Exhibit 10.1

AMENDED AND RESTATED

SECURED MASTER LOAN AGREEMENT

DATED AS OF DECEMBER 11, 2009

among

RAMCO-GERSHENSON PROPERTIES, L.P.,

as Borrower,

RAMCO-GERSHENSON PROPERTIES TRUST,

as a Guarantor,

KEYBANK NATIONAL ASSOCIATION,

as a Bank,

THE OTHER BANKS WHICH ARE A PARTY TO THIS AGREEMENT,

THE OTHER BANKS WHICH MAY BECOME PARTIES TO THIS AGREEMENT,

KEYBANK NATIONAL ASSOCIATION,

as Agent,

KEYBANC CAPITAL MARKETS,

as Sole Lead Manager and Arranger,

JPMORGAN CHASE BANK, N.A.

and

BANK OF AMERICA, N.A.

as Co-Syndication Agents,

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Documentation Agent

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

  §1. DEFINITIONS AND RULES OF INTERPRETATION 1 §1.1. Definitions 1 §1.2. Rules
of Interpretation 25 §2. THE CREDIT FACILITY 26 §2.1. Commitment to Lend
Revolving Credit Loans 26 §2.2. Commitment to Lend Term Loan 27 §2.3. Unused
Facility Fee 27 §2.4. Interest on Loans 27 §2.5. Requests for Revolving Credit
Loans 28 §2.6. Funds for Loans 29 §2.7. Optional Reduction of Revolving Credit
Commitments 29 §2.8. Increase of Revolving Credit Commitment 30 §2.9. Letters of
Credit 32 §2.10. Swing Line Loans 37 §2.11. Evidence of Debt 40 §3. REPAYMENT OF
THE LOANS 41 §3.1. Stated Maturity 41 §3.2. Mandatory Prepayments 41 §3.3.
Optional Prepayments 42 §3.4. Partial Prepayments 42 §3.5. Effect of Prepayments
42 §4. CERTAIN GENERAL PROVISIONS 43 §4.1. Conversion Options 43 §4.2.
Commitment and Syndication Fee 43 §4.3. Agent’s Fee 44 §4.4. Funds for Payments
44 §4.5. Computations 45 §4.6. Suspension of LIBOR Rate Loans 45 §4.7.
Illegality 45 §4.8. Additional Interest 45 §4.9. Additional Costs, Etc 46

-i-

--------------------------------------------------------------------------------



TABLE OF CONTENTS

Page

  §4.10. Capital Adequacy 47 §4.11. Indemnity of Borrower 47 §4.12. Interest on
Overdue Amounts; Late Charge 47 §4.13. Certificate 48 §4.14. Limitation on
Interest 48 §5. COLLATERAL SECURITY; GUARANTY 48 §5.1. Collateral 48 §5.2.
Appraisals 48 §5.3. Replacement or Addition of Mortgaged Properties 49 §5.4.
Release of Mortgaged Property 51 §5.5. Additional Guarantors 54 §5.6. Release of
Certain Subsidiary Guarantors 54 §6. REPRESENTATIONS AND WARRANTIES OF THE TRUST
AND THE BORROWER 54 §6.1. Corporate Authority, Etc 54 §6.2. Governmental
Approvals 55 §6.3. Title to Properties; Lease 55 §6.4. Financial Statements 56
§6.5. No Material Changes 56 §6.6. Franchises, Patents, Copyrights, Etc 56 §6.7.
Litigation 56 §6.8. No Materially Adverse Contracts, Etc 57 §6.9. Compliance
with Other Instruments, Laws, Etc 57 §6.10. Tax Status 57 §6.11. No Event of
Default 57 §6.12. Investment Company Acts 57 §6.13. Absence of UCC Financing
Statements, Etc 57 §6.14. Setoff, Etc 57 §6.15. Certain Transactions 58 §6.16.
Employee Benefit Plans 58 §6.17. Regulations T, U and X 58 §6.18. Environmental
Compliance 58



-ii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page

  §6.19. Subsidiaries and Unconsolidated Affiliates 60 §6.20. Loan Documents 60
§6.21. Mortgaged Property 60 §6.22. Brokers 64 §6.23. Other Debt 64 §6.24.
Solvency 64 §6.25. Contribution Agreement 64 §6.26. No Fraudulent Intent 64
§6.27. Transaction in Best Interests of Borrower; Consideration 64 §6.28.
Partners and the Trust 65 §6.29. Tax Indemnity Agreement 65 §6.30. Embargoed
Persons 65 §6.31. Mortgaged Properties 65

§7.

AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER

65 §7.1. Punctual Payment 65 §7.2. Maintenance of Office 65 §7.3. Records and
Accounts 66 §7.4. Financial Statements, Certificates and Information 66 §7.5.
Notices 69 §7.6. Existence; Maintenance of Properties 70 §7.7. Insurance 70
§7.8. Taxes 76 §7.9. Inspection of Properties and Books 76 §7.10. Compliance
with Laws, Contracts, Licenses, and Permits 76 §7.11. Use of Proceeds 77 §7.12.
Further Assurances 77 §7.13. Compliance 77 §7.14. [Intentionally Omitted.] 77
§7.15. Ownership of Real Estate 77 §7.16. More Restrictive Agreements 77 §7.17.
Trust Restrictions 78 §7.18. Interest Rate Contract(s) 78

-iii-

--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page

  §7.19. Mortgaged Properties 78 §7.20. Registered Servicemark 81 §7.21. Leases
of the Property 81 §7.22. Management 82 §7.23. Remediation Reserve 82 §7.24.
Compliance with Recommendations; Environmental Insurance 83 §8. CERTAIN NEGATIVE
COVENANTS OF THE TRUST AND THE BORROWER 83 §8.1. Restrictions on Indebtedness 83
§8.2. Restrictions on Liens Etc 84 §8.3. Restrictions on Investments 86 §8.4.
Merger, Consolidation 87 §8.5. Conduct of Business 87 §8.6. Compliance with
Environmental Laws 87 §8.7. Distributions 89 §8.8. Asset Sales 89 §8.9.
Development Activity

90

§8.10. Restrictions on New Development Activity and New Redevelopment Activity
91 §8.11. Trust Preferred Equity and Subordinated Debt 92 §9. FINANCIAL
COVENANTS OF THE TRUST AND THE BORROWER 92 §9.1. Liabilities to Assets Ratio 92
§9.2. Fixed Charges Coverage 92 §9.3. Consolidated Tangible Net Worth 92 §9.4.
[Intentionally Omitted] 93 §9.5. Borrowing Base Test 93 §10. CLOSING CONDITIONS
93 §10.1. Loan Documents 93 §10.2. Certified Copies of Organizational Documents
93 §10.3. Resolutions 93 §10.4. Incumbency Certificate; Authorized Signers 93
§10.5. Opinion of Counsel 94



-iv-

--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page

  §10.6. Payment of Fees 94 §10.7. Performance; No Default 94 §10.8.
Representations and Warranties 94 §10.9. Proceedings and Documents 94 §10.10.
Stockholder and Partner Consents 94 §10.11. Compliance Certificate 94 §10.12.
Contribution Agreement 94 §10.13. No Legal Impediment 94 §10.14. Governmental
Regulation 95 §10.15. Appraisals 95 §10.16. Eligible Real Estate Qualification
Documents 95 §10.17. Other 95 §11. CONDITIONS TO ALL BORROWINGS 95 §11.1. Prior
Conditions Satisfied 95 §11.2. Representations True; No Default 95 §11.3.
Borrowing Documents 95 §11.4. Endorsement to Title Policy 95 §11.5. Future
Advances Tax Payment 96 §12. EVENTS OF DEFAULT; ACCELERATION; ETC 96 §12.1.
Events of Default and Acceleration 96 §12.2. Limitation of Cure Periods 100
§12.3. Termination of Commitments 100 §12.4. Remedies 100 §12.5. Distribution of
Proceeds 101 §13. SETOFF 101 §14. THE AGENT 102 §14.1. Authorization 102 §14.2.
Employees and Agents 102 §14.3. No Liability 102 §14.4. No Representations 103
§14.5. Payments 103 §14.6. Holders of Notes 105



-v-

--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page

  §14.7. Indemnity 105 §14.8. Agent as Bank 105 §14.9. Resignation 105 §14.10.
Duties in the Case of Enforcement 106 §14.11. Bankruptcy 106 §14.12. Approvals
106 §14.13. Borrower not Beneficiary 107 §14.14. Request for Agent Action 107
§14.15. Reliance on Hedge Provider 107 §15. EXPENSES 107 §16. INDEMNIFICATION
108 §17. SURVIVAL OF COVENANTS, ETC 109 §18. ASSIGNMENT AND PARTICIPATION 110
§18.1. Conditions to Assignment by Banks 110 §18.2. Register 110 §18.3. New
Notes 111 §18.4. Participations 111 §18.5. Pledge by Bank 111 §18.6. No
Assignment by Borrower or the Trust 112 §18.7. Disclosure 112 §18.8. Amendments
to Loan Documents 112 §18.9. Mandatory Assignment 112 §18.10. Titled Agents 113
§19. NOTICES 113 §20. RELATIONSHIP 114 §21. GOVERNING LAW: CONSENT TO
JURISDICTION AND SERVICE 114 §22. HEADINGS 115 §23. COUNTERPARTS 115 §24. ENTIRE
AGREEMENT, ETC 115 §25. WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS 115 §26.
DEALINGS WITH THE BORROWER OR THE GUARANTORS 116 §27. CONSENTS, AMENDMENTS,
WAIVERS, ETC 116



-vi-

--------------------------------------------------------------------------------





TABLE OF CONTENTS



Page

  §28. SEVERABILITY 117 §29. TIME OF THE ESSENCE 117 §30. NO UNWRITTEN
AGREEMENTS 117 §31. REPLACEMENT OF NOTES 117 §32. TRUST EXCULPATION 117 §33.
PATRIOT ACT 118



-vii-

--------------------------------------------------------------------------------





EXHIBITS AND SCHEDULES

EXHIBIT A FORM OF REVOLVING CREDIT NOTE EXHIBIT B FORM OF TERM LOAN NOTE EXHIBIT
C FORM OF SWING LINE NOTE EXHIBIT D FORM OF JOINDER AGREEMENT EXHIBIT E FORM OF
LOAN REQUEST EXHIBIT F FORM OF SWING LINE LOAN NOTICE EXHIBIT G LETTER OF CREDIT
APPLICATION EXHIBIT H [RESERVED] EXHIBIT I FORM OF COMPLIANCE CERTIFICATE
EXHIBIT J FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT SCHEDULE 1.1 BANKS AND
COMMITMENTS SCHEDULE 1.2 EXISTING HEDGE AGREEMENTS SCHEDULE 2.9 EXISTING LETTERS
OF CREDIT SCHEDULE 5.3 ELIGIBLE REAL ESTATE QUALIFICATION DOCUMENTS SCHEDULE 6.5
MARKETED PROPERTIES SCHEDULE 6.7 LITIGATION SCHEDULE 6.10 TAX MATTERS SCHEDULE
6.15 AFFILIATE TRANSACTIONS SCHEDULE 6.18 ENVIRONMENTAL MATTERS SCHEDULE 6.19
SUBSIDIARIES OF THE BORROWER AND GUARANTOR SCHEDULE 6.21 MANAGEMENT AGREEMENTS;
OPTIONS SCHEDULE 6.29 PROPERTY OF GUARANTOR SCHEDULE 6.31 INITIAL MORTGAGED
PROPERTIES SCHEDULE 7.23 REMEDIATION SCHEDULE 8.10 EXISTING DEVELOPMENT PROJECTS



--------------------------------------------------------------------------------





AMENDED AND RESTATED
SECURED MASTER LOAN AGREEMENT

This AMENDED AND RESTATED SECURED MASTER LOAN AGREEMENT is made as of the 11th
day of December, 2009 by and among RAMCO-GERSHENSON PROPERTIES, L.P. (the
“Borrower”), a Delaware limited partnership, RAMCO-GERSHENSON PROPERTIES TRUST
(the “Trust”), a Maryland real estate investment trust, KEYBANK NATIONAL
ASSOCIATION, a national banking association (“KeyBank”), and the other lending
institutions that are a party hereto, and the other lending institutions which
may become parties hereto pursuant to §18 (the “Banks”), and KEYBANK NATIONAL
ASSOCIATION, a national banking association, as Administrative Agent for the
Banks (the “Agent”).

RECITALS

WHEREAS, the Borrower, the Trust, Agent and the Banks are parties to that
certain Unsecured Master Credit Agreement dated as of December 13, 2005, as
amended by a First Amendment to Unsecured Master Credit Agreement dated as of
December 27, 2006, a Second Amendment to Unsecured Master Credit Agreement dated
as of April 30, 2007, and a Third Amendment to Unsecured Master Credit Agreement
dated as of November 13, 2007 (the “Prior Credit Agreement”); and

WHEREAS, the Borrower has requested that the Banks extend the maturity date
under the Prior Credit Agreement and make certain other modifications; and

WHEREAS, the Borrower, the Guarantor, the Agent and the Banks desire to amend
and restate the Prior Credit Agreement in its entirety;

NOW, THEREFORE, in consideration of the terms and conditions herein, and of any
loans, advances, or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrower by the Banks, the parties hereto amend and
restate the Prior Credit Agreement in its entirety and covenant and agree as
follows:

§1.      DEFINITIONS AND RULES OF INTERPRETATION.

§1.1.                  Definitions.  The following terms shall have the meanings
set forth in this §1 or elsewhere in the provisions of this Agreement referred
to below:

Affiliate.  An Affiliate, as applied to any Person, shall mean any other Person
directly or indirectly controlling, controlled by, or under common control with,
that Person.  For purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means (a) the possession, directly or
indirectly, of the power to vote ten percent (10%) or more of the stock, shares,
voting trust certificates, beneficial interest, partnership interests, member
interests or other interests having voting power for the election of directors
of such Person or otherwise to direct or cause the direction of the management
and policies of that Person, whether through the ownership of voting securities
or by contract or otherwise, or (b) the ownership of (i) a general partnership
interest, (ii) a managing member’s interest in a limited liability company or
(iii) a limited partnership interest or preferred stock (or other ownership
interest) representing ten percent (10%) or more of the outstanding limited
partnership interests, preferred stock or other ownership interests of such
Person.



1

--------------------------------------------------------------------------------





Agent.  KeyBank National Association, acting as Administrative Agent for the
Banks, its successors and assigns.

Agent’s Head Office.  The Agent’s head office located at 127 Public Square,
Cleveland, Ohio  44114-1306, or at such other location as the Agent may
designate from time to time by notice to the Borrower and the Banks.

Agent’s Special Counsel.  McKenna Long & Aldridge LLP or such other counsel as
may be approved by the Agent.

Agreement.  This Amended and Restated Secured Master Loan Agreement, including
the Schedules and Exhibits hereto.

Appraisal.  An as is MAI appraisal of the value of a parcel of Real Estate,
determined on an as is fair value basis, performed by an independent appraiser
selected by the Agent who is not an employee of the Borrower, the Guarantors or
any of their Subsidiaries, the Agent or a Bank, the form and substance of such
appraisal and the identity of the appraiser to be in compliance with the
Financial Institutions Reform, Recovery and Enforcement Act of 1989, as amended,
the rules and regulations adopted pursuant thereto and all other regulatory laws
applicable to the Banks and otherwise acceptable to the Agent.

Appraised Value.  The as-is value of a Mortgaged Property determined by the
Appraisal of such property obtained pursuant to §5.2, §5.3, §7.19 or §10.15,
subject, however, to such changes or adjustments to the value determined thereby
as may be required by the appraisal department of the Agent.

Aquia Loan Agreement.  That certain First Amended and Restated Revolving Credit
Agreement dated of even date herewith among KeyBank, Borrower, Trust, Ramco
Virginia Properties, L.L.C. and the other parties thereto, as the same may be
modified and amended.

Arranger.  KeyBanc Capital Markets.

Assignment and Acceptance Agreement.  See §18.1.

Assignment of Leases and Rents.  Each of the collateral assignments of leases
and rents from the Borrower or any Subsidiary Guarantor to the Agent, as the
same may be modified or amended, pursuant to which there shall be assigned to
the Agent for the benefit of the Banks, among other things, the interest of the
Borrower or such Subsidiary Guarantor as lessor with respect to all Leases of
all or any part of a Mortgaged Property and any and all rents thereunder, each
such collateral assignment to be in form and substance satisfactory to the
Agent.

Balance Sheet Date.  September 30, 2009.



2

--------------------------------------------------------------------------------





Banks.  KeyBank, the other Banks a party hereto, and any other Person who
becomes an assignee of any rights of a Bank pursuant to §18; and collectively,
the Revolving Credit Banks, the Term Loan Banks and the Swing Line Lender.  The
Issuing Bank shall be a Bank, as applicable.

Base Rate.  The greater of (a) the variable annual rate of interest announced
from time to time by Agent at Agent’s Head Office as its “prime rate”,
(b) one-half of one percent (0.5%) above the Federal Funds Effective Rate, or
(c) the LIBOR Rate determined as of any date of determination for an Interest
Period of one month plus one percent (1%) (rounded upwards, if necessary, to the
next one-eighth of one percent).  The Base Rate is a reference rate and does not
necessarily represent the lowest or best rate being charged to any
customer.  Any change in the rate of interest payable hereunder resulting from a
change in the Base Rate shall become effective as of the opening of business on
the day on which such change in the Base Rate becomes effective, without notice
or demand of any kind.

Base Rate Loans.  Collectively, the Revolving Credit Base Rate Loans and the
Term Base Rate Loans.

Board.  See the definition of Change of Control.

Borrower.  As defined in the preamble hereto.

Borrowing Base Availability.  At any date of determination, the Borrowing Base
Availability shall be the Borrowing Base Availability for Eligible Real Estate
included in the Mortgaged Property owned by the Borrower or any Subsidiary
Guarantor.  The Borrowing Base Availability for Eligible Real Estate included in
the Mortgaged Property shall be the amount which is the lesser of (a) sixty-five
percent (65%) of the Collateral Pool Value through March 31, 2010, sixty percent
(60%) of the Collateral Pool Value thereafter through and including March 31,
2011, and fifty-five percent (55%) of the Collateral Pool Value thereafter; and
(b) the Debt Service Coverage Amount for the Mortgaged Properties, and the
amount which is the lesser of (a) and (b) shall be the Borrowing Base
Availability for Eligible Real Estate included in the Mortgaged
Property.  Notwithstanding the foregoing, the Borrowing Base Availability
attributable to a Mortgaged Property shall not exceed the principal amount to
which recovery under the applicable Security Deed is limited, unless such
Security Deed is amended to increase any such limit.  Furthermore, the Borrowing
Base Availability shall be adjusted and reduced as described in clause (c) of
the definition of “Insurance Availability Condition”.

Borrowing Base Property Certificate.  See §7.4(e).

Building.  With respect to each parcel of Real Estate, all of the buildings,
structures and improvements now or hereafter located thereon.

Business Day.  Any day on which banking institutions located in the same city
and state as the Agent’s Head Office and in New York are open for the
transaction of banking business and, in the case of LIBOR Rate Loans, which also
is a LIBOR Business Day.

Capital Expenditure Reserve Amount.  With respect to any Person or property, a
reserve for replacements and capital expenditures equal to $.10 per square foot
of building space located on all Real Estate owned by such Person, other than
Real Estate subject to leases which provide that the tenant is responsible for
all building maintenance.



3

--------------------------------------------------------------------------------





Capital Improvement Project.  With respect to any Real Estate now or hereafter
owned by the Borrower or any of its Subsidiaries which is utilized principally
for shopping centers, capital improvements consisting of rehabilitation,
refurbishment, replacement, expansions and improvements (including related
amenities) to the existing Buildings on such Real Estate and capital additions,
repairs, resurfacing and replacements in the common areas of such Real Estate
all of which may be properly capitalized under GAAP.

Capitalized Lease.  A lease under which a Person is the lessee or obligor, the
discounted future rental payment obligations under which are required to be
capitalized on the balance sheet of the lessee or obligor in accordance with
GAAP.

Cash Equivalents.  As of any date, (i) securities issued or directly and fully
guaranteed or insured by the United States government or any agency or
instrumentality thereof having maturities of not more than one year from such
date, (ii) time deposits and certificates of deposits having maturities of not
more than one year from such date and issued by any domestic commercial bank
having, (A) senior long term unsecured debt rated at least A or the equivalent
thereof by S&P or A2 or the equivalent thereof by Moody’s and (B) capital and
surplus in excess of $100,000,000.00; (iii) commercial paper rated at least A-1
or the equivalent thereof by S&P or P-1 or the equivalent thereof by Moody’s and
in either case maturing within one hundred twenty (120) days from such date, and
(iv) shares of any money market mutual fund rated at least AAA or the equivalent
thereof by S&P or at least Aaa or the equivalent thereof by Moody’s.

CERCLA.  See §6.18.

Change of Control.  The occurrence of any one of the following events:

(a)                          during any twelve month period on or after the date
of this Agreement, individuals who at the beginning of such period constituted
the Board of Directors or Trustees of the Trust (the “Board”) (together with any
new directors whose election by the Board or whose nomination for election by
the shareholders of the Trust was approved by a vote of at least a majority of
the members of the Board then in office who either were members of the Board at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office;

(b)                          any Person or group (as that term is understood
under Section 13(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the rules and regulations thereunder) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of a percentage (based on voting power, in the event different classes of stock
shall have different voting powers) of the voting stock of the Trust equal to at
least thirty percent (30%);

(c)                          the Borrower or Trust consolidates with, is
acquired by, or merges into or with any Person (other than a merger permitted by
Section 8.4); or



4

--------------------------------------------------------------------------------





(d)                          the Borrower fails to own, free of any lien,
encumbrance or other adverse claim, at least one hundred percent (100%) of the
economic interest in the Voting Interest of each Subsidiary Guarantor.

Closing Date.  The first date on which all of the conditions set forth in §10
and §11 have been satisfied.

Code.  The Internal Revenue Code of 1986, as amended.

Collateral.  All of the property, rights and interests of the Borrower, the
Guarantors or any of their Subsidiaries which are or are intended to be subject
to the security interests, liens and mortgages created by the Security
Documents, including, without limitation, the Mortgaged Property.

Collateral Pool Value.  The Collateral Pool Value shall be determined as
follows:

(a)                          For the period through and including September 30,
2010, the Collateral Pool Value shall be the sum of the Appraised Values of each
Eligible Real Estate included in the Mortgaged Property owned by the Borrower or
any Subsidiary Guarantor; and

(b)                          Thereafter, the Collateral Pool Value shall be an
amount equal to the sum of:

(i)                                    with respect to any Eligible Real Estate
included in the Mortgaged Property as to which an Appraisal is obtained pursuant
to §5.2(a) on or after September 30, 2010 or pursuant to §5.4(b)(ix), the sum of
the Appraised Values of such Mortgaged Properties as most recently determined;
provided, however, that with respect to each such Mortgaged Property, from and
after the date that is twelve (12) months after the date of the written
determination by Agent to Borrower and the Banks of the Appraised Value of such
Mortgaged Property, then unless and until another Appraisal is obtained pursuant
to §5.2(a) with respect to such Mortgaged Property, the Collateral Pool Value
with respect to such Mortgaged Property shall be determined pursuant to the
terms of clause (b)(ii) of this definition; and

(ii)                                   with respect to each other Mortgaged
Property, the aggregate Operating Cash Flow from Eligible Real Estate included
in the Mortgaged Property (excluding the Operating Cash Flow of any Mortgaged
Property valued pursuant to clause (b)(i) above) divided by 0.0850 (the
“Capitalization Rate”).  

Notwithstanding the foregoing, the Collateral Pool Value for a Mortgaged
Property that is a Redevelopment Property shall be the cost incurred for such
Mortgaged Property as determined in accordance with GAAP for a period of up to
eighteen (18) months, which period shall commence upon the date which Agent
approves such Mortgaged Property as a Redevelopment Property.

Commitment.  With respect to each Bank, the aggregate of (a) the Revolving
Credit Commitment of such Bank and (b) the Term Loan Commitment of such Bank.



5

--------------------------------------------------------------------------------





Commitment Percentage.  With respect to each Bank, the percentage set forth on
Schedule 1.1 hereto as such Bank’s percentage of the aggregate Commitments of
all of the Banks, as the same may be changed from time to time in accordance
with the terms of this Agreement.

Compliance Certificate.  See §7.4(e).

Condemnation Proceeds.  All compensation, awards, damages, judgments and
proceeds awarded to the Borrower or a Subsidiary Guarantor by reason of any
Taking, net of all reasonable and customary amounts actually expended to collect
the same, including, without limitation, reasonable and customary amounts
expended in negotiating, litigating, if appropriate, or investigating the amount
of such compensation, awards, damages, judgments and proceeds.

Consolidated or combined.  With reference to any term defined herein, that term
as applied to the accounts of a Person and its Subsidiaries, consolidated or
combined in accordance with GAAP.

Consolidated Operating Cash Flow.  With respect to any period of a Person, an
amount equal to the Operating Cash Flow of such Person and its Subsidiaries for
such period consolidated in accordance with GAAP.

Consolidated Tangible Net Worth.  The amount by which Consolidated Total
Adjusted Asset Value exceeds Consolidated Total Liabilities, and less the sum
of:

(a)                          the total book value of all assets of a Person and
its Subsidiaries properly classified as intangible assets under GAAP, including
such items as good will, the purchase price of acquired assets in excess of the
fair market value thereof, trademarks, trade names, service marks, brand names,
copyrights, patents and licenses, and rights with respect to the foregoing; and

(b)                          all amounts representing any write-up in the book
value of any assets of such Person or its Subsidiaries resulting from a
revaluation thereof subsequent to the Balance Sheet Date; and

(c)                          all amounts representing minority interests as of
such date which are applicable to third parties in Investments of the Borrower.

Consolidated Total Adjusted Asset Value.  With respect to any Person, the sum of
all assets of such Person and its Subsidiaries determined on a Consolidated
basis in accordance with GAAP, provided that all Real Estate that is improved
and not Under Development shall be valued at an amount equal to (A) the
Operating Cash Flow of such Person and its Subsidiaries and Unconsolidated
Affiliates described in §8.3(i) from such Real Estate for the period covered by
the four previous consecutive fiscal quarters (treated as a single accounting
period) divided by (B) 0.0850 (an 8.50% capitalization rate), provided that
(i) prior to such time as the Borrower or any of its Subsidiaries or such
Unconsolidated Affiliates has owned and operated any parcel of Real Estate for
four full fiscal quarters (or with respect to any Redevelopment Property that
has been valued at cost as permitted below and has recommenced operations for
less than four full fiscal quarters), the Operating Cash Flow with respect to
such parcel of Real Estate for the number of full fiscal quarters which the
Borrower or any of its Subsidiaries or such Unconsolidated Affiliates has owned
and operated such parcel of Real Estate (or, with respect to a Redevelopment
Property that has recommenced operations, the Operating Cash Flow for such
Redevelopment Property for the number of full fiscal quarters which the Borrower
or its Subsidiary or such Unconsolidated Affiliate has recommenced operations)
as annualized shall be utilized, (ii) the Operating Cash Flow for any parcel of
Real Estate (or Redevelopment Property that has recommenced operations) without
a full quarter of performance shall be annualized in such manner as the Agent
shall approve, such approval not to be unreasonably withheld, (iii) prior to
being capitalized, the Operating Cash Flow with respect to any parcel of Real
Estate owned by an Unconsolidated Affiliate of such Person shall be reduced by
the amount of all Debt Service of such Unconsolidated Affiliate, and (iv) to the
extent that the capitalized Operating Cash Flow with respect to any parcel of
Real Estate owned by an Unconsolidated Affiliate of such Person is included in
the calculation of Consolidated Total Adjusted Asset Value for such Person, such
Person’s interest in the Unconsolidated Affiliate shall not be included in the
calculation of Consolidated Total Adjusted Asset Value for such Person.  Real
Estate that is Under Development and undeveloped Land shall be valued at its
capitalized cost in accordance with GAAP.  Notwithstanding the foregoing,
Borrower may elect to value a Redevelopment Property at cost as determined in
accordance with GAAP, as set forth in the first sentence of this definition, for
a period of up to eighteen (18) months which eighteen (18) month period shall
commence upon the date which Agent receives written notice from Borrower of such
election (including any notice provided under the Prior Credit Agreement).  The
assets of the Borrower and its Subsidiaries on the consolidated financial
statements of the Borrower and its Subsidiaries shall be adjusted to reflect the
Borrower’s allocable share of such asset (including Borrower’s interest in any
Unconsolidated Affiliate whose asset value is determined by application of the
capitalization rate above), for the relevant period or as of the date of
determination, taking into account (a) the relative proportion of each such item
derived from assets directly owned by the Borrower and from assets owned by its
respective Subsidiaries and Unconsolidated Affiliates, and (b) the Borrower’s
respective ownership interest in its Subsidiaries and Unconsolidated
Affiliates.  



6

--------------------------------------------------------------------------------





Consolidated Total Liabilities.  All liabilities of a Person and its
Subsidiaries determined on a Consolidated basis in accordance with GAAP and all
Indebtedness of such Person and its Subsidiaries, whether or not so classified,
including any liabilities arising in connection with sale and leaseback
transactions.  Consolidated Total Liabilities shall not include Trust Preferred
Equity or Subordinated Debt.  Amounts undrawn under this Agreement shall not be
included in Indebtedness for purposes of this definition.  Notwithstanding
anything to the contrary contained herein, (a) Indebtedness (i) of Borrower and
its Subsidiaries consisting of environmental indemnities and guarantees with
respect to customary exceptions to exculpatory language with respect to
Non-recourse Indebtedness and (ii) of Borrower with respect to the TIF Guaranty
shall not be included in the calculation of Consolidated Total Liabilities of
Borrower and its Subsidiaries unless a claim shall have been made against
Borrower or a Subsidiary of Borrower on account of any such guaranty or
indemnity, and (b) Indebtedness of Borrower, the Trust and their Subsidiaries
under completion guarantees shall equal the remaining costs to complete the
applicable construction project in excess of construction loan or mezzanine loan
proceeds available therefor and any equity deposited or invested for the payment
of such costs.  



7

--------------------------------------------------------------------------------





Contribution Agreement.  That certain Contribution Agreement dated of even date
herewith among the Borrower, the Trust and the Subsidiary Guarantors.

Conversion Request.  A notice given by the Borrower to the Agent of its election
to convert or continue a Loan in accordance with §4.1.

Co-Syndication Agents.  JPMorgan Chase Bank, N.A. and Bank of America, N.A.

Debt Offering.  The issuance and sale by the Borrower or any Guarantor of any
debt securities of the Borrower or such Guarantor.

Debt Service.  For any period, the sum of all interest, including capitalized
interest not paid in cash, bond related expenses, and mandatory
principal/sinking fund payments due and payable during such period excluding any
balloon payments due upon maturity of any Indebtedness.  Any of the foregoing
payable with respect to Subordinated Debt shall be included in the calculation
of Debt Service.

Debt Service Coverage Amount.  At any time determined by the Agent, an amount
equal to the maximum principal loan amount which, when bearing interest at a
rate per annum equal to the greater of (a) the then-current annual yield on
seven (7) year obligations issued by the United States Treasury most recently
prior to the date of determination plus 2.50% payable based on a 25 year
mortgage style amortization schedule (expressed as a mortgage constant
percentage) and (b) 8.5%, would be payable by the monthly principal and interest
payment amount resulting from dividing (a) the Operating Cash Flow from the
Mortgaged Properties for the preceding four fiscal quarters divided by 1.5 by
(b) 12.  The determination of the Debt Service Coverage Amount and the
components thereof by the Agent shall, so long as the same shall be determined
in good faith, be conclusive and binding absent manifest error.

Default.  See §12.1.

Defaulting Bank.  See §14.5(c).

Derivatives Contract.  Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement.  Not in limitation of the foregoing, the term “Derivatives
Contract” includes any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement of similar type, including any such
obligations or liabilities under any such master agreement.

Directions.  See §14.12.



8

--------------------------------------------------------------------------------





Distribution.  With respect to any Person, the declaration or payment of any
cash, cash flow, dividend or distribution on or in respect of any shares of any
class of capital stock, partnership interest, membership interest or other
beneficial interest of such Person other than that portion of any dividends or
distributions payable in equity securities of such Person; the purchase,
redemption, exchange or other retirement of any shares of any class of capital
stock, partnership interest, membership interest or other beneficial interest of
such Person, directly or indirectly through a Subsidiary of such Person or
otherwise; the return of capital by such Person to its shareholders, partners,
members or other owners as such; or any other distribution on or in respect of
any shares of any class of capital stock or other beneficial interest of such
Person.

Documentation Agent.  Deutsche Bank Trust Company Americas.

Dollars or $. Dollars in lawful currency of the United States of America.

Domestic Lending Office.  Initially, the office of each Bank designated as such
in Schedule 1.1 hereto; thereafter, such other office of such Bank, if any,
located within the United States that will be making or maintaining Base Rate
Loans.

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan which is made prior to the Revolving Credit Maturity Date
or Term Loan Maturity Date, as applicable, is converted or combined in
accordance with §4.1.

Eligible Real Estate.  Real Estate which meets the conditions set forth in
§ 7.19(a).

Eligible Real Estate Qualification Documents.  See Schedule 5.3.

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate, other than a Multiemployer Plan.

Environmental Insurance Policy.  That certain Pollution and Legal Liability Real
Estate Policy issued by Environmental Insurer, Policy No. CRE 2675936, in favor
of Ramco-Gershenson Properties, as named Insured.

Environmental Insurer.  American International Specialty Lines Insurance
Company.

Environmental Laws.  See §6.18(a).

Equity Offering.  The issuance and sale by the Borrower or any Guarantor of any
equity securities of the Borrower or such Guarantor.

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower or any Guarantor under §414 of the Code.



9

--------------------------------------------------------------------------------





ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

Event of Default.  See §12.1.

Existing Hedge Agreements.  The existing hedge agreements of the Trust and its
Subsidiaries described on Schedule 1.2 hereto.

Existing Letters of Credit.  The Letters of Credit issued by Issuing Bank and
described on Schedule 2.9 hereto.

Federal Funds Effective Rate.  For any day, the rate per annum (rounded to the
nearest one hundredth of one percent (1/100 of 1%)) announced by the Federal
Reserve Bank of Cleveland on such day as being the weighted average of the rates
on overnight federal funds transactions arranged by federal funds brokers on the
previous trading day, as computed and announced by such Federal Reserve Bank in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate”, or, if such rate is not so published for any day that is a Business Day,
the average of the quotations for such day on such transactions received by the
Agent from three (3) Federal funds brokers of recognized standing selected by
the Agent.

Fixed Charges. With respect to the Trust and its Subsidiaries for any fiscal
period, an amount equal to the sum of (a) the Debt Service of the Trust and its
Subsidiaries, plus (b) the Preferred Distributions of the Trust and its
Subsidiaries, all determined on a consolidated basis in accordance with GAAP.

Funds from Operations.  With respect to any Person for any fiscal period, the
Net Income (or Deficit) of such Person computed in accordance with GAAP,
excluding losses from sales of property, plus depreciation and amortization, and
after adjustments for unconsolidated partnerships and joint
ventures.  Adjustments for unconsolidated partnerships and joint ventures will
be calculated to reflect funds from operations on the same basis.

GAAP.  Principles that are (a) consistent with the principles promulgated or
adopted by the Financial Accounting Standards Board and its predecessors, as in
effect from time to time and (b) consistently applied with past financial
statements of the Person adopting the same principles; provided that a certified
public accountant would, insofar as the use of such accounting principles is
pertinent, be in a position to deliver an unqualified opinion (other than a
qualification regarding changes in GAAP) as to financial statements in which
such principles have been properly applied.  Notwithstanding the foregoing, for
the purposes of the financial calculations hereunder, any amount otherwise
included therein from a mark-up or mark-down of a derivative product of a Person
shall be excluded.

Government Acts.  See §2.9(j).

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower, any Guarantor or
any ERISA Affiliate the benefits of which are guaranteed on termination in full
or in part by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer
Plan.



10

--------------------------------------------------------------------------------





Guarantors.  Collectively, the Trust and each Subsidiary Guarantor, and
individually, any one such Guarantor.

Guaranty.  The Amended and Restated Unconditional Guaranty of Payment and
Performance dated of even date herewith made by the Guarantors in favor of the
Agent and the Banks, as the same may be modified or amended, such Guaranty to be
in form and substance satisfactory to the Agent.

Hazardous Substances.  See §6.18(b).

Hedge Obligations.  All obligations of Borrower to any Lender Hedge Provider
under any agreement with respect to an interest rate swap, collar, cap or floor
or a forward rate agreement or other agreement regarding the hedging of interest
rate risk exposure relating to the Obligations, and any confirming letter
executed pursuant to such hedging agreement, all as amended, restated or
otherwise modified.

High Leverage Condition.  Any period of time in which a Target Leverage
Condition does not exist.

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
or to which reference should be made by footnotes thereto, but without any
double counting, including in any event and whether or not so classified:
(a) all debt and similar monetary obligations, whether direct or indirect
(including, without limitation, any obligations evidenced by bonds, debentures,
notes or similar debt instruments); (b) all liabilities secured by any mortgage,
pledge, security interest, lien, charge or other encumbrance existing on
property owned or acquired subject thereto, whether or not the liability secured
thereby shall have been assumed; (c) all guarantees, endorsements and other
contingent obligations whether direct or indirect in respect of indebtedness of
others, including any obligation to supply funds to or in any manner to invest
directly or indirectly in a Person, to purchase indebtedness, or to assure the
owner of indebtedness against loss through an agreement to purchase goods,
supplies or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise; (d) any obligation as a lessee
or obligor under a Capitalized Lease; (e) all subordinated debt, including,
without limitation, Subordinated Debt (but excluding Trust Preferred Equity);
(f) all obligations to purchase under agreements to acquire (but excluding
agreements which provide that the seller’s remedies thereunder are limited to
market liquidated damages in the event the purchaser defaults thereunder), or
otherwise to contribute money with respect to, properties under “development”
within the meaning of §8.9; and (g) all obligations, contingent or deferred or
otherwise, of any Person, including, without limitation, any such obligations as
an account party under acceptance, letter of credit or similar facilities
including, without limitation, obligations to reimburse the issuer in respect of
a letter of credit except for contingent obligations (but excluding any
guarantees or similar obligations) that are not material and are incurred in the
ordinary course of business in connection with the acquisition or obtaining
commitments for financing of Real Estate.



11

--------------------------------------------------------------------------------





Indemnity Agreement.  The Indemnity Agreement Regarding Hazardous Materials made
by the Borrower and the Guarantors in favor of the Agent and the Banks, as the
same may be modified or amended, pursuant to which the Borrower and the
Guarantors agree to indemnify the Agent and the Banks with respect to Hazardous
Substances and Environmental Laws, such Indemnity Agreement to be in form and
substance satisfactory to the Agent.

Insurance Availability Condition.  An Insurance Availability Condition shall
exist in the event that (a) any loss or damage has occurred to any Mortgaged
Property which is covered by a casualty insurance policy, (b) the Agent shall
reasonably determine that the repair or reconstruction of such loss or damage
can be completed prior to the Maturity Date, and (c) after application of
§7.19(c), and after deducting from the Borrowing Base Availability an amount
equal to the cost, as reasonably estimated by Agent after consultation with
Borrower, to repair and restore such Mortgaged Property to its condition prior
to such casualty, Borrower would be in compliance with the covenants set forth
in §9.5.

Insurance Proceeds.  All insurance proceeds, damages and claims and the right
thereto under any insurance policies relating to any portion of any Collateral,
net of all reasonable and customary amounts actually expended to collect the
same, including, without limitation, reasonable and customary amounts expended
in negotiating, litigating, if appropriate, or investigating the amount of such
insurance, proceeds, damages and claims.

Interest Payment Date.  As to each Base Rate Loan, the first day of each
calendar month during the term of such Base Rate Loan and as to each LIBOR Rate
Loan, the first day of each calendar month during the term of such LIBOR Rate
Loan and the last day of the Interest Period relating thereto.

Interest Period.  With respect to each LIBOR Rate Loan (a) initially, the period
commencing on the Drawdown Date of such Loan and ending one, two, three or six
months (or, with the consent of the Banks, a period of less than one (1) month)
thereafter and (b) thereafter, each period commencing on the day following the
last day of the next preceding Interest Period applicable to such Loan and
ending on the last day of one of the periods set forth above, as selected by the
Borrower in a Conversion Request; provided that all of the foregoing provisions
relating to Interest Periods are subject to the following:

(i)                                    if any Interest Period with respect to a
LIBOR Rate Loan would otherwise end on a day that is not a LIBOR Business Day,
that Interest Period shall end and the next Interest Period shall commence on
the next preceding or succeeding LIBOR Business Day as determined conclusively
by the Agent in accordance with the then current bank practice in the London
Interbank Market;

(ii)                                   if the Borrower shall fail to give notice
as provided in §4.1, the Borrower shall be deemed to have requested a conversion
of the affected LIBOR Rate Loan to a Base Rate Loan on the last day of the then
current Interest Period with respect thereto; and

(iii)                                  no Interest Period relating to any LIBOR
Rate Loan shall extend beyond the Revolving Credit Maturity Date or Term Loan
Maturity Date, as applicable.



12

--------------------------------------------------------------------------------





Interest Rate Contracts.  Interest rate swap, collar, cap or similar agreements
providing interest rate protection.

Investments.  With respect to any Person, all shares of capital stock, evidences
of Indebtedness and other securities issued by any other Person, all loans,
advances, or extensions of credit to, or contributions to the capital of, any
other Person, all purchases of the securities or business or integral part of
the business of any other Person and commitments and options to make such
purchases, all interests in real property, and all other investments; provided,
however, that the term “Investment” shall not include (i) equipment, inventory
and other tangible personal property acquired in the ordinary course of
business, or (ii) current trade and customer accounts receivable for services
rendered in the ordinary course of business and payable in accordance with
customary trade terms.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
as a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall be included as an
Investment all interest accrued with respect to Indebtedness constituting an
Investment unless and until such interest is paid; (c) there shall be deducted
in respect of each such Investment any amount received as a return of capital
(but only by repurchase, redemption, retirement, repayment, liquidating dividend
or liquidating distribution); (d) there shall not be deducted in respect of any
Investment any amounts received as earnings on such Investment, whether as
dividends, interest or otherwise, except that accrued interest included as
provided in the foregoing clause (b) may be deducted when paid; and (e) there
shall not be deducted from the aggregate amount of Investments any decrease in
the value thereof.

Issuing Bank.  KeyBank in its capacity as the Bank issuing Letters of Credit, or
any successor issuing bank hereunder.

Joinder Agreement.  The joinder agreement with respect to the Guaranty, the
Contribution Agreement and the Indemnity Agreement to be executed and delivered
pursuant to §5.5 by any additional Guarantor, substantially in the form of
Exhibit D hereto.

KeyBank.  As defined in the preamble hereto.

Leases.  Leases, licenses and agreements whether written or oral, relating to
the use or occupation of space in or on any Building or on any Real Estate by
persons other than the Borrower.

Lender Hedge Provider.  With respect to any Hedge Obligations, any counterparty
thereto that, at the time the applicable hedge agreement was entered into, was a
Bank or an Affiliate of a Bank.  For the avoidance of doubt, Bank of America,
N.A. is a Lender Hedge Provider with respect to the Existing Hedge Agreements.

Letter of Credit.  Any standby letter of credit issued at the request of the
Borrower and  for the account of the Borrower in accordance with §2.9.

Letter of Credit Application.  See §2.9(b).

Letter of Credit Liabilities.  At any time and in respect of any Letter of
Credit, the sum of (a) the maximum undrawn face amount of such Letter of Credit
plus (b) the aggregate unpaid principal amount of all drawings made under such
Letter of Credit which have not been repaid (including repayment by a Revolving
Credit Loan).  For purposes of this Agreement, a Revolving Credit Bank (other
than the Bank acting as the Issuing Bank) shall be deemed to hold a Letter of
Credit Liability in an amount equal to its participation interest in the related
Letter of Credit under §2.9, and the Bank acting as the Issuing Bank shall be
deemed to hold a Letter of Credit Liability in an amount equal to its retained
interest in the related Letter of Credit after giving effect to the acquisition
by the Revolving Credit Banks other than the Bank acting as the Issuing Bank of
their participation interests under such Section.



13

--------------------------------------------------------------------------------





Letter of Credit Sublimit.  An amount equal to $25,000,000.00, as such amount
may increase as provided in §2.9 or may reduce as provided in §2.7.

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

LIBOR Lending Office.  Initially, the office of each Bank designated as such in
Schedule 1.1 hereto; thereafter, such other office of such Bank, if any, that
shall be making or maintaining LIBOR Rate Loans.

LIBOR Rate.  For any LIBOR Rate Loan for any Interest Period, the average rate
(rounded to the nearest 1/100th) as shown in Reuters Screen LIBOR 01 Page at
which deposits in U.S. dollars are offered by first class banks in the London
Interbank Market at approximately 11:00 a.m. (London time) on the day that is
two (2) LIBOR Business Days prior to the first day of such Interest Period with
a maturity approximately equal to such Interest Period and in an amount
approximately equal to the amount to which such Interest Period relates,
adjusted for reserves and taxes if required by future regulations.  If such
service no longer reports such rate or Agent determines in good faith that the
rate so reported no longer accurately reflects the rate available to Agent in
the London Interbank Market, Agent may select a replacement index.  For any
period during which a Reserve Percentage shall apply, the LIBOR Rate with
respect to LIBOR Rate Loans shall be equal to the amount determined above
divided by an amount equal to 1 minus the Reserve Percentage.  Notwithstanding
the foregoing, the LIBOR Rate shall not be less than two percent (2%) for any
Revolving Credit Loans or Term Loans (including for the purpose of calculating
the Base Rate for any Revolving Credit Loans or Term Loans bearing interest by
reference thereto) in excess of the notional amount hedged pursuant to the
Existing Hedge Agreements, provided that (i) as the Existing Hedge Agreements
expire in accordance with their current terms, the principal amount of the
Revolving Credit Loans and Term Loans subject to the floor of two percent (2%)
shall increase by the notional amount of the applicable Existing Hedge Agreement
that has expired or terminated, and (ii) the floor of two percent (2%) shall
first be applied to Revolving Credit Loans and then to Term Loans.

LIBOR Rate Loans.  Collectively, the Revolving Credit LIBOR Rate Loans and the
Term LIBOR Rate Loans.

Lien.  See §8.2.

Liquidity.  As of any date of determination, the sum of (x) Unrestricted Cash
and Cash Equivalents of the Borrower, plus (y) the maximum amount of Revolving
Credit Loans that Borrower may borrow pursuant to §2.1 (after deducting the
amount of all other Outstanding Loans and Letter of Credit Liabilities), plus
(z) any amounts that can be drawn under the Aquia Loan Agreement.



14

--------------------------------------------------------------------------------





Loan Documents.  This Agreement, the Notes (if any), the Letters of Credit, the
Letter of Credit Applications, the Guaranty, the Security Documents and all
other documents, instruments or agreements now or  hereafter executed or
delivered by or on behalf of the Borrower or the Guarantors in connection with
the Loans.

Loan Request.  See §2.5.

Loans.  The Revolving Credit Loans and the Term Loans.  Swing Line Loans shall
constitute “Revolving Credit Loans” for all purposes under this Agreement
(provided that only the Swing Line Lender shall be obligated to make a Swing
Line Loan), but shall not be considered the utilization of a Revolving Credit
Bank’s Revolving Credit Commitment (except to the extent of such Revolving
Credit Bank’s participation in Swing Line Loans).

Majority Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is more than fifty percent (50%); provided, that, in
determining said percentage at any given time, all then existing Defaulting
Banks will be disregarded and excluded and the Commitment Percentages of the
Banks shall be redetermined for voting purposes only, to exclude the Commitment
Percentages of such Defaulting Banks.

Majority Revolving Credit Banks.  As of any date, any Revolving Credit Bank or
collection of Revolving Credit Banks whose aggregate Revolving Credit Commitment
Percentage is greater than fifty percent (50%); provided that in determining
said percentage at any given time, all the existing Revolving Credit Banks that
are Defaulting Banks will be disregarded and excluded and the Revolving Credit
Commitment Percentages of the Revolving Credit Banks shall be redetermined for
voting purposes only to exclude the Revolving Credit Commitment Percentages of
such Defaulting Banks.

Management Agreements.  Agreements, whether written or oral, providing for the
management of the Mortgaged Properties or any of them.

Mortgaged Property or Mortgaged Properties.  The Eligible Real Estate owned or
leased by the Borrower or any Subsidiary Guarantor which is conveyed to and
accepted by the Agent as security for the Obligations of the Borrower pursuant
to the Security Deeds.

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower, a Guarantor or any ERISA
Affiliate.

Net Income (or Deficit).  With respect to any Person (or any asset of any
Person) for any fiscal period, the net income (or deficit) of such Person (or
attributable to such asset), after deduction of all expenses, taxes and other
proper charges, determined in accordance with GAAP.

Net Offering Proceeds.  The gross cash proceeds received by the Borrower or any
Guarantor as a result of a Debt Offering or an Equity Offering less the
customary and reasonable costs, fees, expenses, underwriting commissions and
discounts incurred by the Borrower or such Guarantor in connection therewith.



15

--------------------------------------------------------------------------------





Net Proceeds.  With respect to the sale or refinance of any portion of the
Mortgaged Property in accordance with the provisions of §5.4, all gross proceeds
of such sale or refinance plus all other consideration received in conjunction
with such sale or refinance less all reasonable, ordinary and customary costs,
expenses and commissions incurred as a direct result of such sale or refinance
and paid to any Person; provided that no such costs, expenses or commissions
shall be paid to the Borrower, a Guarantor or any of their respective partners,
members, managers, officers, directors or Affiliates unless such costs, expenses
or commissions do not exceed those payable in an arms-length transaction in the
applicable market as reasonably determined by Agent.

Net Rentable Area.  With respect to any Real Estate, the floor area of any
buildings, structures or improvements available (or to be available upon
completion) for leasing to tenants determined in accordance with the Rent Roll
for such Real Estate, the manner of such determination to be consistent for all
Real Estate unless otherwise approved by the Agent.

New Development Activity.  Either of the following commencing after the date of
this Agreement:  (i) any new vertical construction of a shopping center, office
complex or other development type, or (ii) the commencement of a new phase of
vertical construction on any Real Estate (addition of a building for a tenant
within an existing phase of a development or renovation of an existing center
shall not be considered a new phase).

New Redevelopment Activity.  Any of the following commencing after the date of
this Agreement:  (i) the substantial renovation of improvements to Real Estate
which materially changes the character or size thereof, (ii) the addition of
buildings, structures, improvements, amenities or other related facilities to
existing Real Estate which is already used principally for shopping centers,
office complexes or other development types operated by the Borrower and its
Subsidiaries, and the costs of which will not be recoverable under reimbursement
provisions (other than through rent or a gross up of rent), (iii) the demolition
of existing structures or improvements to Real Estate, or (iv) the construction
of any structures or improvements to Real Estate performed by an existing or
potential tenant, and the Borrower (or any Subsidiary or Affiliate thereof), the
Trust or its respective Subsidiary, as applicable, is obligated to reimburse
such tenant for the cost of such construction upon completion of such
construction by such tenant.  The term New Redevelopment Activity shall not
include any maintenance, repairs and replacement to any Real Estate, or
improvements thereon, completed in the ordinary course of business or any tenant
work that is paid for by a tenant (other than through rent or a gross up of
rent), even if performed by the Borrower, the Trust or a Subsidiary as landlord.

Non-recourse Indebtedness.  Indebtedness of a Person which is secured solely by
one or more parcels of Real Estate (other than a Mortgaged Property) and related
personal property and is not a general obligation of such Person, the holder of
such Indebtedness having recourse solely to the parcels of Real Estate securing
such Indebtedness, the Building and any leases thereon and the rents and profits
thereof.

Non-Consenting Bank.  See §18.9.



16

--------------------------------------------------------------------------------





Notes.  Collectively, the Revolving Credit Notes, Term Loan Notes, and the Swing
Line Note, if any.

Notice.  See §19.

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
the Guarantors to any of the Banks and the Agent, individually or collectively,
under this Agreement or any of the other Loan Documents or in respect of any of
the Loans, the Letters of Credit or the Notes, or other instruments at any time
evidencing any of the foregoing, whether existing on the date of this Agreement
or arising or incurred hereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise.

OFAC.  Office of Foreign Asset Control of the Department of the Treasury of the
United States of America.

Operating Cash Flow.  With respect to any Person (or any asset of any Person)
for any period, for the four (4) most recently completed consecutive fiscal
quarters of such Person an amount equal to the sum of (a) the Net Income of such
Person (or attributable to such asset) for such period (excluding from Net
Income any base rents from tenants leasing 5,000 square feet or more (1) that
are subject to any bankruptcy proceeding and that have not affirmed or assumed
their respective lease or other occupancy agreement or (2) as to which a payment
default has occurred under the applicable Lease for sixty (60) days or more
beyond any applicable grace and cure period) plus (b) depreciation and
amortization, interest expense, and any extraordinary or nonrecurring losses
deducted in calculating such Net Income, minus (c) any extraordinary or
nonrecurring gains included in calculating such Net Income, minus (d) the
Capital Expenditure Reserve Amount, minus (e) to the extent not already deducted
in calculating Net Income, a management fee of 3% of minimum rents attributable
to any Real Estate of such Person, all as determined in accordance with GAAP,
minus (f) any lease termination payments not received in the ordinary course of
business.  Payments from Borrower or its Affiliates under leases shall be
excluded from Operating Cash Flow.

Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.  With respect to Letters of Credit, the
aggregate undrawn face amount of issued Letters of Credit

Patriot Act.  The Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, as the same may
be amended from time to time, and corresponding provisions of future laws.

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

Person.  Any individual, corporation, partnership, limited liability company,
trust, unincorporated association, business, or other legal entity, and any
government or any governmental agency or political subdivision thereof.



17

--------------------------------------------------------------------------------





Potential Collateral.  Any property of the Borrower or a Wholly Owned Subsidiary
of Borrower which is not at the time included in the Collateral and which
consists of (i) Eligible Real Estate and (ii) Real Estate which is capable of
becoming Eligible Real Estate through the satisfaction of the conditions in
§7.19 and the completion and delivery of Eligible Real Estate Qualification
Documents.

Preferred Distributions.  For any period, the amount of any and all
Distributions (but excluding any repurchase of Preferred Equity) paid, declared
but not yet paid or otherwise due and payable to the holders of Preferred
Equity.

Preferred Equity.  Any form of preferred stock or partnership interest (whether
perpetual, convertible or otherwise) or other ownership or beneficial interest
in the Trust or any Subsidiary of the Trust (including any Trust Preferred
Equity) that entitles the holders thereof to preferential payment or
distribution priority with respect to dividends, distributions, assets or other
payments over the holders of any other stock, partnership interest or other
ownership or beneficial interest in such Person.

Prior Credit Agreement.  As defined in the recitals.

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by Agent with
respect to any Loan referred to in such Note.

Recourse Indebtedness.  Any Indebtedness (whether secured or unsecured) that is
recourse to the Borrower or the Trust.  Guaranties with respect to customary
exceptions to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates shall not be deemed to be Recourse Indebtedness;
provided that if a claim is made against Borrower or the Trust with respect
thereto, the amount so claimed shall be considered Recourse Indebtedness.

Redevelopment Property.  Any Real Estate which is not Under Development and
(1) is undergoing a significant Capital Improvement Project and (2) is
designated as a Redevelopment Property by Borrower and approved by Agent, such
approval not to be unreasonably withheld.

Register.  See §18.2.

REIT Status.  With respect to the Trust, its status as a real estate investment
trust as defined in §856(a) of the Code.

Related Fund.  With respect to any Bank which is a fund that invests in loans,
any Affiliate of such Bank or any other fund that invests in loans that is
managed by the same investment advisor as such Bank or by an Affiliate of such
Bank or such investment advisor.

Release.  See §6.18(c)(iii).



18

--------------------------------------------------------------------------------





Remediation Reserve.  An amount equal to $250,000.00, as adjusted by Agent
pursuant to §7.23.

Rent Roll.  A rent roll report prepared by the Borrower in the form customarily
used by the Borrower and approved by the Agent, such approval not to be
unreasonably withheld.

Required Banks.  As of any date, any Bank or collection of Banks whose aggregate
Commitment Percentage is equal to or greater than sixty-six and two-thirds
percent (66.66%); provided that in determining said percentage at any given
time, all then existing Defaulting Banks will be disregarded and excluded and
the Commitment Percentages of the Banks shall be redetermined for voting
purposes only to exclude the Commitment Percentages of such Defaulting Banks.

Reserve Percentage.  For any day with respect to a LIBOR Rate Loan, the maximum
rate (expressed as a decimal) at which any lender subject thereto would be
required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D or any successor or similar regulation), if
such liabilities were outstanding.  The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.

Revolving Credit Banks.  Collectively, the Banks which have a Revolving Credit
Commitment, the initial Revolving Credit Banks being identified on Schedule 1.1
hereto.

Revolving Credit Base Rate Loans.  The Revolving Credit Loans bearing interest
by reference to the Base Rate.

Revolving Credit Commitment.  With respect to each Revolving Credit Bank, the
amount set forth on Schedule 1.1 hereto as the amount of such Revolving Credit
Bank’s Revolving Credit Commitment to make or maintain Revolving Credit Loans to
Borrower or to participate in Swing Line Loans and Letters of Credit, as the
same may be changed from time to time in accordance with the terms of this
Agreement.

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Bank, the percentage set forth on Schedule 1.1 hereto as such Revolving Credit
Bank’s percentage of the aggregate Revolving Credit Commitments of all of the
Revolving Credit Banks, as the same may be changed from time to time in
accordance with the terms of this Agreement; provided that if the Revolving
Credit Commitments of the Revolving Credit Banks have been terminated as
provided in this Agreement, then the Revolving Credit Commitment Percentage of
each Revolving Credit Bank shall be determined based on the Revolving Credit
Commitment Percentage of such Revolving Credit Bank immediately prior to such
termination and after giving effect to any subsequent assignments made pursuant
to the terms thereof.

Revolving Credit Loan or Loans.  An individual Revolving Credit Loan or the
aggregate Revolving Credit Loans, as the case may be, made by the Revolving
Credit Banks hereunder to Borrower, as more particularly described in §2.1.



19

--------------------------------------------------------------------------------





Revolving Credit Note.  A promissory note made by the Borrower in favor of a
Revolving Credit Bank in the principal face amount equal to such Revolving
Credit Bank’s Revolving Credit Commitment, or if less, the outstanding amount of
all  Revolving Credit Loans made by such Revolving Credit Bank, in substantially
the form of Exhibit A hereto.

Revolving Credit LIBOR Rate Loans.  Revolving Credit Loans bearing interest
calculated by reference to the LIBOR Rate.

Revolving Credit Maturity Date.  December 31, 2012, or such earlier date on
which the Loans shall become due and payable pursuant to the terms hereof.

SEC.  The federal Securities and Exchange Commission.

Secured Indebtedness.  Indebtedness of a Person that is pursuant to a
Capitalized Lease or is directly or indirectly secured by a Lien.

Security Deeds.  The Mortgages, Deeds to Secure Debt and Deeds of Trust from the
Borrower or a Subsidiary Guarantor to the Agent for the benefit of the Banks (or
to trustees named therein acting on behalf of the Agent for the benefit of the
Banks), as the same may be modified or amended, pursuant to which the Borrower
or a Subsidiary Guarantor has conveyed a Mortgaged Property as security for the
Obligations of the Borrower.

Security Documents.  The Security Deeds, the Assignments of Rents and Leases,
the Indemnity Agreement, the Guaranty, and any further collateral assignments to
the Agent for the benefit of the Banks, including, without limitation, UCC 1
financing statements executed and delivered in connection therewith.

Service Agreement.  Service agreements with third parties, whether written or
oral, relating to the operation, maintenance, security, finance or insurance of
Mortgaged Property.

Short-term Investments.  Investments described in subsections (a) through (g),
inclusive, of §8.3.

State.  A state of the United States of America.

Subordinated Debt.  Any subordinated debt which is not Trust Preferred Equity
issued by the Trust or the Borrower (or a subsidiary trust created to issue such
subordinated debt) (a) which has a minimum remaining term of not less than five
(5) years, (b) which is unsecured and which is not guaranteed by any other
Person, (c) which imposes no financial tests or covenants or negative covenants
of the type set forth in §8 or §9 of this Agreement or the Guaranty or §12.1(p)
or (q) of this Agreement (or other covenants, representations or defaults which
have the same practical effect thereof) on the Trust, the Borrower or their
respective Subsidiaries other than those approved by Agent, (d) pursuant to
which all claims and liabilities of the Trust, Borrower and their respective
Subsidiaries with respect to the principal and any premium and interest thereon
are subordinate to the payment of the principal, letter of credit reimbursement
obligations and any premium and interest thereon of the Borrower, the Trust and
their respective Subsidiaries under this Agreement and other Indebtedness which
by its terms is not subordinate to or pari passu with such Subordinated Debt on
terms acceptable to the Agent, and as to which subordination provisions the
Agent and the Banks shall be third party beneficiaries, and (e) which does not
violate the terms of §8.11.



20

--------------------------------------------------------------------------------





Subordination, Attornment and Non-Disturbance Agreement.  An agreement among the
Agent, the Borrower or a Subsidiary Guarantor and a tenant under a Lease at a
Mortgaged Property pursuant to which such tenant agrees to subordinate its
rights under the Lease to the lien or security title of the applicable Security
Deed and agrees to recognize the Agent or its successor in interest as landlord
under the Lease in the event of a foreclosure under such Security Deed, and the
Agent agrees to not disturb the possession of such tenant, such agreement to be
in form and substance reasonably satisfactory to Agent.

Subsidiary.  Any corporation, association, partnership, trust, or other business
entity of which the designated parent shall at any time own directly or
indirectly through a Subsidiary or Subsidiaries at least a majority (by number
of votes or controlling interests) of the outstanding Voting Interests, and
shall include all Persons the accounts of which are consolidated with those of
such Person in accordance with GAAP.

Subsidiary Guarantor.  Collectively, each Subsidiary of Borrower or the Trust
which becomes a Guarantor pursuant to §5.5.  

Survey.  An instrument survey of Mortgaged Property prepared by a registered
land surveyor duly licensed in the State in which such Mortgaged Property is
located which shall show the location of all buildings, structures, easements
and utility lines on such property, shall be sufficient to remove the standard
survey exception from the Title Policy, shall show that all buildings and
structures are within the lot lines of the Mortgaged Property and shall not show
any encroachments by others (or to the extent any encroachments are shown, such
encroachments shall be acceptable to the Agent in its sole discretion), shall
show rights of way, adjoining sites, establish building lines and street lines,
the distance to, and names of the nearest intersecting streets and such other
details as the Agent may reasonably require; shall show the zoning district or
districts in which the Mortgaged Property is located and shall show whether or
not the Mortgaged Property is located in a flood hazard district as  established
by the Federal Emergency Management Agency or any successor agency or is located
in any flood plain, flood hazard or wetland protection district established
under federal, state or local law and shall otherwise be in form and substance
reasonably satisfactory to the Agent.

Surveyor Certification.  With respect to each parcel of Mortgaged Property, a
certificate executed by the surveyor who prepared the Survey with respect
thereto, dated as of a recent date and containing such information relating to
such parcel as the Agent or the Title Insurance Company may reasonably require,
such certificate to be reasonably satisfactory to the Agent in form and
substance.

Swing Line.  The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.

Swing Line Borrowing.  A borrowing of a Swing Line Loan pursuant to §2.10.

Swing Line Lender.  KeyBank, in its capacity as provider of Swing Line Loans, or
any successor swing line lender hereunder.



21

--------------------------------------------------------------------------------





Swing Line Loan.  See §2.10(a).

Swing Line Loan Notice.  A notice of a Swing Line Borrowing pursuant to
§2.10(b), which, if in writing, shall be substantially in the form of Exhibit F
attached hereto.

Swing Line Note.  See §2.10(g).

Swing Line Sublimit.  An amount equal to $15,000,000, as such amount may
increase as provided in §2.10 or may reduce as provided in §2.7.  The Swing Line
Sublimit is part of, and not in addition to, the Total Revolving Credit
Commitments.

Taking.  The taking or appropriation (including by deed in lieu of condemnation)
of any Mortgaged Property, or any part thereof or interest therein, whether
permanently or temporarily, for public or quasi-public use under the power of
eminent domain, by reason of any public improvement or condemnation proceeding,
or in any other manner or any damage or injury or diminution in value through
condemnation, inverse condemnation or other exercise of the power of eminent
domain.

Target Leverage Condition.  A Target Leverage Condition shall exist in the event
that and for so long as (a) the Total Leverage Ratio at any time has been equal
to or less than 0.55 to 1 for each of the two (2) most recently completed
consecutive fiscal quarters of Borrower (or with respect to the fiscal quarter
in which the Closing Date occurs, the Total Leverage Ratio was equal to or less
than 0.55 to 1 as of the Closing Date) and (b) Agent has received a Compliance
Certificate certifying thereto together with the supporting information required
by §7.4(e).

Tax Indemnity Agreement.  That certain Tax Agreement dated as of May 10, 1996
between Atlantic Realty Trust and RPS Realty Trust (now known as the Trust).

Term Base Rate Loans.  The Term Loans bearing interest by reference to the Base
Rate.

Term LIBOR Rate Loans.  The Term Loans bearing interest by reference to the
LIBOR Rate.

Term Loan or Term Loans.  An individual term loan or the aggregate term loans,
as the case may be, in the maximum principal amount of $67,000,000.00 made by
the Term Loan Banks hereunder pursuant to §2.2.

Term Loan Banks.  Collectively, the Banks which have a Term Loan Commitment, the
initial Term Loan Banks being identified on Schedule 1.1 hereto.

Term Loan Commitment.  As to each Term Loan Bank, the amount equal to such Term
Loan Bank’s Term Loan Commitment Percentage of the aggregate principal amount of
the Term Loans from time to time outstanding to Borrower.

Term Loan Commitment Percentage.  With respect to each Term Loan Bank, the
percentage set forth on Schedule 1.1 hereto as such Term Loan Bank’s percentage
of the aggregate Term Loan to Borrower, as the same may be changed from time to
time in accordance with the terms of this Agreement.



22

--------------------------------------------------------------------------------





Term Loan Maturity Date.  June 30, 2011, or such earlier date on which the Loans
shall become due and payable pursuant to the terms hereof.

Term Loan Note.  A promissory note made by the Borrower in favor of a Term Loan
Bank in the principal face amount equal to such Term Loan Bank’s Term Loan
Commitment, in substantially the form of Exhibit B hereto.

TIF Guaranty.  That certain Guaranty dated as of March 11, 2005 made by Borrower
and the Trust in favor of the City of Jacksonville relating to the development
by Ramco Jacksonville LLC.  

Titled Agents.  The Arranger, the Co-Syndication Agents and the Documentation
Agent.

Title Insurance Company.  Lawyers Title Insurance Corporation or another title
insurance company or companies approved by the Agent in its reasonable
discretion.

Title Policy.  With respect to each parcel of Mortgaged Property, an ALTA
standard form title insurance policy (or, if such form is not available, an
equivalent form of or legally promulgated form of mortgagee title insurance
policy reasonably acceptable to the Agent) issued by a Title Insurance Company
(with such reinsurance or coinsurance as the Agent may require, any such
reinsurance to be with direct access endorsements to the extent available under
applicable law) in such amount as the Agent may require insuring the priority of
the Security Deeds and that the Borrower or a Subsidiary Guarantor holds
marketable fee simple title to such parcel, subject only to the encumbrances
permitted by the Security Deed and which shall not contain standard exceptions
for mechanics liens, persons in occupancy (other than tenants as tenants only
under Leases) or matters which would be shown by a survey, shall not insure over
any matter except to the extent that any such affirmative insurance is
acceptable to the Agent in its sole discretion and shall contain (a) a revolving
credit endorsement and (b) such other endorsements and affirmative insurance as
the Agent reasonably may require and is available in the State in which the Real
Estate is located, including but not limited to (i) a comprehensive endorsement,
(ii) a variable rate of interest endorsement, (iii) a usury endorsement, (iv) a
doing business endorsement, (v) in States where available, an ALTA form 3.1
zoning endorsement, (vi) a “tie-in” endorsement, (vii) a “first loss”
endorsement, and (viii) a utility location endorsement.

Total Commitment.  The sum of the Commitments of the Banks, as in effect from
time to time.  As of the date of this Agreement, the Total Commitment is Two
Hundred Seventeen Million and No/100 Dollars ($217,000,000.00).  The Total
Commitment may increase in accordance with §2.8.

Total Construction Costs.  The total amount of hard costs and expenditures
incurred with respect to site development work or the vertical construction of
improvements on Real Estate prepared in accordance with GAAP.  Total
Construction Costs shall not include amounts specifically reimbursable by
tenants or other third parties (excluding lenders, joint venture partners,
equity investors or similar Persons).

Total Leverage Ratio.  The ratio as of any determination date of Consolidated
Total Liabilities to Consolidated Total Adjusted Asset Value.



23

--------------------------------------------------------------------------------





Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Banks, as in effect from time to time.  As of the date
of this Agreement, the Total Revolving Credit Commitment is One Hundred Fifty
Million and No/100 Dollars ($150,000,00.00).  The Total Revolving Credit
Commitment may increase in accordance with §2.8.

Trust.  Ramco-Gershenson Properties Trust, a Maryland real estate investment
trust.

Trust Preferred Equity.  Any preferred equity interest (and related note) issued
by the Trust (or a subsidiary trust created to issue such securities) (a) which
has a minimum remaining term of not less than five (5) years (b) which is
unsecured and which is not guaranteed by any other Person, (c) which imposes no
financial or negative covenants (or other covenants, representations or defaults
which have the same practical effect thereof) on the Trust, the Borrower or
their respective Subsidiaries, (d) pursuant to which all claims and liabilities
of the Trust, Borrower and its Subsidiary with respect thereto are subordinate
to the payment of the Obligations of the Borrower, the Trust and their
respective Subsidiaries on terms acceptable to the Agent, and as to which
subordination provisions the Agent and the Banks shall be third party
beneficiaries, (e) which provides that, upon the non-payment of the note and any
dividends or other distributions that are required to be paid or made with
respect thereto, the only available remedies to the holders thereof or any
trustee or agent acting on their behalf are (x) the assumption of one or more
seats on the Board of the Trust and/or (y) the blockage of (A) payments of any
dividends or other distributions to the holders of the common shares of the
Trust or other securities ranking on a parity with or subordinate to such Trust
Preferred Equity, or (B) payments of amounts in redemption of or to repurchase
common shares of the Trust or other securities ranking on a parity with or
subordinate to such Trust Preferred Equity, and (f) which does not violate the
terms of §8.11.

Type.  As to any Loan, its nature as a Base Rate Loan or a LIBOR Rate Loan.

Unconsolidated Affiliate.  As to any Person, any other Person in which it owns
an interest which is not a Subsidiary.

Under Development.  Any Real Estate or phase of a development shall be
considered under development until such time as (i) certificates of occupancy
permitting occupancy have been obtained for all tenants open for business and in
any event for not less than fifty percent (50%) of the gross leasable area of
such development or phase (excluding outlots) (it being agreed that Borrower
shall receive a credit against such occupancy requirement for any space to be
occupied by an anchor that has been conveyed to such anchor) or the Borrower has
delivered to the Agent other evidence satisfactory to the Agent indicating that
such occupancy of such development is lawful, and (ii) the gross income from the
operation of such Real Estate or phase on an accrual basis shall have equaled or
exceeded operating costs on an accrual basis for three (3) months.

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of Unrestricted cash and (b) the aggregate
amount of Unrestricted Cash Equivalents (valued at fair market value).  As used
in this definition, “Unrestricted” means the specified asset is not subject to
any escrow, reserve, cash trap, Liens or claims of any kind in favor of any
Person; provided that reserves or escrows specifically available for the payment
of Total Construction Costs in connection with a New Redevelopment Activity
shall be considered “Unrestricted” to the extent Borrower is able to satisfy the
conditions for disbursement or release thereof.



24

--------------------------------------------------------------------------------





Unsecured Indebtedness.  Indebtedness of the Borrower, the Trust and their
respective Subsidiaries outstanding at any time which is not Secured
Indebtedness.

Variable Rate Debt.  Indebtedness that is payable by reference to a rate of
interest that may vary, float or change during the term of such Indebtedness
(that is, a rate of interest that is not fixed for the entire term of such
Indebtedness).

Voting Interests.  Stock or similar ownership interests, of any class or classes
(however designated), the holders of which are at the time entitled, as such
holders, (a) to vote for the election of a majority of the directors (or persons
performing similar functions) of the corporation, association, partnership,
trust or other business entity involved, or (b) to control, manage, or conduct
the business of the corporation, partnership, association, trust or other
business entity involved.

Wholly Owned Subsidiary.  Any Subsidiary of Borrower or the Trust in which all
of the equity interests (other than in the case of a corporation, director’s
qualifying shares) are at the time directly or indirectly owned by Borrower or
the Trust.

§1.2.                  Rules of Interpretation.

(a)                          A reference to any document or agreement shall
include such document or agreement as amended, modified or supplemented from
time to time in accordance with its terms and the terms of this Agreement.

(b)                          The singular includes the plural and the plural
includes the singular.

(c)                          A reference to any law includes any amendment or
modification to such law.

(d)                          A reference to any Person includes its permitted
successors and permitted assigns.

(e)                          Accounting terms not otherwise defined herein have
the meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer.

(f)                          The words “include”, “includes” and “including” are
not limiting.

(g)                          The words “approval” and “approved”, as the context
so determines, means an approval in writing given to the party seeking approval
after full and fair disclosure to the party giving approval of all material
facts necessary in order to determine whether approval should be granted.



25

--------------------------------------------------------------------------------





(h)                          All terms not specifically defined herein or by
GAAP, which terms are defined in the Uniform Commercial Code as in effect in the
State of  Michigan, have the meanings assigned to them therein.

(i)                          Reference to a particular “§”, refers to that
section of this Agreement unless otherwise indicated.

(j)                          The words “herein”, “hereof”, “hereunder” and words
of like import shall refer to this Agreement as a whole and not to any
particular section or subdivision of this Agreement.

(k)                          In the event of any change in GAAP after the date
hereof or any other change in accounting procedures pursuant to §7.3 which would
affect the computation of any financial covenant, ratio or other requirement set
forth in any Loan Document, then upon the request of the Borrower or Agent, the
Borrower, the Guarantors, the Agent and the Banks shall negotiate promptly,
diligently and in good faith in order to amend the provisions of the Loan
Documents such that such financial covenant, ratio or other requirement shall
continue to provide substantially the same financial tests or restrictions of
the Borrower and the Guarantors as in effect prior to such accounting change, as
determined by the Required Banks in their good faith judgment.  Until such time
as such amendment shall have been executed and delivered by the Borrower, the
Guarantors, the Agent and the Required Banks, such financial covenants, ratio
and other requirements, and all financial statements and other documents
required to be delivered under the Loan Documents, shall be calculated and
reported as if such change had not occurred.

§2.      THE CREDIT FACILITY.

§2.1.                  Commitment to Lend Revolving Credit Loans.  Subject to
the terms and conditions set forth in this Agreement, each of the Revolving
Credit Banks severally agrees to lend to the Borrower (the “Revolving Credit
Loans”), and the Borrower may borrow (and repay and reborrow) from time to time
between the Closing Date and the Revolving Credit Maturity Date upon notice by
the Borrower to the Agent given in accordance with §2.5, such sums as are
requested by the Borrower for the purposes set forth in §7.11 up to a maximum
aggregate principal amount Outstanding (after giving effect to all amounts
requested and the amount of Swing Line Loans and Letter of Credit Liabilities)
not to exceed such Revolving Credit Bank’s Revolving Credit Commitment minus an
amount equal to such Revolving Credit Bank’s participations in the Swing Line
Loans and the Letter of Credit Liabilities; provided, that, in all events no
Default or Event of Default shall have occurred and be continuing; and provided,
further that the Outstanding Revolving Credit Loans (after giving effect to all
amounts requested) and the Outstanding Swing Line Loans and the Letter of Credit
Liabilities shall not at any time exceed (a) the Total Revolving Credit
Commitment, or (b) the Borrowing Base Availability minus the principal amount of
Term Loans Outstanding.  The Revolving Credit Loans shall be made pro rata in
accordance with each Revolving Credit Bank’s Revolving Credit Commitment
Percentage.  Each request for a Revolving Credit Loan hereunder shall constitute
a representation and warranty by the Borrower that all of the conditions set
forth in §10 and §11, in the case of the initial Revolving Credit Loan, and §11,
in the case of all other Revolving Credit Loans, have been satisfied on the date
of such request.



26

--------------------------------------------------------------------------------





§2.2.                  Commitment to Lend Term Loan.  Subject to the terms and
conditions set forth in this Agreement, each of the Term Loan Banks severally
agrees to lend to Borrower on the Closing Date such Term Loan Bank’s Term Loan
Commitment.

§2.3.                  Unused Facility Fee.  The Borrower agrees to pay to the
Agent for the account of the Revolving Credit Banks in accordance with their
respective Revolving Credit Commitment Percentages a facility fee calculated at
the rate per annum as set forth below on the daily amount by which the Total
Revolving Credit Commitment exceeds the Outstanding Revolving Credit Loans
during each day of a calendar quarter or portion thereof commencing on the date
hereof and ending on the Revolving Credit Maturity Date.  The facility fee shall
be calculated for each day based on the ratio (expressed as a percentage) of
(a) the daily amount of the Outstanding Revolving Credit Loans during each day
of such quarter to (b) the Total Revolving Credit Commitment as follows (the fee
payable being the sum of such calculations for each day during the applicable
period):

Ratio of Outstanding Principal Balance of Revolving
Credit Loans to Total Revolving Credit Commitment

Rate

50% or less 0.45% Greater than 50% 0.35%

The facility fee shall be payable quarterly in arrears on the fifth day of each
calendar quarter for the immediately preceding calendar quarter or portion
thereof, or on any earlier date on which the Revolving Credit Commitments shall
be reduced or terminated as provided in §2.7, with a final payment on the
Revolving Credit Maturity Date.

§2.4.                  Interest on Loans.

(a)                          Each Revolving Credit Base Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the date on which such Revolving Credit Base Rate Loan is repaid or is converted
to a Revolving Credit LIBOR Rate Loan at the per annum rate equal to the sum of
two and one-half percent (2.5%) plus the Base Rate.

(b)                          Each Revolving Credit LIBOR Rate Loan shall bear
interest for the period commencing with the Drawdown Date thereof and ending on
the date such Revolving Credit LIBOR Loan is repaid or is converted to a
Revolving Credit Base Rate Loan at the rate per annum equal to the sum of three
and one-half percent (3.5%) plus the LIBOR Rate determined for such Interest
Period.

(c)                          Each Term Base Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Term Base Rate Loan is repaid or is converted to a Term LIBOR Rate
Loan at a rate per annum equal to the sum of two and one-half percent (2.5%)
plus the Base Rate.

(d)                          Each Term LIBOR Rate Loan shall bear interest for
the period commencing with the Drawdown Date thereof and ending on the date on
which such Term LIBOR Rate Loan is repaid or is converted to a Term Base Rate
Loan at the rate per annum equal to the sum of three and one-half percent (3.5%)
plus the LIBOR Rate determined for such Interest Period.



27

--------------------------------------------------------------------------------





(e)                          The Borrower promises to pay interest on each Loan
to it in arrears on each Interest Payment Date with respect thereto, or on any
earlier date on which the Revolving Credit Commitments shall terminate as
provided in §2.7.

(f)                          Base Rate Loans and LIBOR Rate Loans may be
converted to Loans of the other Type as provided in §4.1.

§2.5.                  Requests for Revolving Credit Loans.  The Borrower
(i) shall notify the Agent of a potential request for a Revolving Credit Loan as
soon as possible prior to the Borrower’s proposed Drawdown Date, and (ii) shall
give to the Agent written notice in the form of Exhibit E hereto (or telephonic
notice confirmed in writing in the form of Exhibit E hereto) of each Revolving
Credit Loan requested hereunder (a “Loan Request”) no later than 11:00 a.m.
(Cleveland time) three (3) Business Days prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit LIBOR Rate Loan or no later than 2:00 p.m.
(Cleveland time) one (1) Business Day prior to the proposed Drawdown Date if
such Loan is to be a Revolving Credit Base Rate Loan.  Each such notice shall
specify with respect to the requested Revolving Credit Loan the proposed
principal amount, Drawdown Date, Interest Period (if applicable) and Type.  Each
such notice shall also contain (i) a statement as to the purpose for which such
advance shall be or has been used (which purpose shall be in accordance with the
terms of §7.11), and (ii) a certification by the chief executive officer, chief
financial or chief accounting officer of the general partner of the Borrower and
the chief executive officer, chief financial or chief accounting officer of the
Trust that the Borrower and Guarantors are and will be in compliance with all
covenants under the Loan Documents after giving effect to the making of such
Revolving Credit Loan.  Promptly upon receipt of any such notice, the Agent
shall notify each of the Revolving Credit Banks thereof.  Except as provided in
this §2.5, each such Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Banks on the proposed Drawdown Date,
provided that, in addition to the Borrower’s other remedies against any
Revolving Credit Bank which fails to advance its proportionate share of a
requested Revolving Credit Loan, such Loan Request may be revoked by the
Borrower by notice received by the Agent no later than the Drawdown Date if any
Revolving Credit Bank fails to advance its proportionate share of the requested
Revolving Credit Loan in accordance with the terms of this Agreement, provided
further, that the Borrower shall be liable in accordance with the terms of this
Agreement to any Revolving Credit Bank which is prepared to advance its
proportionate share of the requested Revolving Credit Loan for any costs,
expenses or damages actually incurred by such Revolving Credit Bank as a result
of the Borrower’s election to revoke such Loan Request.  Nothing herein shall
prevent the Borrower from seeking recourse against any Revolving Credit Bank
that fails to advance its proportionate share of a requested Revolving Credit
Loan as required by this Agreement.  The Borrower may without cost or penalty
revoke a Loan Request by delivering notice thereof to each of the Revolving
Credit Banks no later than three (3) Business Days prior to the Drawdown
Date.  Each Loan Request shall be (a) for a Revolving Credit Base Rate Loan in
the minimum aggregate amount of $500,000 or an integral multiple of $100,000 in
excess thereof, or (b) for a Revolving Credit LIBOR Rate Loan in a minimum
aggregate amount of $500,000.00 or an integral multiple of $100,000 in excess
thereof; provided, however, that there shall be no more than twelve (12)
Revolving Credit LIBOR Rate Loans outstanding at any one time.



28

--------------------------------------------------------------------------------





§2.6.                  Funds for Loans.

(a)                          Not later than 11:00 a.m. (Cleveland time) on the
proposed Drawdown Date of any Revolving Credit Loans or Term Loans, each of the
Revolving Credit Banks or Term Loan Banks, as applicable, will make available to
the Agent, at the Agent’s Head Office, in immediately available funds, the
amount of such Bank’s Commitment Percentage of the amount of the requested Loans
which may be disbursed pursuant to §2.1 or §2.2, as applicable.  Upon receipt
from each such Bank of such amount, and upon receipt of the documents required
by §10 and §11 and the satisfaction of the other conditions set forth therein,
to the extent applicable, the Agent will make available to the Borrower the
aggregate amount of Revolving Credit Loans or Term Loans, as applicable, made
available to the Agent by the Revolving Credit Banks or Term Loan Banks, as
applicable, by crediting such amount to the account of the Borrower maintained
at the Agent’s Head Office or by transferring such amount to an account
designated by Borrower.  The failure or refusal of any Revolving Credit Bank or
Term Loan Bank to make available to the Agent at the aforesaid time and place on
any Drawdown Date the amount of its Commitment Percentage of the requested Loans
shall not relieve any other Revolving Credit Bank or Term Loan Bank from its
several obligation hereunder to make available to the Agent the amount of such
other Bank’s Commitment Percentage of any requested Loans, including any
additional Revolving Credit Loans that may be requested subject to the terms and
conditions hereof to provide funds to replace those not advanced by the
Revolving Credit Bank so failing or refusing.  The Borrower may by notice
received by the Agent no later than the Drawdown Date refuse to accept any
Revolving Credit Loan which is not fully funded in accordance with the
Borrower’s Loan Request subject to the terms of §2.5.  In the event of any such
failure or refusal, the Banks not so failing or refusing shall be entitled to a
priority position as against the Bank or Banks so failing or refusing for such
Loans as provided in §12.5.

(b)                          Unless the Agent shall have been notified by any
Bank prior to the applicable Drawdown Date that such Bank will not make
available to the Agent such Bank’s pro rata share of a proposed Loan, the Agent
may in its discretion assume that such Bank has made such share of the proposed
Loan available to Agent in accordance with the provisions of this Agreement and
the Agent may, if it chooses, in reliance upon such assumption make such Loan
available to Borrower, and such Bank shall be liable to the Agent for the amount
of such advance.  If such Bank does not pay such corresponding amount upon the
Agent’s demand therefor, the Agent will promptly notify the Borrower, and the
Borrower shall promptly pay such corresponding amount to the Agent.  The Agent
shall also be entitled to recover from the Bank or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Agent to the Borrower to the
date such corresponding amount is recovered by the Agent at a per annum rate
equal to (i) from the Borrower at the applicable rate for such Loan or (ii) from
a Bank at the Federal Funds Effective Rate.

§2.7.                  Optional Reduction of Revolving Credit Commitments.  The
Borrower shall have the right at any time and from time to time upon three
Business Days’ prior written notice to the Agent to reduce by $5,000,000.00 or
an integral multiple of $1,000,000.00 in excess thereof (provided that in no
event shall the aggregate Revolving Credit Commitments be reduced to an amount
less than $75,000,000.00) or to terminate entirely the unborrowed portion of the
Revolving Credit Commitments (which shall include the aggregate amount of
Outstanding Letters of Credit and Swing Line Loans), whereupon the Revolving
Credit Commitments of the Revolving Credit Banks shall be reduced pro rata in
accordance with their respective Revolving Credit Commitment Percentages of the
amount specified in such notice or, as the case may be, terminated, any such
reduction to be without penalty.  Promptly after receiving any notice of the
Borrower delivered pursuant to this §2.7, the Agent will notify the Revolving
Credit Banks of the substance thereof.  Upon the effective date of any such
termination in full, the Borrower shall pay to the Agent for the respective
accounts of the Revolving Credit Banks the full amount of any facility fee under
§2.3 then accrued.  No reduction or termination of the Revolving Credit
Commitments may be reinstated.  Any reduction of the Revolving Credit
Commitments pursuant to this Agreement shall be allocated pro rata among the
Revolving Credit Banks in accordance with their Revolving Credit Commitment
Percentages.  Notwithstanding the foregoing, the Revolving Credit Commitments
shall not be reduced below an amount equal to the Outstanding Revolving Credit
Loans (including the aggregate amount of Letter of Credit Liabilities and Swing
Line Loans).  Any reduction of the Revolving Credit Commitments shall also
result in a proportionate reduction (rounded to the next lowest integral
multiple of $100,000.00) in the maximum amount of Swing Line Loans and the
Letter of Credit Sublimit.



29

--------------------------------------------------------------------------------





§2.8.                  Increase of Revolving Credit Commitment.

(a)                          Provided that no Default or Event of Default shall
have occurred and be continuing, the Borrower shall have the option, by giving
written notice to the Agent (the “Increase Notice”), subject to the terms and
conditions set forth in this Agreement, to increase the Total Revolving Credit
Commitment in increments of $10,000,000.00 by an aggregate amount up to
$50,000,000 (the amount of the requested increase to be set forth in the
Increase Notice) (which, assuming no previous reduction in the Revolving Credit
Commitments, would result in a maximum Total Revolving Credit Commitment of
$200,000,000).  The execution and delivery of the Increase Notice by Borrower
shall constitute a representation and warranty by the Borrower that all the
conditions set forth in this §2.8 shall have been satisfied on the date of such
Increase Notice.  The Commitment increase may be allocated (1) to the then
existing Revolving Credit Commitments, (2) as a new revolving tranche having the
same terms (excluding pricing) as the then existing Revolving Credit
Commitments, or (3) any combination thereof satisfactory to Administrative Agent
and existing or additional Revolving Credit Banks providing such additional
Revolving Credit Commitments

(b)                          The obligation of the Agent and the Revolving
Credit Banks to increase the Total Revolving Credit Commitment pursuant to this
§2.8 shall be conditioned upon satisfaction of the following conditions
precedent which must be satisfied prior to the effectiveness of any increase of
the Total Revolving Credit Commitment.

(i)                                    Payment of Activation Fee.  The Borrower
shall pay to the Agent those fees described in and contemplated by the Agreement
Regarding Fees referred to in §4.2 with respect to the applicable increase and
to the Agent such fees as Agent and the Revolving Credit Banks acquiring such
increase may require to increase the aggregate Revolving Credit Commitment,
which fees shall, when paid, be fully earned and non-refundable under any
circumstances.  The Agent shall pay to the Revolving Credit Banks acquiring the
increased Revolving Credit Commitment certain fees pursuant to their separate
agreement; and



30

--------------------------------------------------------------------------------





(ii)                                   No Default.  On the date such Increase
Notice is given and on the date such increase becomes effective, both
immediately before and after the Revolving Credit Commitment is increased, there
shall exist no Default or Event of Default; and

(iii)                                  Representations and Warranties.  The
representations and warranties made by the Borrower or Guarantors in the Loan
Documents or otherwise made by or on behalf of the Borrower, Guarantors or any
of their respective Subsidiaries in connection therewith or after the date
thereof shall have been true and correct in all material respects, when made and
shall also be true and correct in all material respects on the date of such
Increase Notice and on the date the Total Revolving Credit Commitment is
increased, both immediately before and after the Total Revolving Credit
Commitment is increased; and

(iv)                                   Additional Documents and Fees.  The
Borrower shall also execute and deliver to Agent and the Revolving Credit Banks
such additional documents (including, without limitation, amendments to the
Security Documents), instruments, certifications and opinions as the Agent may
require in its sole and absolute discretion, including, without limitation, a
Compliance Certificate, demonstrating compliance with all covenants,
representations and warranties set forth in the Loan Documents after giving
effect to the increase, as Agent may request (including demonstrating compliance
with all covenants, representations and warranties set forth in the Loan
Documents after giving effect to the increase) and the Borrower shall pay the
cost of any mortgagee’s title insurance policy or any endorsement or update
thereto or any updated UCC searches, all recording costs and fees, and any and
all intangible taxes or other documentary or mortgage taxes, assessments or
charges or any similar fees, taxes or expenses which are required to be paid in
connection with such increase; and

(v)                                    Assignments.  One or more Revolving
Credit Banks or potential assignees reasonably acceptable to Agent shall have
agreed to acquire the portion of the Revolving Credit Commitment that Borrower
desires to activate, provided, however, no Revolving Credit Bank (including,
specifically, but without limitation, KeyBank) shall be obligated to acquire
such increase without the express written consent of such Revolving Credit Bank,
which consent may be withheld in such Revolving Credit Bank’s sole and absolute
discretion.  The allocation of any such increase shall be reasonably acceptable
to the Agent; and

(vi)                                   Other.  The Borrower shall satisfy such
other conditions to such increase as Agent may require in its reasonable
discretion.

(c)                          Upon satisfaction of the terms and conditions set
forth above, the amount set forth in the Increase Notice shall become a part of
the Revolving Credit Commitment and the Total Revolving Credit Commitment and be
available to be disbursed subject to the terms of this Agreement, and, subject
to the payment of any breakage costs pursuant to §4.8, the Revolving Credit
Banks shall make such adjustments to the outstanding Revolving Credit Loans of
such Revolving Credit Banks, so that, after giving effect to such increase, the
outstanding Revolving Credit Loans are consistent with their pro-rata share.  



31

--------------------------------------------------------------------------------





§2.9.                  Letters of Credit.

(a)                          Subject to the terms and conditions hereof and
provided that all of the conditions contained in §§10 and 11 have been
satisfied, the Issuing Bank agrees to issue Letters of Credit for the account of
the Borrower, from the date of this Agreement to, but not including, the
Revolving Credit Maturity Date at such times as the Borrower may request;
provided, however, that the aggregate Letter of Credit Liabilities (including
such requested Letter of Credit) at any one time Outstanding shall not (i)
exceed the lesser of (A) the Total Revolving Credit Commitment minus the
aggregate amount of Outstanding Revolving Credit Loans (including any Swing Line
Loans), or (B) the Letter of Credit Sublimit, or (ii) cause a Default or Event
of Default under §9.5.  The obligation of the Issuing Banks to issue any Letter
of Credit shall be contingent on no Revolving Credit Bank being a Defaulting
Bank or being subject to any bankruptcy, insolvency, reorganization, liquidation
or similar proceedings or subject to any “cease and desist” order from,
receivership of, or other operational control of any applicable state or federal
regulatory authority (provided that the Issuing Bank may, in its sole
discretion, be entitled to waive this condition).  The issuance of a Letter of
Credit pursuant to this §2.9(a) shall be deemed to reduce the aggregate of the
unborrowed Revolving Credit Commitments of the Revolving Credit Banks then in
effect by an amount equal to the undrawn face amount of such Letter of Credit as
set forth herein.  In no event shall any amount drawn under a Letter of Credit
be available for reinstatement or a subsequent drawing under a Letter of
Credit.  Each Revolving Credit Bank severally agrees to participate in each such
Letter of Credit issued by the Issuing Bank in an amount equal to its Revolving
Credit Commitment Percentage of the total amount of the Letter of Credit
requested by the Borrower; provided, however, that no Revolving Credit Bank
shall be required to participate in any Letter of Credit to the extent that its
participation therein plus (x) such Revolving Credit Bank’s participation in the
aggregate of all other Letters of Credit and Swing Line Loans Outstanding, and
(y) such Revolving Credit Bank’s Revolving Credit Commitment Percentage of the
amount of any Revolving Credit Loans and Swing Line Loans Outstanding (including
any amounts drawn under any Letters of Credit and not yet reimbursed by the
Borrower), would exceed an amount equal to such Revolving Credit Bank’s
Revolving Credit Commitment as then in effect.  Each Revolving Credit Bank
agrees with the Agent that it will participate in each Letter of Credit issued
by the Issuing Bank to the extent required by the preceding sentence.  No
Revolving Credit Bank’s obligation to participate in a Letter of Credit shall be
affected by any other Revolving Credit Bank’s failure to participate in the same
or any other Letter of Credit.  The Existing Letters of Credit shall upon the
Closing Date be deemed to be a Letter of Credit under this Agreement.

(b)                          The Borrower shall deliver to the Agent and the
Issuing Bank at least five (5) Business Days (or such shorter period as may be
agreed to by the Agent and the Issuing Bank in any particular instance) prior to
the proposed issuance date or amendment date of any Letter of Credit, a Letter
of Credit Application signed by the chief executive, chief financial or chief
accounting officer of the general partner of the Borrower in the form of Exhibit
G hereto (a “Letter of Credit Application”) together with a certification by the
chief financial or chief accounting officer of the general partner of the
Borrower and the chief financial or chief accounting officer of the Trust that
the Borrower and Guarantors are and will be in compliance with all covenants
under the Loan Documents after giving effect to the issuance of such Letter of
Credit.  Subject to the terms and conditions set forth in §2.9(a) and, unless
the Issuing Bank has received written notice from a Revolving Credit Bank that
the conditions precedent to such issuance of a Letter of Credit set forth in §11
have not been satisfied, the Issuing Bank will make the requested Letter of
Credit available at the Issuing Bank’s principal office not later than 4:00 p.m.
(Cleveland time) on the issuance date, and, immediately upon the issuance of
each Letter of Credit, each Revolving Credit Bank shall be deemed to participate
in such Letter of Credit to the extent set forth in §2.9(a). Not more than two
(2) Business Days after the issuance of any Letter of Credit, the Issuing Bank
shall notify each Revolving Credit Bank of the amount and other contents of such
Letter of Credit and of the date of issuance.  The Issuing Bank shall notify
each Revolving Credit Bank at least monthly, or at the request of such Revolving
Credit Bank, of the amount of all Outstanding Letters of Credit.



32

--------------------------------------------------------------------------------





(c)                          The chief executive, chief financial or chief
accounting officer of the general partner of the Borrower may request a Letter
of Credit on behalf of the Borrower.  The Issuing Bank shall be entitled to rely
conclusively on such authorized officer’s authority to request a Letter of
Credit on behalf of the Borrower until the Issuing Bank receives written notice
to the contrary.  The Issuing Bank shall have no duty to verify the authenticity
of the signature appearing on any Letter of Credit Application.

(d)                          Each Letter of Credit Application shall be
irrevocable and the Borrower shall be bound to accept the issuance of a Letter
of Credit in accordance therewith.

(e)                          All Letters of Credit shall be stated to expire no
more than twelve (12) months from the date of issuance, provided that at the
option of the Issuing Bank such Letter of Credit may contain renewal options;
and provided further in the event that a Letter of Credit would remain
outstanding after the Revolving Credit Maturity Date, Borrower shall as a
condition to such issuance or renewal provide cash collateral to Agent in the
face amount of such Letters of Credit until such time as all amounts drawn under
such Letters of Credit are drawn and repaid, or such Letters of Credit expire by
their terms and are surrendered without further obligation of Issuing Bank to
honor any draw thereunder.  In connection therewith, Borrower shall enter into
such agreements as Agent may reasonably require to perfect Agent’s
first-priority security interest in such cash collateral.

(f)                          In the event that any amount is drawn under a
Letter of Credit by the beneficiary thereof, the Issuing Bank shall notify the
Agent thereof and the Borrower shall reimburse the Issuing Bank on the same day
of such draw, including by having such amount drawn treated as an outstanding
Revolving Credit Base Rate Loan under this Agreement and the Agent shall
promptly notify each Revolving Credit Bank by telex, telecopy, telegram,
telephone (confirmed in writing) or other similar means of transmission, and
each Revolving Credit Bank shall promptly and unconditionally pay to the Agent,
for the Issuing Bank’s own account, an amount equal to such Revolving Credit
Bank’s Revolving Credit Commitment Percentage of such Letter of Credit (to the
extent of the amount drawn).  If and to the extent any Revolving Credit Bank
shall not make such amount available on the Business Day on which such draw
occurs, such Revolving Credit Bank agrees to pay such amount to the Agent
forthwith on demand, together with interest thereon, for each day from the date
on which such draw occurred until the date on which such amount is paid to the
Agent, at the Federal Funds Effective Rate until three (3) days after the date
on which the Agent gives notice of such draw and at the Federal Funds Effective
Rate plus 1% for each day thereafter.  Further, such Revolving Credit Bank shall
be deemed to have assigned any and all payments made of principal and interest
on its Revolving Credit Loans, amounts due with respect to its participations in
Letters of Credit and Swing Line Loans and any other amounts due to it hereunder
to the Agent for the account of the Issuing Bank to fund the amount of any drawn
Letter of Credit which such Revolving Credit Bank was required to fund pursuant
to this §2.9(f) until such amount has been funded (as a result of such
assignment or otherwise).  In the event of any such failure or refusal, the
Revolving Credit Banks not so failing or refusing shall be entitled to a
priority position for such amounts as provided in §12.5. The failure of any
Revolving Credit Bank to make funds available to the Agent in such amount shall
not relieve any other Revolving Credit Bank of its obligation hereunder to make
funds available to the Agent pursuant to this §2.9(f).



33

--------------------------------------------------------------------------------





(g)                          The obligation of the Borrower to reimburse the
Issuing Bank, and of the Revolving Credit Banks to make payments to the Agent
for the account of the Issuing Bank with respect to Letters of Credit, shall be
irrevocable and shall not be subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

(i)                                    Any lack of validity or enforceability of
this Agreement, any Letter of Credit or any of the other Loan Documents;

(ii)                                   The existence of any claim, setoff,
defense or other right which the Borrower may have at any time against a
beneficiary named in a Letter of Credit or any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the Agent,
the Issuing Bank, any Bank or any other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transactions between the
Borrower or any Subsidiary of the Borrower and the beneficiary named in any
Letter of Credit);

(iii)                                  Any draft, certificate or other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect in the absence of gross negligence or willful
misconduct on the part of the Agent;

(iv)                                   The surrender or impairment of any
security for the performance or observance of any of the terms of any of the
Loan Documents;

(v)                                    Payment by the Issuing Bank under any
Letter of Credit against presentation of a demand, draft or certificate or other
document which does not comply with the terms of such Letter of Credit, provided
that such payment does not constitute gross negligence or willful misconduct of
the Issuing Bank;

(vi)                                   Any other circumstance or happening
whatsoever which is similar to any of the foregoing; or

(vii)                                  The occurrence of any Event of Default or
Default.



34

--------------------------------------------------------------------------------





(h)                          Whenever the Agent for the account of the Issuing
Bank receives a reimbursement payment from the Borrower on account of an amount
drawn under a Letter of Credit, as to which the Issuing Bank has received for
its own account any payment to acquire a participation interest therein from the
Revolving Credit Banks pursuant to §2.9(m), then the Agent shall promptly pay to
each Revolving Credit Bank which has funded its participation in such Letter of
Credit in accordance with this  §2.9, in Dollars and in the kind of funds so
received, such Revolving Credit Bank’s share of such reimbursement payment based
on its Revolving Credit Commitment Percentage of such Letter of Credit.  If any
payment received by the Issuing Bank in respect of principal or interest on any
reimbursement obligation with respect to a Letter of Credit is required to be
returned by the Issuing Bank (including pursuant to any settlement entered into
by the Issuing Bank in its discretion), each Revolving Credit Bank that has
acquired a participation interest in such Letter of Credit shall pay to the
Issuing Bank its Revolving Credit Commitment Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Effective
Rate.  The Agent will make such demand upon the request of the Issuing
Bank.  The obligations of the Revolving Credit Banks under this clause shall
survive the payment in full of the Obligations and the termination of this
Agreement.

(i)                          The Borrower shall pay to the Agent for the account
of the Revolving Credit Banks (based on their respective Revolving Credit
Commitment Percentage of Letters of Credit), a fee equal to three and one-half
percent (3.5%) per annum on the face amount of the Letter of Credit calculated
quarterly and payable in arrears on the first (1st) day of each January, April,
July and October during the term of such Letter of Credit, with a final payment
on the expiry of termination thereof.  The fee for any Letter of Credit with a
term of less than one year (or part of a year) shall be calculated on a pro-rata
basis.  In addition, the Borrower shall pay the standard service charges for
Letters of Credit issued from time to time by the Issuing Bank including an
issuance fee of $150.00  for each Letter of Credit.  Such additional fees shall
be paid to the Issuing Bank for its own account.  All such fees shall be payable
when due in immediately available funds and shall be nonrefundable.

(j)                          In addition to amounts payable as elsewhere
provided in this §2.9, the Borrower hereby agrees to pay, and to protect,
indemnify and save harmless the Agent and the Banks from and against, any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees and allocated costs of internal counsel)
which the Agent and the Banks may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of or participations in the Letters of
Credit, other than as a result of the gross negligence or willful misconduct of
the Agent or any Bank as determined by a court of competent jurisdiction, or
(ii) the failure of the Issuing Bank to honor a drawing under any Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future government or governmental authority (all such acts or
omissions herein called “Government Acts”).  The obligations of the Borrower
under this §2.9 shall survive the termination of this Agreement and the
discharge of the Borrower’s other obligations hereunder, including the
Obligations.

(k)                          As between (i) the Borrower and (ii) the Agent and
the Banks, the Borrower assumes all risks of the acts and omissions of, or
misuse of the Letters of Credit issued by the Issuing Bank by, the respective
beneficiaries of such Letters of Credit.  In furtherance and not in limitation
of the foregoing, neither the Agent nor any Bank shall be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of such Letters of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign any Letter of Credit or the right or
benefits thereunder or proceeds thereof, in whole or in part, which may prove to
be invalid or ineffective for any reason; (iii) for failure of the beneficiary
of any Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any Letter of Credit of the proceeds of any
drawing under such Letter of Credit; and (viii) for any consequences arising
from causes beyond the control of the Agent or any Bank, including, without
limitation, any Government Acts; provided, however, that the Issuing Bank will
be responsible for grossly negligent actions or willful misconduct on its
part.  None of the above shall affect, impair, or prevent the vesting of any of
the Agent’s or any Bank’s rights or powers hereunder.



35

--------------------------------------------------------------------------------





(l)                          In furtherance and extension and not in limitation
of the specific provisions hereinabove set forth, any action taken or omitted by
the Issuing Bank under or in connection with the Letters of Credit issued by it
or the related certificates, if taken or omitted in good faith shall not put the
Agent or any Bank under any resulting liability to the Borrower other than as a
result of gross negligence or willful misconduct by the Issuing Bank as
determined by a court of competent jurisdiction.

(m)                          If after the issuance of a Letter of Credit, but
prior to the funding of any portion thereof by a Revolving Credit Bank, for any
reason a drawing under a Letter of Credit cannot be refinanced as a Revolving
Credit Loan, each Revolving Credit Bank will, on the date such Revolving Credit
Loan pursuant to §2.9(f) was to have been made, purchase an undivided
participating interest in the Letter of Credit in an amount equal to its
Revolving Credit Commitment Percentage of the amount of such Letter of
Credit.  Each Revolving Credit Bank will immediately transfer to the Agent for
the account of the Issuing Bank in immediately available funds the amount of its
participation and upon receipt thereof the Issuing Bank will deliver to such
Revolving Credit Bank a Letter of Credit participation certificate dated the
date of receipt of such funds and in such amount.

(n)                          If any Letter of Credit shall be outstanding at the
Revolving Credit Maturity Date, the Borrower shall immediately cash
collateralize such Letters of Credit or obtain replacement letters of credit for
such Letter of Credit (and return to Issuing Bank such outstanding Letters of
Credit), all in a manner satisfactory to the Issuing Bank.

(o)                          In the event that the Total Revolving Credit
Commitment is increased pursuant to §2.8, then the Letter of Credit Sublimit
shall increase by an amount equal to ten percent (10%) of the increase in the
Total Revolving Credit Commitment (rounded to the next lowest $100,000), subject
to the terms hereof; provided that in no event shall the Letter of Credit
Sublimit exceed $30,000,000.00.  



36

--------------------------------------------------------------------------------





§2.10.                 Swing Line Loans.

(a)                          The Swing Line.  Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees, in reliance upon the
agreements of the other Revolving Credit Banks set forth in this §2.10, to make
loans (each such loan, a “Swing Line Loan”) to the Borrower from time to time on
any Business Day prior to the Revolving Credit Maturity Date (or, if earlier,
the date of termination of Revolving Credit Commitments pursuant to §12.3
hereof) in an aggregate amount not to exceed at any time outstanding the amount
of the Swing Line Sublimit, notwithstanding the fact that such Swing Line Loans,
when aggregated with the Revolving Credit Commitment Percentage of the
Outstanding Revolving Credit Loans and Letter of Credit Liabilities of the
Revolving Credit Bank acting as Swing Line Lender, may exceed the amount of such
Revolving Credit Bank’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Outstanding Revolving Credit
Loans, Letters of Credit Outstanding (including any amounts drawn thereunder and
not yet reimbursed by the Borrower) and Swing Line Loans Outstanding shall not
exceed the Total Revolving Credit Commitment, (ii) the aggregate Outstanding
Revolving Credit Loans of any Revolving Credit Bank (other than the Swing Line
Lender), plus such Revolving Credit Bank’s Revolving Credit Commitment
Percentage of the Letters of Credit Outstanding (including any amounts drawn
thereunder and not yet reimbursed by the Borrower), plus such Revolving Credit
Bank’s Revolving Credit Commitment Percentage of the amount of all Swing Line
Loans Outstanding shall not exceed such Revolving Credit Bank’s Revolving Credit
Commitment, and (iii) the Outstanding Revolving Credit Loans, Letter of Credit
Liabilities, Swing Line Loans Outstanding and Term Loans Outstanding shall not
exceed the Borrowing Base Availability; provided, further, that the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any Outstanding
Swing Line Loan; and provided, further, that in all events no Default or Event
of Default shall have occurred and be continuing.  The obligation of the Swing
Line Lender shall be contingent on no Revolving Credit Bank being a Defaulting
Bank or being subject to any bankruptcy, insolvency, reorganization, liquidation
or similar proceeding or subject to any “cease and desist” order from,
receivership of or other operational control of any applicable state or federal
regulatory authority (provided that the Swing Line Lender may, in its sole
discretion, be entitled to waive this condition).  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this §2.10, prepay under §3 hereof, and reborrow under this §2.10.  Each
Swing Line Loan shall be a Revolving Credit Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Revolving Credit Bank shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the Swing
Line Lender a risk participation in such Swing Line Loan in an amount equal to
the product of such Revolving Credit Bank’s Revolving Credit Commitment
Percentage times the amount of such Swing Line Loan.

(b)                          Borrowing Procedures.  Each Swing Line Borrowing
shall be made upon the Borrower’s irrevocable notice to the Swing Line Lender
and the Agent, which may be given by telephone. Each such notice must be
received by the Swing Line Lender and the Agent not later than 1:00 p.m.
(Cleveland time) on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $500,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lender and the
Agent of a written Swing Line Loan Notice, appropriately completed and signed by
the Borrower.  Promptly after receipt by the Swing Line Lender of any telephonic
Swing Line Loan Notice, the Swing Line Lender will confirm with the Agent (by
telephone or in writing) that the Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Agent (by telephone or
in writing) of the contents thereof.  Unless the Swing Line Lender has received
notice (by telephone or in writing) from the Agent (including at the request of
any Revolving Credit Bank) prior to 2:00 p.m. (Cleveland time) on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the
proviso to the first sentence of §2.10(a), or (B) that one or more of the
applicable conditions specified in §11 is not then satisfied, then, subject to
the terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. (Cleveland time) on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower at its
office by crediting the account of the Borrower on the books of the Swing Line
Lender in immediately available funds.



37

--------------------------------------------------------------------------------





(c)                          Refinancing of Swing Line Loans.

(i)                                    The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Bank make a Revolving Credit Base Rate Loan
in an amount equal to such Revolving Credit Bank's Revolving Credit Commitment
Percentage of the amount of Swing Line Loans then Outstanding.  Such request
shall be made in writing (which written request shall be deemed to be a Loan
Request for purposes hereof) and in accordance with the requirements of §2.5,
without regard to the minimum and multiples specified therein for the principal
amount of Revolving Credit Base Rate Loans, but subject to the unutilized
portion of the Total Revolving Credit Commitments and the conditions set forth
in §11.  The Swing Line Lender shall furnish the Borrower with a copy of the
applicable Loan Request promptly after delivering such notice to the
Agent.  Each Revolving Credit Bank shall make an amount equal to its Revolving
Credit Commitment Percentage of the amount specified in such Loan Request
available to the Agent in immediately available funds for the account of the
Swing Line Lender at the Agent’s Head Office not later than 1:00 p.m. (Cleveland
time) on the day specified in such Loan Request, whereupon, subject to
§2.10(c)(ii), each Revolving Credit Bank that so makes funds available shall be
deemed to have made a Revolving Credit Base Rate Loan to the Borrower in such
amount.  The Agent shall remit the funds so received to the Swing Line Lender.

(ii)                                   If for any reason any Swing Line Loan
cannot be refinanced by such a Revolving Credit Loan in accordance with
§2.10(c)(i), the request for Base Rate Loans submitted by the Swing Line Lender
as set forth herein shall be deemed to be a request by the Swing Line Lender
that each of the Revolving Credit Banks fund its risk participation in the
relevant Swing Line Loan and each Revolving Credit Bank’s payment to the Agent
for the account of the Swing Line Lender pursuant to §2.10(c)(i) shall be deemed
payment in respect of such participation.



38

--------------------------------------------------------------------------------





(iii)                                  If any Revolving Credit Bank fails to
make available to the Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Bank pursuant to the foregoing
provisions of this §2.10(c) by the time specified in §2.10(c)(i), the Swing Line
Lender shall be entitled to recover from such Revolving Credit Bank (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lender at a rate per annum equal to the
greater of the Federal Funds Effective Rate and a rate determined by the Swing
Line Lender in accordance with banking industry rules on interbank
compensation.  A certificate of the Swing Line Lender submitted to any Revolving
Credit Bank (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

(iv)                                   Each Revolving Credit Bank’s obligation
to make Revolving Credit Loans or to purchase and fund risk participations in
Swing Line Loans pursuant to this §2.10(c) shall be absolute and unconditional
and shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Bank may have against the Swing Line Lender, the Borrower or any other Person
for any reason whatsoever, (B) the occurrence or continuance of a Default or
Event of Default, or (C) any other occurrence, event or condition, whether or
not similar to any of the foregoing; provided, however, that each Revolving
Credit Bank’s obligation to make Revolving Credit Loans pursuant to this
§2.10(c) is subject to the conditions set forth in §11.  No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(v)                                    The Borrower shall repay each Swing Line
Loan on the earlier to occur of (i) the date three (3) Business Days after such
Swing Line Loan is made and (ii) the Revolving Credit Maturity Date.

(d)                          Repayment of Participations.

(i)                                    At any time after any Revolving Credit
Bank has purchased and funded a risk participation in a Swing Line Loan, if the
Swing Line Lender receives any payment on account of such Swing Line Loan, the
Swing Line Lender will distribute to such Revolving Credit Bank its Revolving
Credit Commitment Percentage of such payment (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Revolving Credit Bank’s risk participation was funded) in the same funds as
those received by the Swing Line Lender.

(e)                          Interest for Account of Swing Line Lender.  The
Swing Line Lender shall be responsible for invoicing the Borrower for interest
on the Swing Line Loans.  Until each Revolving Credit Bank funds its Revolving
Credit Base Rate Loan or risk participation pursuant to this §2.10 to refinance
such Revolving Credit Bank’s Revolving Credit Commitment Percentage of any Swing
Line Loan, interest in respect of such Revolving Credit Commitment Percentage
shall be solely for the account of the Swing Line Lender.



39

--------------------------------------------------------------------------------





(f)                          Payments Directly to Swing Line Lender.  The
Borrower shall make all payments of principal and interest in respect of the
Swing Line Loans directly to the Swing Line Lender.

(g)                          Swing Line Note.  At the Swing Line Lender’s
option, the Swing Line Loans shall be evidenced by a separate promissory note of
the Borrower in substantially the form of Exhibit C hereto (the “Swing Line
Note”), dated the date of this Agreement and completed with appropriate
insertions.  The Swing Line Note shall be payable to the order of the Swing Line
Lender in the principal face amount equal to the Swing Line Loan and shall be
subject to mandatory prepayment in the amounts and under the circumstances set
forth in §3 of this Agreement, and may be prepaid in whole or from time to time
in part, all as set forth in §3 of this Agreement.  The Borrower irrevocably
authorizes the Swing Line Lender to make or cause to be made, at or about the
time of the Drawdown Date of any Swing Line Loan or at the time of receipt of
any payment of principal thereof, an appropriate notation on the Swing Line
Lender’s Record reflecting the making of such Swing Line Loan or (as the case
may be) the receipt of such payment.  The amount of the Swing Line Loans
Outstanding set forth on the Swing Line Lender’s Record shall be prima facie
evidence of the principal amount thereof owing and unpaid to the Swing Line
Lender, but the failure to record, or any error in so recording, any such amount
on the Swing Line Lender’s Record shall not limit or otherwise affect the
obligations of the Borrower hereunder or under the Swing Line Note to make
payments of principal of or interest on any Swing Line Note when due.

(h)                          Increase of Commitment.  In the event that the
Total Revolving Credit Commitment is increased pursuant to §2.8, then the Swing
Line Sublimit shall increase by an amount equal to ten percent (10%) of the
increase in the Total Revolving Credit Commitment (rounded to the next lowest
$100,000), subject to the terms hereof; provided that in no event shall the
Swing Line Sublimit exceed $20,000,000.00.  As a condition to such increase,
Borrower shall deliver to the Swing Line Lender a replacement Swing Line Note,
and execute and deliver such other amendments to the Loan Documents (including,
without limitation, the Security Documents) as may be reasonably required by
Swing Line Lender or Agent (it being acknowledged that the requirements of this
sentence may be satisfied in connection with and as a part of the satisfaction
of the requirements of §2.8(b)(iv) with respect to the corresponding increase of
the Total Revolving Credit Commitment).

(i)                          Swing Line Lender.  The Swing Line Lender shall be
deemed a “Revolving Credit Bank” for all purposes under this Agreement.

§2.11.                 Evidence of Debt.  The indebtedness of the Borrower
resulting from the Loans made by each Bank from time to time shall be evidenced
by one or more accounts or records maintained by such Bank and the Agent in the
ordinary course of business, including, without limitation, the amounts of
principal and interest payable and paid to such Bank from time to time
hereunder.  The Borrower hereby irrevocably authorizes Agent and the Banks to
make, or cause to be made, at or about the time of the Drawdown Date of any Loan
or at the time of receipt of any payment thereof, an appropriate notation on
Agent’s and the Bank’s records reflecting the making of such Loan or (as the
case may be) the receipt of such payment.  The Agent shall maintain accounts or
records in accordance with its usual practice in which it shall record:  (i) the
date and the amount of each Loan made hereunder, the Type of Loan and, if
appropriate, the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Bank hereunder, and (iii) the amount of any sum received by the
Agent hereunder from the Borrower and each Bank’s share thereof.  The accounts
or records maintained by the Agent and each Bank shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein and shall be
conclusive absent manifest error of the amount of the Loans made by the Banks to
the Borrower and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder or under the Notes, if any, to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Bank and the accounts and
records of the Agent in respect of such matters, the accounts and records of the
Agent shall control in the absence of manifest error.  The Borrower agrees that
upon the request of any Bank made through the Agent (whether for purposes of
pledge, enforcement or otherwise), the Borrower shall promptly execute and
deliver to such Bank (through the Agent) a Revolving Credit Note, a Term Loan
Note and/or a Swing Line Loan Note, as applicable, payable to the order of such
Bank, which shall evidence such Bank’s Loans in addition to such accounts or
records.  Each Bank may attach schedules to its Notes and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.  All references to Notes in the Loan Documents shall mean
Notes, if any, to the extent issued hereunder.  There shall not be deemed to
have occurred, and there has not otherwise occurred, any payment, satisfaction
or novation of the indebtedness evidenced by the accounts, records, “Revolving
Credit Notes” or “Term Loan Notes”, as applicable, as defined in the Prior
Credit Agreement, which indebtedness is instead allocated among the Revolving
Credit Banks and Term Loan Banks as of the date hereof, as applicable, in
accordance with their respective Revolving Credit Commitment Percentages and
Term Loan Commitment Percentages.  On the Closing Date, the Revolving Credit
Banks and Term Loan Banks shall make adjustments among themselves so that the
outstanding Revolving Credit Loans and Term Loans are consistent with their
Revolving Credit Commitment Percentages and Term Loan Commitment Percentages,
respectively.  No fee shall be payable by Borrower with respect to the exercise
of its option to extend the “Revolving Credit Maturity Date” (as defined in the
Prior Credit Agreement).



40

--------------------------------------------------------------------------------





§3.      REPAYMENT OF THE LOANS.

§3.1.                  Stated Maturity.  The Borrower promises to pay on the
Revolving Credit Maturity Date and there shall become absolutely due and payable
on the Revolving Credit Maturity Date all of the Revolving Credit Loans, Swing
Line Loans and Letter of Credit Liabilities outstanding on such date, together
with any and all accrued and unpaid interest thereon.  The Borrower promises to
pay on the Term Loan Maturity Date and there shall become absolutely due and
payable on the Term Loan Maturity Date all of the Term Loans Outstanding on such
date, together with any and all accrued and unpaid interest thereon.

§3.2.                  Mandatory Prepayments.  

(a)                          If at any time the sum of the aggregate of the
Outstanding Revolving Credit Loans, the Outstanding Swing Line Loans and the
Letter of Credit Liabilities exceeds the Total Revolving Credit Commitment, the
Borrower shall immediately upon demand pay the amount of such excess to the
Agent first for the account of the Swing Line Lender with respect to the amount
of any Outstanding Swing Line Loans and then for the respective accounts of the
Revolving Credit Banks for application to the Revolving Credit Loans.



41

--------------------------------------------------------------------------------





(b)                          On or before September 30, 2010, Borrower shall
immediately pay the amounts set forth below to the Agent for the respective
accounts of the Term Loan Banks for application to the outstanding principal
balance of the Term Loans:


Payment Date

Term Loan
Amortization Payment

September 30, 2010 $33,000,000.00

(c)    If at any time the sum of the aggregate of the Outstanding Revolving
Credit Loans, the Outstanding Swing Line Loans, the Outstanding Term Loans and
the Letter of Credit Liabilities exceed the Borrowing Base Availability, the
Borrower shall immediately upon demand pay the amount of such excess to the
Agent to be applied first to the Swing Line Lender with respect to the amount of
any Outstanding Swing Line Loans, then for the respective accounts of the
Revolving Credit Banks for application to the Revolving Credit Loans, and then
for the account of the Term Loan Banks for application to the Term Loans.

§3.3.                  Optional Prepayments.  The Borrower shall have the right,
at its election, to prepay the outstanding amount of the applicable Loans, as a
whole or in part, at any time without penalty or premium; provided, that if any
full or partial prepayment of the outstanding amount of any LIBOR Rate Loan is
made other than on the last day of the Interest Period relating thereto, such
prepayment shall be accompanied by the payment of any amounts due pursuant to
§4.8.  The Borrower shall give the Agent, no later than 10:00 a.m., Cleveland
time, at least five (5) Business Days’ prior written notice of any prepayment
pursuant to this §3.3, in each case specifying the proposed date of payment of
Loans and the principal amount to be paid; provided that no prior notice shall
be required in connection with a prepayment of Swing Line Loans.

§3.4.                  Partial Prepayments.  Each prepayment under §3.2 shall be
applied to the applicable Loan as provided therein and, in the absence of
instruction by the Borrower, first to the principal of Base Rate Loans and then
to the principal of LIBOR Rate Loans.  Each partial prepayment of the Loans
under §3.3 shall be in a minimum amount of $100,000, shall be accompanied by the
payment of accrued interest on the principal prepaid to the date of payment and,
after payment of such interest, shall be applied, in the absence of instruction
by the Borrower, first to the principal of any Outstanding Swing Line Loans,
then to the principal of the Revolving Credit Loans and then to the principal of
the Term Loans, and within each category, first to the principal of the Base
Rate Loans and then to the principal of the LIBOR Rate Loans.

§3.5.                  Effect of Prepayments.  Amounts of the Revolving Credit
Loans repaid or prepaid under §3.2 or §3.3 may be reborrowed as provided in
§2.  Any portion of the Term Loans that is repaid or prepaid may not be
reborrowed.



42

--------------------------------------------------------------------------------





§4.      CERTAIN GENERAL PROVISIONS.

§4.1.                  Conversion Options.

(a)                          The Borrower may elect from time to time to convert
any of its outstanding Revolving Credit Loans or Term Loans to a Revolving
Credit Loan or Term Loan, respectively, of another Type and such Revolving
Credit Loan or Term Loan shall thereafter bear interest as a Base Rate Loan or a
LIBOR Rate Loan, as applicable; provided that (i) with respect to any such
conversion of a LIBOR Rate Loan to a Base Rate Loan, the Borrower shall give the
Agent at least one (1) Business Day’s prior written notice of such election, and
such conversion shall only be made on the last day of the Interest Period with
respect to such LIBOR Rate Loan; (ii) with respect to any such conversion of a
Base Rate Loan to a LIBOR Rate Loan the Borrower shall give the Agent at least
three (3) LIBOR Business Days’ prior written notice of such election and the
Interest Period requested for such Loan, the principal amount of the Loan so
converted shall be in a minimum aggregate amount of $500,000 or an integral
multiple of $100,000 in excess thereof and, after giving effect to the making of
such Loan there shall be (A) no more than twelve (12) Revolving Credit LIBOR
Rate Loans outstanding at any one time and (B) no more than ten (10) Term LIBOR
Rate Loans outstanding at any one time; and (iii) no Loan may be converted into
a LIBOR Rate Loan when any Default or Event of Default has occurred and is
continuing.  All or any part of the outstanding Revolving Credit Loans or Term
Loans of any Type may be converted as provided herein, provided that no partial
conversion shall result in a Revolving Credit Base Rate Loan or a Term Base Rate
Loan in an aggregate principal amount of less than $500,000 or a Revolving
Credit LIBOR Rate Loan or a Term LIBOR Rate Loan in an aggregate principal
amount of less than $500,000 and that the aggregate principal amount of each
Loan shall be in an integral multiple of $100,000.  On the date on which such
conversion is being made, each Bank shall take such action as is necessary to
transfer its Commitment Percentage of such Loans to its Domestic Lending Office
or its LIBOR Lending Office, as the case may be.  Each Conversion Request
relating to the conversion of a Base Rate Loan to a LIBOR Rate Loan shall be
irrevocable by the Borrower.

(b)                          Any Revolving Credit Loan or Term Loan may be
continued as such Type upon the expiration of an Interest Period with respect
thereto by compliance by the Borrower with the terms of §4.1(a); provided that
no LIBOR Rate Loan may be continued as such when any Default or Event of Default
has occurred and is continuing, but shall be automatically converted to a Base
Rate Loan on the last day of the Interest Period relating thereto ending during
the continuance of any Default or Event of Default.

(c)                          In the event that the Borrower does not notify the
Agent of its election hereunder with respect to any Loan to it, such Loan shall
be automatically converted to a Base Rate Loan at the end of the applicable
Interest Period.

§4.2.                  Commitment and Syndication Fee.  The Borrower shall pay
to KeyBank and Arranger certain fees for services rendered or to be rendered in
connection with the Loan as provided pursuant to the Agreement Regarding Fees
dated of even date herewith between the Borrower and KeyBank.



43

--------------------------------------------------------------------------------





§4.3.                  Agent’s Fee.  The Borrower will pay to Agent, for the
Agent’s own account, an annual Agent’s Fee calculated at the rate, and payable
at such times as are, set forth in the Agreement Regarding Fees referred to in
§4.2.

§4.4.                  Funds for Payments.

(a)                          All payments of principal, interest, unused
facility fees, Agent’s fees, Letter of Credit fees, closing fees and any other
amounts due hereunder or under any of the other Loan Documents shall be made to
the Agent, for the respective accounts of the Banks and the Agent, as the case
may be, at the Agent’s Head Office, not later than 1:00 p.m. (Cleveland time) on
the day when due, in each case in lawful money of the United States in
immediately available funds.  The Agent is hereby authorized to charge the
accounts of the Borrower with KeyBank designated by the Borrower, on the dates
when the amount thereof shall become due and payable, with the amounts of the
principal of and interest on the Loans and all fees, charges, expenses and other
amounts owing to the Agent and/or the Banks under the Loan Documents.

(b)                          All payments by the Borrower hereunder and under
any of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, compulsory loans, restrictions or
conditions of any nature now or hereafter imposed or levied by any jurisdiction
or any political subdivision thereof or taxing or other authority therein unless
the Borrower is compelled by law to make such deduction or withholding.  If any
such obligation is imposed upon the Borrower with respect to any amount payable
by them hereunder or under any of the other Loan Documents, the Borrower will
pay to the Agent, for the account of the Banks or (as the case may be) the
Agent, on the date on which such amount is due and payable hereunder or under
such other Loan Document, such additional amount in Dollars as shall be
necessary to enable the Banks or the Agent to receive the same net amount which
the Banks or the Agent would have received on such due date had no such
obligation been imposed upon the Borrower.  The Borrower will deliver promptly
to the Agent certificates or other valid vouchers for all taxes or other charges
deducted from or paid with respect to payments made by the Borrower hereunder or
under such other Loan Document.

(c)                          Each Bank organized under the laws of a
jurisdiction outside the United States shall provide the Borrower with such duly
executed form(s) or statement(s) which may, from time to time, be prescribed by
law and, which, pursuant to applicable provisions of (i) an income tax treaty
between the United States and the country of residence of such Bank, (ii) the
Code, or (iii) any applicable rules or regulations in effect under (i) or (ii)
above, indicates the withholding status of such Bank; provided that nothing
herein (including without limitation the failure or inability to provide such
form or statement) shall relieve the Borrower of its obligations under
§4.4(b).  Each Bank shall deliver photocopies of such forms or other appropriate
certifications on or before the date that any such form shall expire or become
obsolete and after the occurrence of any event requiring a change in the most
recent form delivered to the Borrower for the Agent.  Any Bank which sells a
participation in any of its Commitments shall be required to obtain such forms
from any participant, and shall be required to withhold any amounts from such
participant as required by the Code or Treasury Regulations issued pursuant
thereto.



44

--------------------------------------------------------------------------------





§4.5.                  Computations.  All computations of interest on the Loans
and of other fees to the extent applicable shall be based on a 360-day year and
paid for the actual number of days elapsed.  Except as otherwise provided in the
definition of the term “Interest Period” with respect to LIBOR Rate Loans,
whenever a payment hereunder or under any of the other Loan Documents becomes
due on a day that is not a Business Day, the due date for such payment shall be
extended to the next succeeding Business Day, and interest shall accrue during
such extension.  The outstanding amount of the Loans and Letter of Credit
Liabilities as reflected on the records of the Agent from time to time shall be
considered prima facie evidence of such amount.

§4.6.                  Suspension of LIBOR Rate Loans.  In the event that, prior
to the commencement of any Interest Period relating to any LIBOR Rate Loan, the
Agent shall reasonably determine that adequate and reasonable methods do not
exist for ascertaining the LIBOR Rate for such Interest Period, or the Agent
shall reasonably determine that the LIBOR Rate will not adequately and fairly
reflect the cost to the Banks of making or maintaining LIBOR Rate Loans for such
Interest Period, the Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower and the Banks) to the
Borrower and the Banks.  In such event (a) any Loan Request with respect to
LIBOR Rate Loans shall be automatically withdrawn and shall be deemed a request
for Base Rate Loans and (b) each LIBOR Rate Loan will automatically, on the last
day of the then current Interest Period thereof, become a Base Rate Loan, and
the obligations of the Banks to make LIBOR Rate Loans shall be suspended until
the Agent determines that the circumstances giving rise to such suspension no
longer exist, whereupon the Agent shall so notify the Borrower and the Banks.

§4.7.                  Illegality.  Notwithstanding any other provisions herein,
if any present or future law, regulation, treaty or directive or the
interpretation or application thereof shall make it unlawful, or any central
bank or other governmental authority having jurisdiction over a Bank or its
LIBOR Lending Office shall assert that it is unlawful, for any Bank to make or
maintain LIBOR Rate Loans, such Bank shall forthwith give notice of such
circumstances to the Agent and the Borrower and thereupon (a) the commitment of
the Banks to make LIBOR Rate Loans or convert Loans of another type to LIBOR
Rate Loans shall forthwith be suspended and (b) the LIBOR Rate Loans then
outstanding shall be converted automatically to Base Rate Loans on the last day
of each Interest Period applicable to such LIBOR Rate Loans or within such
earlier period as may be required by law.

§4.8.                  Additional Interest.  If any LIBOR Rate Loan or any
portion thereof is repaid, reapportioned as a result of an increase in the Total
Revolving Credit Commitment as contemplated in §2.8(c), or converted to a Base
Rate Loan for any reason on a date which is prior to the last day of the
Interest Period applicable to such LIBOR Rate Loan, or if repayment of the Loans
has been accelerated as provided in §12.1, the Borrower will pay to the Agent
upon demand (and, if any payment is required as a result of an increase in the
Total Revolving Credit Commitment, prior to the effectiveness of any such
increase) for the account of the Banks in accordance with their respective
Commitment Percentages, in addition to any amounts of interest otherwise payable
hereunder, any amounts required to compensate the Banks for any losses, costs or
expenses which may reasonably be incurred as a result of such payment,
reapportionment or conversion.



45

--------------------------------------------------------------------------------





§4.9.                  Additional Costs, Etc.  Notwithstanding anything herein
to the contrary, if any present or future applicable law, or any amendment or
modification of present applicable law, which expression, as used herein,
includes statutes, rules and regulations thereunder and legally binding
interpretations thereof by any competent court or by any governmental or other
regulatory body or official with appropriate jurisdiction charged with the
administration or the interpretation thereof and requests, directives,
instructions and notices at any time or from time to time hereafter made upon or
otherwise issued to any Bank or the Agent by any central bank or other fiscal,
monetary or other authority (whether or not having the force of law), shall:

(a)                          subject any Bank or the Agent to any tax, levy,
impost, duty, charge, fee, deduction or withholding of any nature with respect
to this Agreement, the other Loan Documents, such Bank’s Commitment, the Loans
or the Letters of Credit (other than taxes based upon or measured by the income
or profits or gross receipts of such Bank or the Agent), or

(b)                          materially change the basis of taxation (except for
changes in taxes on income or profits) of payments to any Bank of the principal
of or the interest on any Loans or any other amounts payable to any Bank under
this Agreement or the other Loan Documents, or

(c)                          impose or increase or render applicable any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or commitments of an office of
any Bank, or

(d)                          impose on any Bank or the Agent any other
conditions or requirements with respect to this Agreement, the other Loan
Documents, the Loans, the Letters of Credit, such Bank’s Commitment, or any
class of loans or commitments of which any of the Loans or such Bank’s
Commitment forms a part; and the result of any of the foregoing is

(i)                                    to increase the cost to any Bank of
making, funding, issuing, renewing, extending or maintaining any of the Loans,
the Letters of Credit or such Bank’s Commitment, or

(ii)                                   to reduce the amount of principal,
interest or other amount payable to such Bank or the Agent hereunder on account
of such Bank’s Commitment or any of the Loans or the Letters of Credit, or

(iii)                                  to require such Bank or the Agent to make
any payment or to forego any interest or other sum payable hereunder, the amount
of which payment or foregone interest or other sum is calculated by reference to
the gross amount of any sum receivable or deemed received by such Bank or the
Agent from the Borrower hereunder,

then, and in each such case, the Borrower will within fifteen (15) days after
demand made by such Bank or (as the case may be) the Agent at any time and from
time to time and as often as the occasion therefor may arise, pay to such Bank
or the Agent such additional amounts as such Bank or the Agent shall determine
in good faith to be sufficient to compensate such Bank or the Agent for such
additional cost, reduction, payment or foregone interest or other sum.  Each
Bank and the Agent in determining such amounts may use any reasonable averaging
and attribution methods, generally applied by such Bank or the Agent.



46

--------------------------------------------------------------------------------





§4.10.                 Capital Adequacy.  If after the date hereof any Bank
determines that (a) the adoption of or change in any law, rule, regulation or
guideline regarding capital requirements for banks or bank holding companies or
any change in the interpretation or application thereof by any governmental
authority charged with the administration thereof, or (b) compliance by such
Bank or its parent bank holding company with any guideline, request or directive
of any such entity regarding capital adequacy (whether or not having the force
of law), has the effect of reducing the return on such Bank’s or such holding
company’s capital as a consequence of such Bank’s commitment to make Loans or
participate in Swing Line Loans or Letters of Credit hereunder to a level below
that which such Bank or holding company could have achieved but for such
adoption, change or compliance (taking into consideration such Bank’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such Bank to be material, then such Bank may notify the Borrower thereof.  The
Borrower agrees to pay to such Bank the amount of such reduction in the return
on capital as and when such reduction is determined, upon presentation by such
Bank of a statement of the amount and setting forth such Bank’s calculation
thereof.  In determining such amount, such Bank may use any reasonable averaging
and attribution methods.

§4.11.                 Indemnity of Borrower.  The Borrower agrees to indemnify
each Bank and to hold each Bank harmless from and against any loss, cost or
expense that such Bank may sustain or incur as a consequence of (a) default by
the Borrower in payment of the principal amount of or any interest on any LIBOR
Rate Loans as and when due and payable, including any such loss or expense
arising from interest or fees payable by such Bank to lenders of funds obtained
by it in order to maintain its LIBOR Rate Loans, or (b) default by the Borrower
in making a borrowing or conversion after the Borrower has given (or is deemed
to have given) a Loan Request or a Conversion Request.

§4.12.                 Interest on Overdue Amounts; Late Charge.  Overdue
principal on the Loans and all other overdue amounts payable hereunder or under
any of the other Loan Documents (other than interest on the Loans) shall,
following the expiration of any applicable cure period expressly provided for in
this Agreement, bear interest payable on demand at a rate per annum equal to two
percent (2.0%) above the rate that would otherwise be applicable at such time
until such amount shall be paid in full (after as well as before
judgment).  Overdue interest on the Loans shall, following the expiration of any
applicable cure period expressly provided for in this Agreement, bear interest
payable on demand at a rate equal to the lesser of (i) a per annum rate equal to
two percent (2.0%) above the rate that would otherwise be applicable at such
time or (ii) the maximum annual rate of interest permitted by applicable law
until such amount shall be paid in full (after as well as before judgment),
provided that in no event shall such rate exceed ten percent (10%) per
annum.  After the occurrence and during the continuance of an Event of Default,
the per diem fee payable with respect to Letters of Credit shall be increased to
a rate equal to two percent (2.0%) above the Letter of Credit fee that would
otherwise be applicable to such time, or if any of such amounts shall exceed the
maximum rate permitted by law, then at the maximum rate permitted by law.  In
addition, the Borrower shall pay a late charge equal to four percent (4.0%) of
any amount of interest and/or principal payable on the Loans or any other
amounts payable hereunder or under the Loan Documents, which is not paid by the
Borrower within fifteen (15) days after the same shall become due and payable.



47

--------------------------------------------------------------------------------





§4.13.                 Certificate.  A certificate setting forth any amounts
payable pursuant to §4.8, §4.9, §4.10, §4.11 or §4.12 and a brief explanation of
such amounts which are due, submitted by any Bank or the Agent to the Borrower,
shall be conclusive in the absence of manifest error.

§4.14.                 Limitation on Interest.  Notwithstanding anything in this
Agreement to the contrary, all agreements between the Borrower and the Banks and
the Agent, whether now existing or hereafter arising and whether written or
oral, are hereby limited so that in no contingency, whether by reason of
acceleration of the maturity of any of the Obligations or otherwise, shall the
interest contracted for, charged or received by the Banks exceed the maximum
amount permissible under applicable law.  If, from any circumstance whatsoever,
interest would otherwise be payable to the Banks in excess of the maximum lawful
amount, the interest payable to the Banks shall be reduced to the maximum amount
permitted under applicable law; and if from any circumstance the Banks shall
ever receive anything of value deemed interest by applicable law in excess of
the maximum lawful amount, an amount equal to any excessive interest shall be
applied to the reduction of the principal balance of the Obligations of the
Borrower and to the payment of interest or, if such excessive interest exceeds
the unpaid balance of principal of the Obligations of the Borrower, such excess
shall be refunded to the Borrower.  All interest paid or agreed to be paid to
the Banks shall, to the extent permitted by applicable law, be amortized,
prorated, allocated and spread throughout the full period until payment in full
of the principal of the Obligations of the Borrower (including the period of any
renewal or extension thereof) so that the interest thereon for such full period
shall not exceed the maximum amount permitted by applicable law.  This section
shall control all agreements between the Borrower and the Banks and the Agent.

§5.      COLLATERAL SECURITY; GUARANTY.

§5.1.                  Collateral.  The Obligations shall be secured by the
Security Documents.  In addition, the Obligations shall be guaranteed pursuant
to the terms of the Guaranty.

§5.2.                  Appraisals.  

(a)                          Agent may (or upon the direction of the Majority
Banks shall), not more often than one (1) time eighteen (18) months following
the date of the applicable Appraisal, obtain a current Appraisal or updates to
existing Appraisals of a Mortgaged Property if the Agent or the Majority Banks
reasonably believe that there has been a material adverse change in the
performance of such Mortgaged Property.  Additionally, Agent may obtain a
current Appraisal or update to an existing Appraisal of a Mortgaged Property as
provided in §5.4(b).  Additionally, in the event that there has been a material
change in performance of a Mortgaged Property, Borrower may request that Agent
obtain (and Agent shall promptly thereafter obtain) a current Appraisal or
update to an existing Appraisal of such Mortgaged Property; provided that Agent
and the Majority Banks shall retain their independent right to obtain Appraisals
as provided in this Agreement notwithstanding any Appraisals obtained at the
request of Borrower.  In any such case, said Appraisals will be ordered by Agent
and reviewed and approved by the appraisal department of the Agent, in order to
determine the current Appraised Value of the Mortgaged Properties, and the
Borrower shall pay to Agent within fifteen (15) days of demand all reasonable
costs of such Appraisals.



48

--------------------------------------------------------------------------------





(b)                          Notwithstanding the provisions of §5.2(a), the
Agent may, for the purpose of determining the current Appraised Value of the
Mortgaged Properties, obtain new Appraisals or an update to existing Appraisals
with respect to the Mortgaged Properties, or any of them, as the Agent shall
determine (i) at any time that the regulatory requirements of any Bank generally
applicable to real estate loans of the category made under this Agreement as
reasonably interpreted by such Bank shall require more frequent Appraisals, or
(ii) at any time following a Default or Event of Default.  The expense of such
Appraisals and/or updates performed pursuant to this §5.2(b) shall be borne by
the Borrower and payable to Agent within fifteen (15) days of demand; provided
the Borrower shall not be obligated to pay for an Appraisal of a Mortgaged
Property obtained pursuant to this §5.2(b) more often than once in any period of
twelve (12) months.

(c)                          The Borrower agrees that the Banks and Agent do not
make any representations or warranties with respect to any such Appraisal and
shall have no liability as a result of or in connection with any such Appraisal
for statements contained in such Appraisal, including without limitation, the
accuracy and completeness of information, estimates, conclusions and opinions
contained in such Appraisal, or variance of such Appraisal from the fair value
of such property that is the subject of such Appraisal given by the local tax
assessor’s office, or the Borrower’s idea of the value of such property.

§5.3.                  Replacement or Addition of Mortgaged Properties.

After the Closing Date, the Borrower shall have the right, subject to the
satisfaction by the Borrower of the conditions set forth in this §5.3, to add
Potential Collateral to the Collateral included in the calculation of the
Borrowing Base Availability or to replace any Mortgaged Property which is
Collateral included in the calculation of the Borrowing Base Availability with
Potential Collateral.  The Borrower from time to time after the Closing Date may
also request that certain Real Estate of one or more Subsidiary Guarantors be
included as a Mortgaged Property for the purpose of increasing the Borrowing
Base Availability or replacing existing Collateral in the Borrowing Base
Availability; provided that in connection with any replacement of a Mortgaged
Property, the replacement Mortgaged Property or Mortgaged Properties contribute
equal or greater value to the Borrowing Base Availability as the replaced
Mortgaged Property.  In the event the Borrower desires to replace Collateral or
add additional Potential Collateral to the Borrowing Base Availability as
aforesaid, the Borrower shall provide written notice to the Agent of such
request.  No Potential Collateral shall be included as Collateral or included in
calculating the Borrowing Base Availability unless and until the following
conditions precedent shall have been satisfied:

(a)                          such Potential Collateral shall be Eligible Real
Estate;

(b)                          the owner of any Guarantor Collateral (and any
Subsidiary of Borrower that is an indirect owner of such Subsidiary Guarantor)
shall have executed a Joinder Agreement and satisfied the conditions of §5.5;

(c)                          if the Potential Collateral is owned by a Wholly
Owned Subsidiary that will become a Subsidiary Guarantor, the organizational
agreements of such Subsidiary or such other resolutions or consents satisfactory
to Agent shall specifically authorize such Subsidiary to guaranty the
Obligations and to pledge the assets of such Subsidiary as security for the
Obligations and the Borrower shall certify to the Agent that applicable law does
not preclude such Subsidiary from executing such guaranty or pledging its assets
to secure the Obligations;



49

--------------------------------------------------------------------------------





(d)                          all covenants, agreements, and representations in
the Loan Documents herein of the Borrower and the Guarantors and their
Subsidiaries shall be true and correct with respect to such Subsidiary
Guarantor;

(e)                          prior to or contemporaneously with such addition,
Borrower shall have submitted to Agent a Compliance Certificate prepared using
the financial statements of the Borrower most recently provided or required to
be provided to the Agent under §6.4 or §7.4 and a Borrowing Base Property
Certificate, both prepared on a pro forma basis and adjusted to give effect to
such addition, and shall certify that after giving effect to such addition, no
Default or Event of Default shall exist;

(f)                          the Borrower or the Wholly Owned Subsidiary owner
of the Potential Collateral, as applicable, shall have executed and delivered to
the Agent all Eligible Real Estate Qualification Documents, all of which
instruments, documents or agreements shall be in form and substance reasonably
satisfactory to the Agent (it being acknowledged that the tenant estoppels and
Subordination, Attornment and Non-Disturbance Agreements required to be
delivered pursuant to Schedule 5.3 must be delivered on or before the date that
is ninety (90) days after the inclusion of such Real Estate in the Collateral,
provided further that if such items are not delivered within such period such
Real Estate shall no longer be included in the calculation of the Borrowing Base
Availability unless and until such items are delivered);

(g)                          after giving effect to the inclusion of such
Potential Collateral, each of the representations and warranties made by or on
behalf of the Borrower or the Guarantors or any of their respective Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true in all material respects both as of the date as of which it was made and
shall also be true as of the time of the replacement or addition of Mortgaged
Properties in the Borrowing Base Availability, with the same effect as if made
at and as of that time, except to the extent of changes resulting from
transactions permitted by the Loan Documents and except as previously disclosed
in writing by the Borrower to Agent and approved by Agent in writing (which
disclosures shall be deemed to amend the schedules and other disclosures
delivered as contemplated in this Agreement; it being understood and agreed that
any representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct only as of such specified date), and no
Default or Event of Default shall have occurred and be continuing (including,
without limitation, any Default under §7.19 or §9.5), and the Agent shall have
received a certificate of the Borrower to such effect; and

(h)                          such Potential Collateral shall have been approved
in writing by the Majority Banks.



50

--------------------------------------------------------------------------------





§5.4.                  Release of Mortgaged Property.

(a)                          Provided no Default or Event of Default shall have
occurred hereunder and be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.4), the Agent shall release a
Mortgaged Property from the lien or security title of the Security Documents
encumbering the same upon the request of the Borrower, subject to and upon the
following terms and conditions:

(i)                                    the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effected;

(ii)                                   the Borrower shall submit to the Agent
with such request a Compliance Certificate and Borrowing Base Property
Certificate prepared using the financial statements of the Borrower most
recently provided or required to be provided to the Agent under §6.4 or §7.4
adjusted in the best good faith estimate of the Borrower to give effect to the
proposed release and demonstrating that no Default or Event of Default with
respect to the covenants referred to therein shall exist after giving effect to
such release;

(iii)                                  all release documents to be executed by
the Agent shall be in form and substance reasonably satisfactory to the Agent;

(iv)                                   the Borrower shall pay all reasonable
costs and expenses of the Agent in connection with such release, including
without limitation, reasonable attorney’s fees;

(v)                                    the Borrower shall pay to the Agent for
the account of the Banks a release price, which payment shall be applied to
reduce the outstanding principal balance of the Loans as provided in §3.4, in an
amount equal to the greater of (i) one hundred percent (100%) of the Net
Proceeds and (ii) the amount necessary to reduce the outstanding principal
balance of the Loans and Letter of Credit Liabilities so that no violation of
the covenant set forth in §9.5 shall occur;

(vi)                                   without limiting or affecting any other
provision hereof, any release of a Mortgaged Property will not cause the
Borrower to be in violation of the covenants set forth in §7.19 or §9.5; and

(vii)                                  the release of such Mortgaged Property
shall have been approved in writing by the Majority Banks; provided that in the
event that the Term Loans and all interest thereon shall have been paid in full,
the prior approval of the Majority Banks shall not be required provided that (A)
Agent shall have approved such release in writing and (B) after giving effect to
such release the ratio of the sum of the Outstanding Revolving Credit Loans,
Outstanding Swing Line Loans and Letter of Credit Liabilities to the Collateral
Pool Value for the remaining Mortgaged Properties shall be equal to or less than
0.55 to 1.

(b)                          Provided no Default or Event of Default shall have
occurred hereunder or be continuing (or would exist immediately after giving
effect to the transactions contemplated by this §5.4), the Agent shall release a
portion of the Mortgaged Property consisting of an outparcel or excess land or
tenant building, pad or acreage approved by Agent in its reasonable discretion
from the lien or security title of the Security Documents encumbering the same
upon the request of the Borrower (but in the case of the sale of a tenant
building, pad or acreage, only in connection with a bona fide sale thereof to
such third party tenant or any other purchaser approved by Agent in writing,
such approval not to be unreasonably withheld) subject to and upon the following
terms and conditions:



51

--------------------------------------------------------------------------------





(i)                                    the Borrower shall deliver to the Agent
written notice of its desire to obtain such release no later than ten (10) days
prior to the date on which such release is to be effective;

(ii)                                   all release documents to be executed by
the Agent shall be in form and substance reasonably satisfactory to Agent;

(iii)                                  the Borrower shall pay all reasonable
costs and expenses of the Agent in connection with such release, including,
without limitation, reasonable attorneys’ fees;

(iv)                                   the Borrower shall pay Agent for the
account of the Banks a release price, which payment shall be applied to reduce
the outstanding principal balance of the loans as provided in §3.4, in an amount
equal to one hundred percent (100%) of the Net Proceeds, if any;

(v)                                    Borrower shall deliver to Agent a survey
of the property to be released, which shows any easements benefiting or
burdening the Mortgaged Property or the property to be released;

(vi)                                   in no event shall Agent release such land
if Agent determines in its reasonable discretion that following such sale
portions of the other remaining Mortgaged Property (A) shall be without access
to a public street over remaining Mortgaged Property or over a perpetual
easement for ingress and egress which is included as part of the Mortgaged
Property, or (B) shall no longer be able to tap into, connect with, utilize or
maintain all utilities necessary to serve such portions of the remaining
Mortgaged Property, to the extent applicable, including, without limitation,
storm sewer, sanitary sewer, water, electricity and gas, either over remaining
Mortgaged Property or over a perpetual easement with respect thereto included as
part of the Mortgaged Property;

(vii)                                  both the portions of the Mortgaged
Property to be sold and any improvements thereon and the Mortgaged Property
remaining after such sale and any improvements thereon will be in compliance
with all zoning laws, building codes, parking laws and regulations, subdivision
laws or approvals, setback lines and any other governmental regulation,
requirement or agreement, including, without limitation, all Environmental Laws
and any recorded covenants, conditions or restrictions and without benefit of
any provisions relating to non-conforming uses;

(viii)                                 Agent shall have approved any
cross-easements, restrictive covenants, operating agreements or other agreements
which are to be entered into in connection with such transfer;



52

--------------------------------------------------------------------------------





(ix)                                   in the event that the proposed release
relates to the release of a tenant building or pad or acreage, Agent at its
option shall have received an Appraisal or update to an existing Appraisal of
such Mortgaged Property, in form and substance satisfactory to the Agent and the
Majority Banks and dated not more than sixty (60) days prior to the proposed
date of transfer, which Appraisal shall value the remaining portion of the
Mortgaged Property after giving effect to such transfer;

(x)                                    in the event that such release is the
release of a tenant building or pad or acreage, the Borrower shall submit to the
Agent with such request a Compliance Certificate and a Borrowing Base Property
Certificate prepared using the financial statements of Borrower most recently
provided or required to be provide to the Agent under §6.4 or §7.4, adjusted to
give effect to the proposed release (based upon the Appraisal obtained by Agent
pursuant to this §5.4, as applicable) and demonstrating that no Default or Event
of Default with respect to the covenants referred to therein shall exist after
giving effect to such release;

(xi)                                   the sale of such property shall not cause
the owner of such Mortgaged Property to be in violation of or result in a breach
under any other agreement or instrument by which it or any Mortgaged Property is
bound, including, without limitation, any Lease, or give any tenant under any
Lease a right to terminate its Lease or reduce any payment or other obligation
of such tenant under its Lease;

(xii)                                  Borrower, at its sole cost and expense,
shall have delivered to Agent, in form and substance satisfactory to Agent, one
or more endorsements to the Title Policy which brings forward the effective date
of the Title Policy to the date and time of recording of the instruments
releasing such property, amends the legal description thereof to delete the
property released and to add any easements appurtenant to the Mortgaged Property
executed in connection with or relating to such sale, and such other matters as
Agent shall reasonably require;

(xiii)                                 Agent shall have received evidence that
the released property shall constitute a separate tax parcel and has been
properly subdivided from the Mortgaged Property and that the owner of such
Mortgaged Property has reserved all necessary or appropriate easements and
restrictive covenants over the property to be released for the benefit of the
remaining Mortgaged Property (each of which shall be satisfactory to Agent); and

(xiv)                                  in the event that the proposed release
relates to a portion of such Mortgaged Property which contributes thirty percent
(30%) or more of the Operating Cash Flow of such Mortgaged Property, the
Majority Banks shall have approved such release in writing.

(c)                          Upon the refinancing or repayment of the
Obligations in full and termination of the obligation to provide additional
Loans or Letters of Credit to Borrower, then the Agent shall be entitled to
release the Collateral from the lien and security interest of the Security
Documents and to release the Guarantors, provided that Agent has not received a
notice from the “Representative” (as defined in §14.15) or the holder of the
Hedge Obligations that any Hedge Obligation is then due and payable to the
holder thereof.



53

--------------------------------------------------------------------------------





§5.5.                  Additional Guarantors.  In the event that Borrower shall
request that certain Real Estate of a Wholly Owned Subsidiary of Borrower be
included as a Mortgaged Property as contemplated by §5.3 and such Real Estate is
approved for inclusion as a Mortgaged Property in accordance with the terms
hereof, Borrower shall cause each such Subsidiary (and any entity having an
interest in such Subsidiary of Borrower) to execute and deliver to Agent a
Joinder Agreement, and such Subsidiary (and any such entity) shall become a
Guarantor hereunder.  Each such Subsidiary shall be specifically authorized, in
accordance with its respective organizational documents, to guarantee the
Obligations and to execute the Contribution Agreement and such Security
Documents as Agent may require.  Borrower shall further cause all
representations, covenants and agreements in the Loan Documents with respect to
Guarantors to be true and correct with respect to each such Subsidiary.  In
connection with the delivery of such Guaranty, Borrower shall deliver to the
Agent such organizational agreements, resolutions, consents, opinions and other
documents and instruments as the Agent may reasonably require.

§5.6.                  Release of Certain Subsidiary Guarantors.  In the event
that all Mortgaged Properties owned by a Subsidiary Guarantor shall have been
released as Collateral for the Obligations and the Hedge Obligations in
accordance with the terms of this Agreement, then such Subsidiary Guarantor
shall be released by Agent from liability under the Guaranty.  The provisions of
this §5.6 shall not apply to any Guarantor which owns a Mortgaged Property or
any direct or indirect interest in a Mortgaged Property.

§6.      REPRESENTATIONS AND WARRANTIES OF THE TRUST AND THE BORROWER.

The Borrower and the Trust, jointly and severally, represent and warrant to the
Agent and the Banks as follows.

§6.1.                  Corporate Authority, Etc.

(a)                          Incorporation; Good Standing.  The Borrower is a
Delaware limited partnership duly organized pursuant to its first amended and
restated limited partnership agreement dated May 10, 1996, as amended by
amendments one through twenty-four, and a Certificate of Limited Partnership and
amendments thereto filed with the Secretary of the State of Delaware and is
validly existing and in good standing under the laws of the State of
Delaware.  The Trust is a Maryland real estate investment trust duly organized
pursuant to its trust declaration dated October 2, 1997, as amended and
supplemented, and a Certificate of Trust filed with the Secretary of the State
of Maryland and is validly existing and in good standing under the laws of the
State of Maryland.  Each Subsidiary Guarantor is a limited partnership, limited
liability company or other entity duly organized and validly existing and in
good standing under the laws of its respective State of organization.  Each of
the Borrower and the Guarantors (i) has all requisite power to own its
respective property and conduct its respective business as now conducted and as
presently contemplated, and (ii) as to the Borrower and the Guarantors are in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Mortgaged Properties are located and in each other
jurisdiction where a failure to be so qualified in such other jurisdiction could
have a materially adverse effect on the business, assets or financial condition
of such Person.  The Trust is a real estate investment trust in full compliance
with and entitled to the benefits of §856 of the Code, and has elected to be
treated as a real estate investment trust pursuant to the Code.



54

--------------------------------------------------------------------------------





(b)                          Subsidiaries.  Each of the Subsidiaries of the
Borrower and the Trust (i) is a corporation, limited partnership, limited
liability company or trust duly organized under the laws of its State of
organization and is validly existing and in good standing under the laws
thereof, (ii) has all requisite power to own its property and conduct its
business as now conducted and as presently contemplated and (iii) is in good
standing and is duly authorized to do business in each jurisdiction where Real
Estate held by it is located and in each other jurisdiction where a failure to
be so qualified could have a materially adverse effect on the business, assets
or financial condition of the Borrower, the Trust, or such Subsidiary.

(c)                          Authorization.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, the Guarantors or any of their respective Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby (i) are
within the authority of such Person, (ii) have been duly authorized by all
necessary proceedings on the part of such Person, (iii) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Person is subject or any judgment,
order, writ, injunction, license or permit applicable to such Person, (iv) do
not and will not conflict with or constitute a default (whether with the passage
of time or the giving of notice, or both) under any provision of the articles of
incorporation, partnership agreement, declaration of trust or other charter
documents or bylaws of, or any agreement or other instrument binding upon, such
Person or any of its properties, and (v) do not and will not result in or
require the imposition of any lien or other encumbrance on any of the
properties, assets or rights of such Person.

(d)                          Enforceability.  The execution and delivery of this
Agreement and the other Loan Documents to which the Borrower, the Guarantors or
any of their respective Subsidiaries is or is to become a party are valid and
legally binding obligations of such Person enforceable in accordance with the
respective terms and provisions hereof and thereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors’ rights and
except to the extent that availability of the remedy of specific performance or
injunctive relief is subject to the discretion of the court before which any
proceeding therefor may be brought.

§6.2.                  Governmental Approvals.  The execution, delivery and
performance of this Agreement and the other Loan Documents to which the
Borrower, the Guarantors or any of their respective Subsidiaries is or is to
become a party and the transactions contemplated hereby and thereby do not
require the approval or consent of, or filing with, any governmental agency or
authority other than those already obtained and the filing of the Security
Documents in the appropriate records office with respect thereto.

§6.3.                  Title to Properties; Lease.  The Borrower, the Guarantors
and their respective Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Borrower and the Trust as of the Balance Sheet
Date or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
rights of others, including any mortgages, leases, conditional sales agreements,
title retention agreements, liens or other encumbrances except Permitted Liens.



55

--------------------------------------------------------------------------------





§6.4.                  Financial Statements.  The Borrower has delivered to each
of the Banks: (a) the consolidated balance sheet of the Trust and its respective
Subsidiaries as of the Balance Sheet Date, and (b) certain other financial
information relating to the Borrower, the Guarantors, the Mortgaged Properties
and the Real Estate.  Such balance sheet and other information have been
prepared in accordance with GAAP and fairly present the financial condition of
the Borrower, the Guarantors and their respective Subsidiaries as of such dates
and the results of the operations of the Borrower, the Guarantors, their
respective Subsidiaries and the Mortgaged Properties for such periods.  There
are no liabilities, contingent or otherwise, of the Borrower, the Guarantors or
any of their respective Subsidiaries involving material amounts not disclosed in
said financial statements and the related notes thereto.

§6.5.                  No Material Changes.  Since the Balance Sheet Date, there
has occurred no materially adverse change in the financial condition or business
of the Borrower, the Guarantors, and their respective Subsidiaries taken as a
whole as shown on or reflected in the consolidated balance sheet of the Borrower
and the Trust as of the Balance Sheet Date, or its consolidated statement of
income or cash flows for the fiscal year then ended, other than changes in the
ordinary course of business that have not had any materially adverse effect
either individually or in the aggregate on the business or financial condition
of such Person.  The Borrower hereby discloses that it is in the process of
marketing the properties described on Schedule 6.5 hereto.

§6.6.                  Franchises, Patents, Copyrights, Etc.  The Borrower, the
Guarantors and their respective Subsidiaries possess all franchises, patents,
copyrights, trademarks, trade names, service marks, licenses and permits, and
rights in respect of the foregoing, adequate for the conduct of their business
substantially as now conducted without known conflict with any rights of
others.  None of the Mortgaged Properties is owned or operated by Borrower or
its Subsidiaries under or by reference to any trademark, trade name, service
mark or logo.

§6.7.                  Litigation.  Except as stated on Schedule 6.7 there are
no actions, suits, proceedings or investigations of any kind pending or to the
knowledge of such person threatened against the Borrower, the Guarantors or any
of their respective Subsidiaries before any court, tribunal, arbitrator,
mediator or administrative agency or board that, if adversely determined, might,
either in any case or in the aggregate, materially adversely affect the
properties, assets, financial condition or business of such Person or materially
impair the right of such Person to carry on business substantially as now
conducted by it, or result in any liability not adequately covered by insurance,
or for which adequate reserves are not maintained on the balance sheet of such
Person, or which question the validity of this Agreement or any of the other
Loan Documents, any action taken or to be taken pursuant hereto or thereto or
any lien or security interest created or intended to be created pursuant hereto
or thereto, or which will adversely affect the ability of the Borrower or the
Guarantors to pay and perform the Obligations in the manner contemplated by this
Agreement and the other Loan Documents.  Except as set forth on Schedule 6.7, as
of the date of this Agreement, there are no judgments outstanding against or
adversely affecting any of the Borrower, the Guarantors or any of their
respective Subsidiaries.



56

--------------------------------------------------------------------------------





§6.8.                  No Materially Adverse Contracts, Etc.  None of the
Borrower, the Guarantors or any of their respective Subsidiaries is subject to
any charter, corporate or other legal restriction, or any judgment, decree,
order, rule or regulation that has or is expected in the future to have a
materially adverse effect on the business, assets or financial condition of such
Person.  None of the Borrower, the Guarantors nor any of their respective
Subsidiaries is a party to any contract or agreement that has or is expected, in
the judgment of the partners or officers of such Person, to have any materially
adverse effect on the business of any of them.

§6.9.                  Compliance with Other Instruments, Laws, Etc.  None of
the Borrower, the Guarantors or any of their respective Subsidiaries is in
violation of any provision of its charter or other organizational documents,
bylaws, or any agreement or instrument to which it may be subject or by which it
or any of its properties may be bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could result in the imposition of substantial penalties or materially and
adversely affect the financial condition, properties or business of such Person.

§6.10.                 Tax Status.  Except as noted on Schedule 6.10 hereto, the
Borrower, the Guarantors and each of their respective Subsidiaries (a) has made
or filed all federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (b) has paid
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and by appropriate proceedings and (c) has set aside on its books
provisions reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations
apply.  Except as noted in item 3 on Schedule 6.7 hereto, there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the partners or officers of such Person know of no basis for
any such claim.  There are no audits pending or to the knowledge of the Borrower
threatened with respect to any tax returns filed by the Borrower, any Guarantor
or their respective Subsidiaries.

§6.11.                 No Event of Default.  No Default or Event of Default has
occurred and is continuing.

§6.12.                 Investment Company Acts.  None of the Borrower, the
Guarantors or any of their respective Subsidiaries is or after giving effect to
any Loan will be, subject to regulation under the Federal Power Act or the
Investment Company Act of 1940 or to any federal or state statute or regulation
limiting its ability to incur indebtedness for borrowed money.

§6.13.                 Absence of UCC Financing Statements, Etc.  Except with
respect to Permitted Liens, there is no financing statement, security agreement,
chattel mortgage, real estate mortgage or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien on, or security
interest or security title in, any property of the Borrower, the Guarantors or
any of their respective Subsidiaries or rights thereunder.

§6.14.                 Setoff, Etc.  The Collateral and the rights of the Agent
and the Banks with respect to the Collateral are not subject to any setoff,
claims, withholdings or other defenses.  The Borrower or the applicable
Subsidiary Guarantor is the owner of the Collateral free from any lien, security
interest, encumbrance or other claim or demand, except those encumbrances
permitted in the Security Deeds.



57

--------------------------------------------------------------------------------





§6.15.                 Certain Transactions.  Except as set forth on Schedule
6.15, none of the officers, trustees, directors, or employees of the Borrower,
the Guarantors or any of their respective Subsidiaries is a party to any
transaction with either or both of the Borrower, any Guarantor or any of their
respective Subsidiaries (other than for services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
trustee, director or such employee or, to the knowledge of the Borrower, the
Guarantor, or any corporation, partnership, trust or other entity in which any
officer, trustee, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner.

§6.16.                 Employee Benefit Plans.  The Borrower, the Guarantors and
each ERISA Affiliate have fulfilled their respective obligations under the
minimum funding standards of ERISA and the Code with respect to each Employee
Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan and is in compliance
in all material respects with the presently applicable provisions of ERISA and
the Code with respect to each Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan.  Neither the Borrower, the Guarantors nor any ERISA
Affiliate has (a) sought a waiver of the minimum funding standard under Section
412 of the Code in respect of any Employee Benefit Plan, Multiemployer Plan or
Guaranteed Pension Plan, (b) failed to make any contribution or payment to any
Employee Benefit Plan, Multiemployer Plan or Guaranteed Pension Plan, or made
any amendment to any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan, which has resulted or could result in the imposition of a lien or
the posting of a bond or other security under ERISA or the Code, or (c) incurred
any liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.  None of the Real Estate constitutes a
“plan asset” of any Employee Benefit Plan, Multiemployer Plan or Guaranteed
Pension Plan.

§6.17.                 Regulations T, U and X.  No portion of any Loan is to be
used for the purpose of purchasing or carrying any “margin security” or “margin
stock” as such terms are used in Regulations T, U and X of the Board of
Governors of the Federal Reserve System, 12 C.F.R.  Parts 220, 221 and
224.  Neither the Borrower nor any Guarantor is engaged, and neither the
Borrower nor any Guarantor will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R. Parts 220, 221 and 224.

§6.18.                 Environmental Compliance.  The Borrower and the Trust
each has taken all commercially reasonable steps to investigate the past and
present conditions and usage of the Real Estate and the operations conducted
thereon and, based upon such investigation makes the following representations
and warranties except as specifically set forth in the written environmental
reports provided to the Agent on or before the date hereof or as set forth on
Schedule 6.18 hereto.



58

--------------------------------------------------------------------------------





(a)                          With respect to the Mortgaged Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, none of the Borrower, the Guarantors or their respective
Subsidiaries or any operator of the Real Estate, or any operations thereon is in
violation, or alleged violation, in any material respect of any judgment,
decree, order, law, license, rule or regulation pertaining to environmental
matters, including, without limitation, those arising under the Resource
Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance, order or decree relating to the
environment (hereinafter “Environmental Laws”), which violation involves (i) any
of the Mortgaged Properties or (ii) other Real Estate and would have a material
adverse effect on the business, assets or financial condition of the Borrower,
any Guarantor or any of their respective Subsidiaries.

(b)                          None of the Borrower, the Guarantors or any of
their respective Subsidiaries has received notice from any third party
including, without limitation, any federal, state or local governmental
authority, (i) that it has been identified by the United States Environmental
Protection Agency (“EPA”) as a potentially responsible party under CERCLA with
respect to a site listed on the National Priorities List, 40 C.F.R. Part 300
Appendix B (1986); (ii) that any hazardous waste, as defined by 42 U.S.C.
§9601(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) or any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Substances”) which it has
generated, transported or disposed of have been found at any site at which a
federal, state or local agency or other third party has conducted or has ordered
that the Borrower, any Guarantor or any of their respective Subsidiaries conduct
a remedial investigation, removal or other response action pursuant to any
Environmental Law; or (iii) that it is or shall be a named party to any claim,
action, cause of action, complaint, or legal or administrative proceeding (in
each case, contingent or otherwise) arising out of any third party’s incurrence
of costs, expenses, losses or damages of any kind whatsoever in connection with
the release of Hazardous Substances.

(c)                          With respect to the Mortgaged Properties, and to
the best of the Borrower’s and the Trust’s knowledge with respect to any other
Real Estate, (i) no portion of the Real Estate has been used for the handling,
processing, storage or disposal of Hazardous Substances except in accordance
with applicable Environmental Laws in all material respects, and no underground
tank or other underground storage receptacle for Hazardous Substances is located
on any portion of the Real Estate; (ii) in the course of any activities
conducted by either the Borrower, the Guarantors, their Subsidiaries or the
operators of its properties, no Hazardous Substances have been generated or are
being used on the Real Estate except in the ordinary course of business and in
accordance with applicable Environmental Laws in all material respects;
(iii) there has been no past or present releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from any of the Real Estate, or, to the best of the Borrower’s or the
Trust’s knowledge, on, upon, into or from the other properties of the Borrower,
the Guarantors or their respective Subsidiaries, which Release would have a
material adverse effect on the value of any of the Real Estate or adjacent
properties or the environment; (iv) to the best of the Borrower’s or the Trust’s
knowledge, there have been no Releases on, upon, from or into any real property
in the vicinity of any of the Real Estate which through soil or groundwater
contamination, may have come to be located on, and which would have a material
adverse effect on the value of, the Real Estate; and (v) any Hazardous
Substances that have been generated on any of the Real Estate have been
transported off-site only by carriers having an identification number issued by
the EPA or approved by a state or local environmental regulatory authority
having jurisdiction regarding the transportation of such substance and treated
or disposed of only by treatment or disposal facilities maintaining valid
permits as required under all applicable Environmental Laws, which transporters
and facilities have been and are, to the best of the Borrower’s or the Trust’s
knowledge, operating in compliance with such permits and applicable
Environmental Laws.



59

--------------------------------------------------------------------------------





(d)                          None of the Borrower, the Guarantors, their
respective Subsidiaries, or the Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any governmental agency or the recording or delivery to
other Persons of an environmental disclosure document or statement (i) by virtue
of the transactions set forth herein and contemplated hereby, or (ii) as a
condition to the recording of the Security Deeds or to the effectiveness of any
other transactions contemplated hereby.

(e)                          As of the date hereof, the Environmental Insurance
Policy is in full force and effect, and Borrower has performed all of its
obligations thereunder to prevent the termination thereof.  As of the date
hereof, “Total all Losses” within the meaning of the Environmental Insurance
Policy, claimed by Borrower is not in excess of $500,000.00.

§6.19.                 Subsidiaries and Unconsolidated Affiliates.  Schedule
6.19 sets forth all of the Subsidiaries and Unconsolidated Affiliates of the
Borrower and the Trust.  The form and jurisdiction of organization of each of
the Subsidiaries and Unconsolidated Affiliates, and the Borrower’s and the
Trust’s ownership interest therein, is set forth in said Schedule 6.19.

§6.20.                 Loan Documents.  All of the representations and
warranties made by or on behalf of the Borrower, the Guarantors, and their
respective Subsidiaries in this Agreement and the other Loan Documents or any
document or instrument delivered to the Agent or the Banks pursuant to or in
connection with any of such Loan Documents are true and correct in all material
respects, and neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has failed to disclose such information as is necessary to make
such representations and warranties not misleading.

§6.21.                 Mortgaged Property.  The Borrower and the Trust each
makes and shall cause each Subsidiary Guarantor to make, the following
representations and warranties concerning each Mortgaged Property:

(a)                          Off-Site Utilities.  All water, sewer, electric,
gas, telephone and other utilities necessary for the use and operation of the
Mortgaged Property are installed to the property lines of the Mortgaged Property
through dedicated public rights of way or through perpetual private easements
approved by the Agent with respect to which the applicable Security Deed creates
a valid and enforceable first lien.



60

--------------------------------------------------------------------------------





(b)                          Access, Etc.  The streets abutting the Mortgaged
Property are dedicated and accepted public roads, to which the Mortgaged
Property has direct access by trucks and other motor vehicles and by foot, or
are perpetual private ways (with direct access by trucks and other motor
vehicles and by foot to public roads) to which the Mortgaged Property has direct
access approved by the Agent and with respect to which the applicable Security
Deed creates a valid and enforceable first lien.  All private ways providing
access to the Mortgaged Property are zoned in a manner which will permit access
to the Building over such ways by trucks and other commercial and industrial
vehicles, as appropriate and applicable.

(c)                          Independent Building.  The Building is fully
independent in all respects including, without limitation, in respect of
structural integrity, heating, ventilating and air conditioning, plumbing,
mechanical and other operating and mechanical systems, and electrical,
sanitation and water systems, all of which are connected directly to off-site
utilities located in public streets or ways or through insured perpetual private
easements approved by the Agent.  The Mortgaged Property is separately assessed
for purposes of real estate tax assessment and payment.  The Building and all
paved or landscaped areas related to or used in connection with the Building are
located wholly within the perimeter lines of the lot or lots on which the
Mortgaged Property is located, except as may be specifically shown on the Survey
for such Mortgaged Property.

(d)                          Condition of Building; No Asbestos.  The Building
is, in all material respects, structurally sound, in good repair and free of
defects in materials and workmanship.  All major building systems located within
the Building, including without limitation heating, ventilating and air
conditioning, electrical, sprinkler, plumbing or other mechanical systems, are
in good working order and condition.  Except as set forth in the Phase I
environmental site assessments delivered by the Borrower to the Agent, no
asbestos is located in or on the Building, except for nonfriable asbestos or
contained friable asbestos which is being monitored and/or remediated in
accordance with the recommendations of an Environmental Engineer.

(e)                          Building Compliance with Law.  The Building as
presently constructed, used, occupied and operated does not, in any material
respect, violate any applicable federal or state law or governmental regulation
or any local ordinance, order or regulation, including but not limited to laws,
regulations, or ordinances relating to zoning, building use and occupancy,
subdivision control, fire protection, health, sanitation, safety, handicapped
access, historic preservation and protection, tidelands, wetlands, flood control
and Environmental Laws.  The Building complies, in all material respects, with
applicable zoning laws and regulations and is not a so-called non-conforming
use.  The zoning laws permit use of the Building for its current use.  There is
such number of parking spaces on the lot or lots on which the Mortgaged Property
is located as is adequate under the zoning laws and regulations to permit use of
the Building for its current use.  Each Mortgaged Property constitutes a
separate parcel which has been properly subdivided in accordance with all
applicable state and local laws, regulations and ordinances to the extent
required thereby or is part of PUD zoning, and neither the execution and
delivery of the Security Deeds nor the exercise of any remedies thereunder by
the Agent shall violate any such law or regulation relating to the subdivision
of real property.

(f)                          No Required Mortgaged Property Consents, Permits,
Etc.  Neither the Borrower nor any Guarantor has received any notice of, and has
no knowledge of, any approvals, consents, licenses, permits, utility
installations and connections (including, without limitation, drainage
facilities), curb cuts and street openings, required by applicable laws, rules,
ordinances or regulations or any agreement affecting the Mortgaged Property for
the maintenance, operation, servicing and use of the Mortgaged Property or the
Building for its current use which have not been granted, effected, or performed
and completed (as the case may be), or any fees or charges therefor which have
not been fully paid, or which are no longer in full force and effect.  No such
approvals, consents, permits or licenses (including, without limitation, any
railway siding agreements) will terminate, or become void or voidable or
terminable on any foreclosure sale of the Mortgaged Property pursuant to the
Security Deed.  To the best knowledge of the Borrower and the Guarantors, there
are no outstanding notices, suits, orders, decrees or judgments relating to
zoning, building use and occupancy, fire, health, sanitation or other violations
affecting, against, or with respect to, the Mortgaged Property or any part
thereof.



61

--------------------------------------------------------------------------------





(g)                          Insurance.  Neither the Borrower nor any Guarantor
has received any outstanding notice from any insurer or its agent requiring
performance of any work with respect to the Mortgaged Property or canceling or
threatening to cancel any policy of insurance, and the Mortgaged Property
complies with the requirements of all of the Borrower’s and the Guarantors’
insurance carriers.

(h)                          Real Property Taxes; Special Assessments.  There
are no unpaid or outstanding real estate or other taxes or assessments on or
against the Mortgaged Property or any part thereof which are payable by the
Borrower or the Guarantors (except only real estate or other taxes or
assessments, that are not yet due and payable).  No abatement proceedings are
pending with reference to any real estate taxes assessed against the Mortgaged
Property, other than with respect to taxes which have been paid under protest
and which are being contested in good faith.  Except as set forth in the Title
Policies delivered to the Agent, there are no betterment assessments or other
special assessments presently pending with respect to any portion of the
Mortgaged Property, and neither the Borrower nor the Guarantors have received
any notice of any such special assessment being contemplated.

(i)                          Historic Status.  The Building is not a historic
structure or landmark and neither the Building or the Mortgaged Property is
located within any historic district pursuant to any federal, state or local law
or governmental regulation.

(j)                          Eminent Domain; Casualty.  There are no pending
eminent domain proceedings against the Mortgaged Property or any part thereof,
and, to the knowledge of the Borrower and the Guarantors, no such proceedings
are presently threatened or contemplated by any taking authority.  Neither the
Mortgaged Property, the Building nor any part thereof is now damaged or injured
as a result of any fire, explosion, accident, flood or other casualty.

(k)                          Leases.  The Borrower has delivered to the Agent
(i) true copies of the forms of the Leases used by the Borrower at the Mortgaged
Properties as of the date hereof and (ii) true, correct and complete copies of
the Leases and any amendments or other agreements thereto relating to the
Mortgaged Properties as of the date of inclusion of the Mortgaged Property in
the Collateral.  An accurate and complete Rent Roll and summary thereof in a
form reasonably satisfactory to the Agent as of the date of inclusion of the
Mortgaged Property in the Collateral with respect to all Leases of any portion
of the Mortgaged Property has been provided to the Agent.  The Leases reflected
on such Rent Roll constitute as of the date thereof the sole agreements and
understandings relating to leasing or licensing of space at the Mortgaged
Property and in the Building relating thereto.  Each of the Leases was entered
into as the result of arms-length negotiation and has not been modified,
changed, altered, assigned, supplemented or amended in any respect, except as
set forth in a separate written certification delivered to Agent prior to the
acceptance of such Mortgaged Property as Collateral, and no tenant is entitled
to any free rent, partial rent, rebate of rent payments, credit, reduction or
alternate rent, offset or deduction in rent, including, without limitation,
lease support payments, lease buy-outs or reduced or altered rent as a result of
the operation of any co-tenancy or similar clause, except as set forth in a
separate written certification delivered to Agent prior to the acceptance of
such Mortgaged Property as Collateral.  There are no occupancies, rights,
privileges or licenses in or to the Mortgaged Property or portion thereof other
than pursuant to the Leases reflected in Rent Rolls previously furnished to the
Agent for the Mortgaged Property.  Except as set forth in a separate written
certification delivered to Agent prior to the acceptance of such Mortgaged
Property as Collateral, (a) the Leases reflected in the Rent Roll are in full
force and effect in accordance with their respective terms, without any payment
default or any other material default thereunder, nor are there any defenses,
counterclaims, offsets, concessions or rebates available to any tenant
thereunder, and neither the Borrower, the Guarantors nor any of their respective
Subsidiaries has given or made any notice of any payment or other material
default, or any claim, which remains uncured or unsatisfied, with respect to any
of the Leases, and (b) no tenant under any Lease has a currently effective right
to terminate its Lease as a result of the operation of any co-tenancy or similar
clause.  The separate written certification delivered to Agent prior to the
acceptance of such Mortgaged Property as Collateral accurately and completely
sets forth all rents payable by and security, if any, deposited by tenants, no
tenant having paid more than one month’s rent in advance.  All tenant
improvements or work to be done for tenants on the Rent Roll, furnished or paid
for by the Borrower, the Guarantors or any of their respective Subsidiaries, or
credited or allowed to a tenant, for, or in connection with, the Building
pursuant to any Lease has been completed and paid for or provided for in a
manner satisfactory to the Agent except as set forth in the separate written
certification delivered to Agent prior to the acceptance of such Mortgaged
Property as Collateral.  No material leasing, brokerage or like commissions,
fees or payments are due from the Borrower,  the Guarantors or any of their
respective Subsidiaries in respect of the Leases except as set forth in the
separate written certification delivered to Agent prior to the acceptance of
such Mortgaged Property as Collateral.



62

--------------------------------------------------------------------------------





(l)                          Service Agreements; Management Agreements.  Except
as listed on Schedule 6.21, there are no material Service Agreements relating to
the operation and maintenance of the Building, the Mortgaged Property, or any
portion thereof that are not cancelable at any time or upon thirty (30) days’
written notice.  The Borrower has no Management Agreements for the Mortgaged
Properties except the Management Agreements described on Schedule 6.21
hereto.  To the best knowledge of the Borrower, there are no material claims or
any bases for material claims in respect of the Mortgaged Property or its
operation by any party to any Service Agreement or Management Agreement.

(m)                          Other Material Real Property Agreements: No
Options.  There are no material agreements pertaining to the Mortgaged Property,
any Building thereon or the operation or maintenance of either thereof other
than as described in this Agreement (including the Schedules hereto), the Title
Policies or otherwise disclosed in writing to the Agent and the Banks by the
Borrower; and except as disclosed in Schedule 6.21 hereto no Person has any
right or option to acquire the Mortgaged Property or any Building thereon or any
portion thereof or interest therein.



63

--------------------------------------------------------------------------------





§6.22.                 Brokers.  None of the Borrower, the Guarantors or any of
their respective Subsidiaries has engaged or otherwise dealt with any broker,
finder or similar entity in connection with this Agreement or the Loans
contemplated hereunder.

§6.23.                 Other Debt.  None of the Borrower, the Guarantors or any
of their respective Subsidiaries is in default of the payment of any
Indebtedness or any other agreement, mortgage, deed of trust, security
agreement, financing agreement, indenture or lease to which any of them is a
party.  Neither the Borrower nor any Guarantor is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time or payment of any of the Obligations to any other indebtedness or
obligation of the Borrower or such Guarantor.  The Borrower, the Guarantor has
provided to the Agent a schedule, and upon the request of the Agent will provide
copies, of all agreements, mortgages, deeds of trust, financing agreements or
other material agreements binding upon the Borrower, the Guarantors or their
respective properties and entered into by the Borrower or any Guarantor as of
the date of this Agreement with respect to any Indebtedness of the Borrower or
any Guarantor.

§6.24.                 Solvency.  As of the Closing Date and after giving effect
to the transactions contemplated by this Agreement and the other Loan Documents,
including all Loans made or to be made hereunder, neither the Borrower, the
Guarantors nor any of their Subsidiaries is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities, such Person is able to pay its debts as they become due, and such
Person has sufficient capital to carry on its business.

§6.25.                 Contribution Agreement.  Borrower has delivered to the
Agent a true, correct and complete copy of the Contribution Agreement.  The
Contribution Agreement is in full force and effect in accordance with its terms,
there are no material claims resulting from non-performance of the terms thereof
or otherwise or any basis for a material claim by any party to the Contribution
Agreement, nor has there been any waiver of any material terms thereunder.

§6.26.                 No Fraudulent Intent.  Neither the execution and delivery
of this Agreement or any of the other Loan Documents nor the performance of any
actions required hereunder or thereunder is being undertaken by the Borrower,
any Guarantor or any of their respective Subsidiaries with or as a result of any
actual intent by any of such Persons to hinder, delay or defraud any entity to
which any of such Persons is now or will hereafter become indebted.

§6.27.                 Transaction in Best Interests of Borrower;
Consideration.  The transaction evidenced by this Agreement and the other Loan
Documents is in the best interests of the Borrower, the Guarantors, each of
their respective Subsidiaries and the creditors of such Persons.  The direct and
indirect benefits to inure to the Borrower, the Guarantors and each of their
respective Subsidiaries  pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in Section 548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration,” (as such terms are used in any
applicable state fraudulent conveyance law), in exchange for the benefits to be
provided by the Borrower, the Guarantors and each of their respective
Subsidiaries pursuant to this Agreement and the other Loan Documents, and but
for the willingness of the Guarantors to guaranty the Loan, Borrower would be
unable to obtain the financing contemplated hereunder which financing will
enable the Borrower and its Subsidiaries to have available financing to
refinance existing indebtedness and to conduct and expand their business.



64

--------------------------------------------------------------------------------





§6.28.                 Partners and the Trust.  The Trust is the sole general
partner of the Borrower and owns a 1% general partnership interest and as of the
Closing Date not less than a 90% limited partnership interest in the
Borrower.  The Trust owns no assets other than its interest in the Borrower as a
general partner and limited partner, cash, Short-term Investments and the
property described in Schedule 6.29 hereto.

§6.29.                 Tax Indemnity Agreement.  The Tax Indemnity Agreement has
not been voluntarily terminated by Borrower or the Trust and there has been no
waiver of any material terms thereunder by Borrower or the Trust.

§6.30.                 Embargoed Persons.  None of the Borrower, the Guarantors
or their respective Subsidiaries, are (and none of the Borrower, the Guarantors
or their respective Subsidiaries will be) a Person named on OFAC’s Specially
Designated and Blocked Persons list) or under any statute, executive order
(including the September 24, 2001 Executive Order Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action and is not and shall not engage in any
dealings or transactions or otherwise be associated with such persons.  In
addition, Borrower hereby agrees to provide to the Banks any additional
information that a Bank deems reasonably necessary from time to time in order to
ensure compliance with all applicable laws concerning money laundering and
similar activities.

§6.31.                 Mortgaged Properties.  As of the Closing Date,
Schedule 6.31 is a correct and complete list of all Mortgaged Properties.  Each
of the Mortgaged Properties included by the Borrower in calculation of the
compliance of the covenants set forth in §9 satisfies all of the requirements
contained in this Agreement and the other Loan Documents for the same to be
included therein.

§7.      AFFIRMATIVE COVENANTS OF THE TRUST AND THE BORROWER.

The Trust (to the extent hereinafter provided) and the Borrower covenant and
agree that, so long as any Loan, Letter of Credit or Note is outstanding or any
Bank has any obligation to make any Loans or to issue any Letter of Credit:

§7.1.                  Punctual Payment.  The Borrower will duly and punctually
pay or cause to be paid the principal and interest on the Loans and all interest
and fees provided for in this Agreement, all in accordance with the terms of
this Agreement and the Notes as well as all other sums owing pursuant to the
Loan Documents.

§7.2.                  Maintenance of Office.  The Borrower will maintain its
chief executive office at 31500 Northwestern Highway, Suite 300, Farmington
Hills, Michigan, 48334, or at such other place in the United States of America
as the Borrower shall designate upon prior written notice to the Agent and the
Banks, where notices, presentations and demands to or upon the Borrower in
respect of the Loan Documents may be given or made.



65

--------------------------------------------------------------------------------





§7.3.                  Records and Accounts.  The Borrower and the Trust will
(a) keep, and cause each of their respective Subsidiaries to keep, true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP and (b) maintain adequate accounts and
reserves for all taxes (including income taxes), depreciation and amortization
of its properties and the properties of their respective Subsidiaries,
contingencies and other reserves.  Neither the Borrower nor the Guarantors nor
any of their respective Subsidiaries shall, without the prior written consent of
the Majority Banks, (x) make any material changes to the accounting principles
used by such Person in preparing the financial statements and other information
described in §6.4 except as required by GAAP or (y) change its fiscal year.

§7.4.                  Financial Statements, Certificates and Information.  The
Borrower and the Trust will deliver or cause to be delivered to each of the
Banks:

(a)                          as soon as practicable, but in any event not later
than one hundred (100) days after the end of each fiscal year of the Trust, the
audited Consolidated balance sheet of the Trust and its Subsidiaries at the end
of such year, and the related audited Consolidated statements of income, changes
in shareholder’s equity and cash flows for such year, each setting forth in
comparative form the figures for the previous fiscal year and all such
statements to be in reasonable detail, prepared in accordance with GAAP, and
accompanied by an auditor’s report prepared without qualification by Grant
Thornton LLP, or by another nationally recognized accounting firm, the Form 10-K
of the Trust filed with the SEC (unless the SEC has approved an extension, in
which event the Trust will deliver to the Agent and each of the Banks a copy of
the Form 10-K simultaneously with delivery to the SEC), and any other
information the Banks may need to complete a financial analysis of the Trust and
its Subsidiaries;

(b)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the first three (3) fiscal
quarters of the Borrower and the Trust, respectively, copies of the unaudited
Consolidated balance sheet of the Borrower and its Subsidiaries and the Trust
and its Subsidiaries, respectively, as at the end of such quarter, and the
related unaudited Consolidated statements of income, changes in shareholder’s
equity and cash flows for the portion of the Borrower’s and the Trust’s,
respectively, fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP (which, as to the Trust, may be provided by inclusion in
the Form 10-Q of the Trust for such period provided pursuant to subsection (c)
below), together with a certification by the principal financial or accounting
officer of the Borrower and the Trust, respectively, that the information
contained in such financial statements fairly presents the financial position of
such Person and its Subsidiaries on the date thereof (subject to year-end
adjustments); provided, however, that unless otherwise requested by the Agent or
the Majority Banks, the Borrower shall not be required to deliver the balance
sheets, statements or other matters required by this §7.4(b) to the extent the
same are incorporated in the balance sheets, statements and other matters
delivered to the Banks by the Trust;

(c)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of each of the first three (3) fiscal
quarters of the Trust in each year, copies of Form 10-Q filed with the SEC
(unless the SEC has approved an extension in which event the Trust will deliver
such copies of the Form 10-Q to the Agent and each of the Banks simultaneously
with delivery to the SEC);



66

--------------------------------------------------------------------------------





(d)                          as soon as practicable, but in any event not later
than fifty-five (55) days after the end of the first three (3) fiscal quarters
of the Borrower, copies of a Consolidated statement of Operating Cash Flow for
such fiscal quarter for the Borrower and its Subsidiaries and a statement of
Operating Cash Flow for such fiscal quarter for the Borrower and the Mortgaged
Properties, prepared on a basis consistent with the statement furnished pursuant
to §6.4 together with a certification by the chief financial or chief accounting
officer of the general partner of the Borrower, that the information contained
in such statement fairly presents the Operating Cash Flow of the Borrower and
its Subsidiaries and the Mortgaged Properties for such period;

(e)                          simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, a statement (a
“Compliance Certificate”) certified by the principal financial or accounting
officer of Trust and of the general partner of the Borrower in the form of
Exhibit I hereto (or in such other form as the Agent may approve from time to
time) setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §9 and the other covenants described therein, and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date.  With each Compliance Certificate, the Borrower shall also deliver a
certificate (a “Borrowing Base Property Certificate”) executed by the chief
financial officer of the general partner of the Borrower that (i) lists each of
the Mortgaged Properties, and certifies that all Mortgaged Properties so listed
fully qualify as such under the applicable criteria in this Agreement, lists any
additions or removals of Mortgaged Properties during such accounting period, as
appropriate, and includes such information as Agent may reasonably require to
determine the economic and physical occupancy of said Mortgaged Properties and
the aggregate Borrowing Base Availability and the Operating Cash Flow from such
Mortgaged Properties during such period, and (ii) lists each New Development
Activity and New Redevelopment Activities.

(f)                          contemporaneously with the filing or mailing
thereof, copies of all material of a financial nature filed with the SEC or sent
to the stockholders of the Trust or the partners of the Borrower;

(g)                          as soon as practicable but in any event not later
than fifty five (55) days after the end of each of the first three (3) fiscal
quarters of the Borrower, an updated Rent Roll for each Mortgaged Property and
operating statements and, to the extent available to Borrower or its
Subsidiaries, tenant sales reports with respect to the Mortgaged Properties with
respect to such fiscal quarter, such statements and reports to be in form
reasonably satisfactory to the Agent;

(h)                          as soon as practicable but in any event not later
than one hundred (100) days after the end of the fourth fiscal quarter of the
Borrower, an updated Rent Roll for each Mortgaged Property and rolling four (4)
quarter operating statements and, to the extent available to Borrower or its
Subsidiaries, tenant sales reports with respect to the Mortgaged Properties,
such statements and reports to be in form reasonably satisfactory to the Agent,
together with copies of any Leases entered into with respect to a Mortgaged
Property not otherwise required to be delivered to Agent pursuant to §7.21;



67

--------------------------------------------------------------------------------





(i)                          evidence that all real estate taxes and other
assessments relating to the Mortgaged Property have been timely paid, except for
those being contested as provided in §7.8;

(j)                          [Intentionally omitted];

(k)                          promptly after they are filed with the Internal
Revenue Service, copies of all annual federal income tax returns and amendments
thereto of the Borrower and the Trust;

(l)                          simultaneously with the delivery of the financial
statements referred to in subsections (a) and (b) above, each of the following
with respect to each acquisition of an interest in a Subsidiary: (i) the name
and structure of the Subsidiary, (ii) a description of the property owned by
such Subsidiary, and (iii) such other information as the Agent may reasonably
request;

(m)                          simultaneously with the delivery of the financial
statement referred to in subsection (a) above, a statement (i) listing the Real
Estate owned by the Borrower, the Guarantors or their respective Subsidiaries
and Unconsolidated Affiliates (or in which the Borrower, the Guarantors or their
respective Subsidiaries owns an interest) and stating the location thereof, the
date acquired and the acquisition cost, (ii) listing the Indebtedness of the
Borrower, the Guarantors or their respective Subsidiaries and Unconsolidated
Affiliates (excluding Indebtedness of the type described in §8.1(b)-(e)), which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non-recourse, and (iii) listing the properties of the Borrower, the
Guarantors or their respective Subsidiaries or Unconsolidated Affiliates which
are under “development” (as used in §8.9) and providing a brief summary of the
status of such development;

(n)                          not later than thirty (30) days prior to the end of
each fiscal year of the Borrower a budget and business plan for the next fiscal
year and a budget for each Mortgaged Property;

(o)                          as soon as practicable, but in any event not later
than one hundred (100) days after the end of each fiscal year of the Borrower,
the unaudited Consolidated balance sheet of the Borrower and its Subsidiaries at
the end of such year, and the related unaudited consolidated statements of
income, changes in shareholder’s equity and cash flows for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such statements to be in reasonable detail, prepared in accordance with
GAAP, and accompanied by a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly presents the financial position of the Borrower and
its Subsidiaries on the date thereof (provided, however, the Borrower shall not
be required to provide such statements in the event that such statements would
be substantially similar to the consolidated statements provided by the Trust);
and



68

--------------------------------------------------------------------------------





(p)                          from time to time such other financial data and
information in the possession of the Borrower, the Guarantors or their
respective Subsidiaries (including without limitation auditors’ management
letters, property inspection and environmental reports and other legal and
regulatory changes affecting the Borrower or the Guarantors) as the Agent may
reasonably request.

Any material to be delivered pursuant to this §7.4 may be delivered
electronically directly to Agent and the Banks provided that such material is in
a format reasonably acceptable to Agent, and such material shall be deemed to
have been delivered to Agent and the Banks upon Agent’s receipt thereof.  Upon
the request of Agent, Borrower and the Trust shall deliver paper copies thereof
to Agent and the Banks.  Borrower and the Trust authorize Agent and Arranger to
disseminate any such materials through the use of Intralinks, SyndTrak or any
other electronic information dissemination system, and the Borrower and the
Trust release Agent and the Banks from any liability in connection therewith.

§7.5.                  Notices.

(a)                          Defaults.  The Borrower will promptly notify the
Agent in writing of the occurrence of any Default or Event of Default.  If any
Person shall give any notice or take any other action in respect of a claimed
default (whether or not constituting an Event of Default) under this Agreement
or under any note, evidence of indebtedness, indenture or other obligation to
which or with respect to which the Borrower, the Guarantors or any of their
respective Subsidiaries is a party or obligor, whether as principal or surety,
and such default would permit the holder of such note or obligation or other
evidence of indebtedness to accelerate the maturity thereof, which acceleration
would either cause a Default or Event of Default or would have a material
adverse effect on the Borrower or any Guarantor or any of their respective
Subsidiaries, the Borrower shall forthwith give written notice thereof to the
Agent and each of the Banks, describing the notice or action and the nature of
the claimed default.

(b)                          Environmental Events.  The Borrower will promptly
give notice to the Agent (i) upon the Borrower obtaining knowledge of any
potential or known Release of any Hazardous Substances at or from any Real
Estate; (ii) of any violation of any Environmental Law that the Borrower, the
Guarantors or any of their respective Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any federal, state or local
environmental agency and (iii) upon becoming aware thereof, of any inquiry,
proceeding, investigation, or other action, including a notice from any agency
of potential environmental liability, of any federal, state or local
environmental agency or board, that in either case involves any Real Estate or
has the potential to materially affect the assets, liabilities, financial
conditions or operations of the Borrower, any Guarantor or any Subsidiary or the
Agent’s liens on the Collateral pursuant to the Security Documents.

(c)                          Notification of Claims Against Collateral.  The
Borrower will, promptly upon becoming aware thereof, notify the Agent in writing
of any setoff, claims (including, with respect to any Mortgaged Property,
environmental claims), withholdings or other defenses to which any of the
Collateral, or the rights of the Agent or the Banks with respect to the
Collateral, are subject.  This §7.5 shall not require Borrower to deliver to
Agent notices received from tenants; provided that the foregoing shall not
relieve Borrower of any obligation to do so contained elsewhere in the Loan
Documents.



69

--------------------------------------------------------------------------------





(d)                          Notice of Litigation and Judgments.  The Borrower
will give notice to the Agent in writing within fifteen (15) days of becoming
aware of any litigation or proceedings threatened in writing or any pending
litigation and proceedings affecting the Borrower, the Guarantors or any of
their respective Subsidiaries or to which the Borrower, the Guarantors or any of
their respective Subsidiaries is or is to become a party involving an uninsured
claim against the Borrower, the Guarantors or any of their respective
Subsidiaries that could reasonably be expected to have a materially adverse
effect on the Borrower or any Guarantor or any of their respective Subsidiaries
and stating the nature and status of such litigation or proceedings.  The
Borrower will give notice to the Agent, in writing, in form and detail
satisfactory to the Agent and each of the Banks, within ten (10) days of any
judgment not covered by insurance, whether final or otherwise, against the
Borrower, any Guarantor or any of their respective Subsidiaries in an amount in
excess of $10,000,000.

(e)                          Notification of Banks.  Promptly after receiving
any notice under this §7.5, the Agent will forward a copy thereof to each of the
Banks, together with copies of any  certificates or other written information
that accompanied such notice.

§7.6.                  Existence; Maintenance of Properties.

(a)                          The Borrower will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Delaware limited partnership.  The Trust will do or cause to be done all things
necessary to preserve and keep in full force and effect its existence as a
Maryland real estate investment trust.  The Borrower and the Trust will cause
each of their respective Subsidiaries to do or cause to be done all things
necessary to preserve and keep in full force and effect its legal
existence.  The Borrower and the Guarantors will do or cause to be done all
things necessary to preserve and keep in full force all of their respective
rights and franchises and those of their Subsidiaries.  The Borrower and the
Trust will, and will cause each of their respective Subsidiaries to, continue to
engage primarily in the businesses now conducted by it and in related
businesses.

(b)                          The Borrower and the Trust (i) will cause all of
their properties and those of their respective Subsidiaries used or useful in
the conduct of its business or the business of its Subsidiaries to be maintained
and kept in good condition, repair and working order (ordinary wear and tear
excepted) and supplied with all necessary equipment, and (ii) will cause to be
made all necessary repairs, renewals, replacements, betterments and improvements
thereof in all cases in which the failure so to do the foregoing pursuant to
clause (i) or (ii) would have a material adverse effect on the condition of the
applicable Mortgaged Property or on the financial condition, assets or
operations of the Borrower, any Guarantor and their respective Subsidiaries.

(c)                          The common stock of the Trust shall at all times be
listed for trading and be traded on the New York Stock Exchange.

§7.7.                  Insurance.  



70

--------------------------------------------------------------------------------





(a)                          The Borrower and each Subsidiary Guarantor that
owns a Mortgaged Property will, at its expense, procure and maintain for the
benefit of the Borrower, each such Subsidiary Guarantor and the Agent, insurance
policies issued by such insurance companies, in such amounts, in such form and
substance, and with such coverages, endorsements, deductibles and expiration
dates as are acceptable to the Agent, providing the following types of insurance
covering each Mortgaged Property:

(i)                                    Property insurance (written on a “special
form” or “all risks” basis and including coverage for loss due to flood,
earthquake and earth movement, acts of terrorism, and equipment or system
breakdown applicable to any heating boilers, HVAC systems, elevators,
escalators, and electronic or electrical systems that service the buildings,
also referred to as comprehensive boiler and machinery coverage), on each
Building and the contents therein of the Borrower and its Subsidiaries in an
amount of not less than one hundred percent (100%) of their respective full
replacement cost values or such other amount as the Agent may approve, with
deductibles not to exceed $25,000.00 for any one occurrence, on a replacement
cost basis with an agreed value endorsement waiving any coinsurance, and, if
requested by the Agent, “ordinance and law” coverage for demolition expense,
loss of value of the undamaged portion of the building, and increased costs of
compliance with construction codes in such amounts as the Agent may
require.  Full replacement cost as used herein means the cost of replacing the
Building (exclusive of the cost of excavations, foundations and footings below
the lowest basement floor) and the contents therein of the Borrower and its
Subsidiaries without deduction for physical depreciation thereof;

(ii)                                   During the course of construction or
repair of any Building, the insurance required by clause (i) above shall be
written on a builders risk, completed value, non-reporting form, meeting all of
the terms required by clause (i) above, covering the total value of work
performed, materials, equipment, machinery and supplies furnished, existing
structures, and temporary structures being erected on or near the Mortgaged
Property, including coverage against collapse and damage during transit or while
being stored off-site, and containing a soft costs (including loss of rents)
coverage endorsement and a permission to occupy endorsement;

(iii)                                  Flood insurance if at any time any
Building is located in any federally designated “special hazard area” (including
any area having special flood, mudslide and/or flood-related erosion hazards,
and shown on a Flood Hazard Boundary Map or a Flood Insurance Rate Map published
by the Federal Emergency Management Agency as Zone A, AO, Al-30, AE, A99, AH,
VO, V1-30, VE, V, M or E) and the broad form flood coverage required by clause
(i) above is not available, in an amount equal to the full replacement cost or
the maximum amount then available under the National Flood Insurance Program;

(iv)                                   Rent loss insurance in an amount
sufficient to recover at least the total estimated gross receipts from all
sources of income, including without limitation, rental income, for the
Mortgaged Property for a twelve (12) month period less non-continuing expenses;

(v)                                    Commercial general liability insurance
against claims for personal injury (to include, without limitation, bodily
injury and personal and advertising injury) and property damage liability, all
on an occurrence basis, if commercially available, with such coverages as the
Agent may reasonably request (including, without limitation, contractual
liability coverage, completed operations coverage for a period of two (2) years
following completion of construction of any improvements on the Mortgaged
Property and coverages equivalent to an ISO broad form endorsement), with a
general aggregate limit of not less than $2,000,000.00, a completed operations
aggregate limit of not less than $1,000,000.00, and a combined single “per
occurrence” limit of not less than $1,000,000.00 for bodily injury, property
damage and medical payments;



71

--------------------------------------------------------------------------------





(vi)                                   During the course of construction or
repair of any improvements on the Mortgaged Property, the general contractor
selected to oversee such improvements shall provide commercial general liability
insurance (including completed operations coverage) naming Borrower as an
additional insured, or in lieu thereof, may provide for such coverage by way of
an owner’s contingent or protective liability insurance covering claims not
covered by or under the terms or provisions of the insurance required by clause
(v) above;

(vii)                                  Employer’s liability insurance with
respect to the Borrower’s employees;

(viii)                                 Umbrella liability insurance with limits
of not less than $50,000,000.00 to be in excess of the limits of the insurance
required by clauses (v) and (vii) above, with coverage at least as broad as the
primary coverages of the insurance required by clauses (v) and (vii) above, with
any excess liability insurance to be at least as broad as the coverages of the
lead umbrella policy.  All such policies shall be endorsed to provide defense
coverage obligations;

(ix)                                   Workers’ compensation insurance for all
employees of the Borrower or its Subsidiaries engaged on or with respect to the
Mortgaged Property with limits as required by applicable law; and

(x)                                    Such other commercially reasonable
insurance in such form and in such amounts as may from time to time be
reasonably required by the Agent against other insurable hazards and casualties
which at the time are commonly insured against in the case of properties of
similar character and location to the Mortgaged Property.

The Borrower shall pay all premiums on insurance policies.  The insurance
policies with respect to all Mortgaged Property provided for in clauses (v),
(vi) and (viii) above shall name the Agent and each Bank as an additional
insured and shall contain a cross liability/severability endorsement.  The
insurance policies provided for in clauses (i), (ii), (iii), (iv) and (vi) above
shall name the Agent as mortgagee and loss payee, shall be first payable in case
of loss to the Agent, and shall contain mortgage clauses and lender’s loss
payable endorsements in form and substance acceptable to the Agent.  The
Borrower shall deliver duplicate originals or certified copies of all such
policies to the Agent, and the Borrower shall promptly furnish to the Agent all
renewal notices and evidence that all premiums or portions thereof then due and
payable have been paid.  Not less than ten (10) days prior to the expiration
date of the policies, as the same may be reduced by Agent, the Borrower shall
deliver to the Agent evidence of continued coverage, as may be satisfactory to
Agent, and within five (5) Business Days after the renewal date of such
policies, the Borrower shall deliver to Agent evidence of continued coverage,
including a certificate of insurance to Agent, in form and substance
satisfactory to the Agent.



72

--------------------------------------------------------------------------------





(b)                          All policies of insurance required by this
Agreement shall contain clauses or endorsements to the effect that (i) no act or
omission of the Borrower or any Subsidiary or anyone acting for the Borrower or
any Subsidiary (including, without limitation, any representations made in the
procurement of such insurance), which might otherwise result in a forfeiture of
such insurance or any part thereof, no occupancy or use of the Real Estate for
purposes more hazardous than permitted by the terms of the policy, and no
foreclosure or any other change in title to the Real Estate or any part thereof,
shall affect the validity or enforceability of such insurance insofar as the
Agent is concerned, (ii) the insurer waives any right of set off, counterclaim,
subrogation, or any deduction in respect of any liability of the Borrower or any
Subsidiary and the Agent, (iii) such insurance is primary and without right of
contribution from any other insurance which may be available, (iv) such policies
shall not be modified, canceled or terminated prior to the scheduled expiration
date thereof without the insurer thereunder giving at least thirty (30) days
prior written notice to the Agent by certified or registered mail, and (v) the
Agent or the Banks shall not be liable for any premiums thereon or subject to
any assessments thereunder, and shall in all events be in amounts sufficient to
avoid any coinsurance liability.

(c)                          The insurance required by this Agreement may be
effected through a blanket policy or policies covering additional locations and
property of the Borrower and other Persons not included in the Mortgage
Property, provided that such blanket policy or policies comply with all of the
terms and provisions of this §7.7 and contain endorsements or clauses assuring
that any claim recovery will not be less than that which a separate policy would
provide, including, without limitation, a priority claim provision with respect
to property insurance and an aggregate limits of insurance endorsement in the
case of liability insurance.

(d)                          All policies of insurance required by this
Agreement, unless otherwise approved by Agent in writing, shall be issued by
companies having a rating in Best’s Key Rating Guide of at least “A” and a
financial size category of at least “X”.

(e)                          Neither the Borrower nor any Subsidiary shall carry
separate insurance, concurrent in kind or form or contributing in the event of
loss, with any insurance required under this Agreement unless such insurance
complies with the terms and provisions of this §7.7.

(f)                          In the event of any loss or damage to any Mortgaged
Property, the Borrower or the applicable Guarantor shall give prompt written
notice to the insurance carrier and the Agent.  Each of the Borrower and the
Guarantors hereby irrevocably authorizes and empowers the Agent, at the Agent’s
option and in the Agent’s sole discretion or at the request of the Majority
Banks in their sole discretion, as its attorney in fact, to make proof of such
loss, to adjust and compromise any claim under insurance policies, to appear in
and prosecute any action arising from such insurance policies, to collect and
receive Insurance Proceeds and Condemnation Proceeds, and to deduct therefrom
the Agent’s reasonable expenses incurred in the collection of such Insurance
Proceeds; provided, however, that so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or any Guarantor shall in
good faith diligently pursue such claim, the Borrower or such Guarantor may make
proof of loss and appear in any proceedings or negotiations with respect to the
adjustment of such claim, except that the Borrower or such Guarantor may not
settle, adjust or compromise any such claim without the prior written consent of
the Agent, which consent shall not be unreasonably withheld or delayed;
provided, further, that the Borrower or such Guarantor may make proof of loss
and adjust and compromise and collect any claim under casualty insurance
policies without Agent’s consent so long as no Default or Event of Default has
occurred and is continuing and so long as the Borrower or such Guarantor shall
in good faith diligently pursue such claim and (x) the amount is less than
$1,000,000,00 or (y) an Insurance Availability Condition exists.  The Borrower
and each Guarantor further authorize the Agent, at the Agent’s option, to (i)
apply the balance of such Insurance Proceeds and Condemnation Proceeds to the
payment of the Obligations whether or not then due, or (ii) if the Agent shall
require the reconstruction or repair of the Mortgaged Property, to hold the
balance of such proceeds as trustee to be used to pay taxes, charges, sewer use
fees, water rates and assessments which may be imposed on the Mortgaged Property
and the Obligations as they become due during the course of reconstruction or
repair of the Mortgaged Property and to reimburse the Borrower or such
Guarantor, in accordance with such commercially reasonable terms and conditions
as the Agent may prescribe, for the costs of reconstruction or repair of the
Mortgaged Property, and upon completion of such reconstruction or repair to
apply any excess to the payment of the Obligations.



73

--------------------------------------------------------------------------------





(g)                          Notwithstanding the foregoing or anything to the
contrary contained in the Mortgages, if an Insurance Availability Condition does
not exist, the Agent shall make net Insurance Proceeds and Condemnation Proceeds
available to the Borrower or such Guarantor to reconstruct and repair the
Mortgaged Property, in accordance with such terms and conditions as the Agent
may prescribe in the Agent’s discretion for the disbursement of the proceeds,
provided that (i) the cost of such reconstruction or repair is not estimated by
the Agent to exceed fifty percent (50%) of the replacement cost of the damaged
Building (as reasonably estimated by the Agent), (ii) no Default or Event of
Default shall have occurred and be continuing, (iii) the Borrower or such
Guarantor shall have provided to the Agent additional cash security in an amount
equal to the amount reasonably estimated by the Agent to be the amount in excess
of such proceeds which will be required to complete such repair or restoration,
(iv) the Agent shall have approved the plans and specifications, construction
budget, construction contracts, and construction schedule for such repair or
restoration and reasonably determined that the repaired or restored Mortgaged
Property will provide the Agent with adequate security for the Obligations
(provided that the Agent shall not disapprove such plans and specifications if
the Building is to be restored to substantially its condition immediately prior
to such damage), (v) the Borrower or such Guarantor shall have delivered to the
Agent written agreements (which may include the applicable Lease) binding upon
each tenant which leases or occupies 25,000 square feet or more of building
floor area in such Mortgaged Property (or if no tenant leases or occupies 25,000
square feet or more of building floor area, then the tenant which leases or
occupies the most building floor area in such Mortgaged Property ) (the “Anchor
Tenants”) and not less than eighty percent (80%) of the remaining tenants or
other parties having present or future rights to possession of any portion of
the affected Mortgaged Property or having any right to require repair,
restoration or completion of the Mortgaged Property or any portion thereof
(determined by reference to those tenants that are not Anchor Tenants and that
in the aggregate occupy or have rights to occupy not less than eighty percent
(80%) of the Net Rentable Area of the Building so damaged, excluding the portion
leased by the Anchor Tenants), agreeing upon a date for delivery of possession
of the Mortgaged Property or their respective portions thereof, to permit time
which is sufficient in the judgment of the Agent for such repair or restoration
and approving the plans and specifications for such repair or restoration, or
other evidence satisfactory to the Agent that none of such tenants or other
parties may terminate their Leases as a result of such casualty or as a result
of having a right to approve the plans and specifications for such repair or
restoration, (vi) the Agent shall reasonably determine that such repair or
reconstruction can be completed prior to the Maturity Date, (vii) the Agent
shall receive evidence reasonably satisfactory to it that any such restoration,
repair or rebuilding complies in all respects with any and all applicable state,
federal and local laws, ordinances and regulations, including without
limitation, zoning laws, ordinances and regulations, and that all required
permits, licenses and approvals relative thereto have been or will be issued in
a manner so as not to materially impede the progress of restoration, (viii) the
Agent shall receive evidence reasonably satisfactory to it that the insurer
under such policies of fire or other casualty insurance does not assert any
defense to payment under such policies against the Borrower, any Guarantor or
the Agent, and (ix) with respect to any Taking, Agent shall determine that
following such repair or restoration there shall be no more than the lesser of
(i) a twenty percent (20%) reduction in occupancy or rental income from the
Mortgaged Property so affected by such specific condemnation or taking
(excluding any proceeds from rental loss insurance or proceeds from such award
allocable to rent) or (ii) a ten percent (10%) reduction in occupancy or in
rental income from all of the Mortgaged Properties (excluding any proceeds from
rental loss insurance or proceeds of such award allocable to rent), after giving
effect to the current condemnation or taking and any previous condemnations or
takings which may have occurred.  In the event that an Insurance Availability
Condition exists, Borrower or the applicable Guarantor shall promptly commence
and diligently pursue the repair, restoration and completion of the Mortgaged
Property so damaged in accordance with all applicable laws and
agreements.  Notwithstanding anything in this Agreement to the contrary,
Borrower shall not be permitted to use any proceeds of the Revolving Credit
Loans to pay or reimburse the cost of such repair, restoration and completion to
the extent of available insurance proceeds.  If Borrower or a Guarantor is
holding any Insurance Proceeds as a result of Insurance Availability Condition
and thereafter an Event of Default occurs, Borrower or such Guarantor shall
immediately pay such proceeds to Agent.  Any excess Insurance Proceeds shall be
applied to the payment of the Obligations, unless by the terms of the applicable
insurance policy the excess proceeds are required to be returned to such
insurer.  Any excess Condemnation Proceeds shall be applied to the payment of
the Obligations.  In no event shall the provisions of this section be construed
to extend the Maturity Date or to limit in any way any right or remedy of the
Agent upon the occurrence of an Event of Default hereunder.  If the Mortgaged
Property is sold or the Mortgaged Property is acquired by the Agent, all right,
title and interest of the Borrower and any Guarantor in and to any insurance
policies and unearned premiums thereon and in and to the proceeds thereof
resulting from loss or damage to the Mortgaged Property prior to the sale or
acquisition shall pass to the Agent or any other successor in interest to the
Borrower or purchaser of the Mortgaged Property.



74

--------------------------------------------------------------------------------





(h)                          The Borrower and the Guarantors will provide to the
Agent for the benefit of the Banks Title Policies for all of the Mortgaged
Properties of such Person.

(i)                          The Borrower will procure and maintain or cause to
be procured and maintained insurance covering the Borrower and the Guarantors
and their respective Subsidiaries and their respective properties (other than
the Mortgaged Properties) (the cost of such insurance to be borne by the insured
thereunder) in such amounts and against such risks and casualties as are
customary for properties of similar character and location, due regard being
given to the type of improvements thereon, their construction, location, use and
occupancy.



75

--------------------------------------------------------------------------------





§7.8.                  Taxes.  The Borrower, the Guarantors and each of their
respective Subsidiaries will duly pay and discharge, or cause to be paid and
discharged, before the same shall become overdue, all taxes, assessments and
other governmental charges imposed upon it and upon the Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom as well
as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of its property; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower, such Guarantor or such Subsidiary shall have set aside on
its books adequate reserves with respect thereto; and provided, further that
forthwith upon the commencement of proceedings to foreclose any lien that may
have attached as security therefor, the Borrower, the Guarantor or such
Subsidiary either (i) will provide a bond issued by a surety reasonably
acceptable to the Agent and sufficient to stay all such proceedings or (ii) if
no such bond is provided, will pay each such tax, assessment, charge, levy or
claim.

§7.9.                  Inspection of Properties and Books.  The Borrower and the
Trust shall permit the Banks at such Bank’s expense to visit and inspect any of
the properties of the Borrower, the Guarantors or any of their respective
Subsidiaries, and at the Borrower’s expense to examine the books of account of
the Borrower, the Guarantors or any of their respective Subsidiaries (and to
make copies thereof and extracts therefrom) and to discuss the affairs, finances
and accounts of the Borrower, the Guarantors or any of their respective
Subsidiaries with, and to be advised as to the same by, its officers, all at
such reasonable times and intervals as the Agent or any Bank may reasonably
request, provided that so long as no Default or Event of Default shall have
occurred and be continuing, the Borrower shall not be required to pay for such
examinations more often than once in any twelve (12) month period.  The Banks
shall use good faith efforts to coordinate such visits and inspections so as to
minimize the interference with and disruption to the Borrower’s normal business
operations.

§7.10.                 Compliance with Laws, Contracts, Licenses, and
Permits.  The Borrower and the Trust will comply with, and will cause each of
their respective Subsidiaries to comply in all respects with, (i) all applicable
laws and regulations now or hereafter in effect wherever its business is
conducted, including all Environmental Laws, (ii) the provisions of its
corporate charter, partnership agreement or declaration of trust, as the case
may be, and other charter documents and bylaws, (iii) all agreements and
instruments to which it is a party or by which it or any of its properties may
be bound, (iv) all applicable decrees, orders, and judgments, and (v) all
licenses and permits required by applicable laws and regulations for the conduct
of its business or the ownership, use or operation of its properties.  If at any
time while any Loan, Note or Letter of Credit is outstanding or the Banks have
any obligation to make Loans or issue Letters of Credit hereunder, any
authorization, consent, approval, permit or license from any officer, agency or
instrumentality of any government shall become necessary or required in order
that the Borrower or the Guarantors may fulfill any of its obligations hereunder
or under the other Loan Documents, the Borrower will immediately take or cause
to be taken all steps necessary to obtain or cause such Guarantor or Subsidiary
to obtain such authorization, consent, approval, permit or license and furnish
the Agent and the Banks with evidence thereof.



76

--------------------------------------------------------------------------------





§7.11.                 Use of Proceeds.  Subject to the terms, covenants and
conditions set forth herein, the Borrower will use the proceeds of the Loans and
Letters of Credit to the Borrower solely to (a) finance tenant improvements,
development and redevelopment of Real Estate as permitted in this Agreement,
capital expenditures and leasing commissions, bridge debt financing (including
amortization payments due under the Aquia Loan Agreement and refinance “gap”
funding, (b) provide financing for general corporate purposes including working
capital, and (c) repay outstanding Indebtedness (but specifically excluding the
payment, prepayment, purchase, redemption or other retirement of the principal
of any Subordinated Debt).

§7.12.                 Further Assurances.  Each of the Borrower and the Trust
will cooperate with, and will cause each of their respective Subsidiaries to
cooperate with the Agent and the Banks and execute such further instruments and
documents as the Banks or the Agent shall reasonably request to carry out to
their satisfaction the transactions contemplated by this Agreement and the other
Loan Documents.

§7.13.                 Compliance.  The Borrower and the Trust shall operate
their respective businesses, and shall cause each of their respective
Subsidiaries to operate its business, in compliance with the terms and
conditions of this Agreement and the other Loan Documents.  The Trust shall at
all times comply with all requirements of applicable laws necessary to maintain
REIT Status, shall elect to be treated as a real estate investment trust and
shall operate its business in compliance with the terms and conditions of this
Agreement and the other Loan Documents.

§7.14.                 [Intentionally Omitted.]

§7.15.                 Ownership of Real Estate.  Without the prior written
consent of the Majority Banks, which consent may be withheld by the Majority
Banks in their sole discretion, and notwithstanding any other provision of the
Loan Documents, all interests (whether direct or indirect) of the Borrower or
the Trust in real estate assets acquired after the date hereof shall be owned
directly by the Borrower; provided, however, subject to the restrictions in
§8.3, the Borrower shall be permitted to own Real Estate through Subsidiaries or
Unconsolidated Affiliates.

§7.16.                 More Restrictive Agreements.  Should the Borrower, the
Guarantors or any of their respective Subsidiaries enter into or modify any
agreements or documents pertaining to any existing or future Indebtedness, Debt
Offering or Equity Offering, which agreements or documents include covenants,
whether affirmative or negative (or any other provision which may have the same
practical effect as any of the foregoing), which are individually or in the
aggregate more restrictive against the Borrower, the Guarantors or their
respective Subsidiaries than those set forth in §8 and §9 of this Agreement or
the Guaranty, the Borrower shall promptly notify the Agent and, if requested by
the Majority Banks, the Borrower, the Guarantors, the Agent and the Majority
Banks shall promptly amend this Agreement and the other Loan Documents to
include some or all of such more restrictive provisions as determined by the
Majority Banks in their sole discretion.  Each of the Borrower and Guarantors
agree to deliver to the Agent copies of any agreements or documents (or
modifications thereof) pertaining to existing or future Indebtedness, Debt
Offering or Equity Offering of the Borrower, the Guarantors or any of their
respective Subsidiaries as the Agent from time to time may
request.  Notwithstanding the foregoing, this §7.16 shall not apply to covenants
contained in any agreements or documents evidencing or securing Non-recourse
Indebtedness or covenants in agreements or documents relating to Recourse
Indebtedness that relate only to specific Real Estate that is collateral for
such Indebtedness.



77

--------------------------------------------------------------------------------





§7.17.                 Trust Restrictions.  The Borrower and Trust covenant and
agree that:  the Trust will at all times (a) be the sole general partner of the
Borrower, (b) own not less than fifty-one percent (51%) of the partnership
interests in the Borrower, and in any event the largest percentage interest of
any partner in the Borrower and (c) be responsible for making all major and
day-to-day operational and management decisions to be made by the Borrower in
the conduct of its business.  Without the prior written consent of Agent, the
Trust shall not own any assets other than its interest in the Borrower as a
general partner and a limited partner, cash, Short-term Investments and the
property described on Schedule 6.29 hereto.

§7.18.                 Interest Rate Contract(s).  The Borrower shall at all
times from and after the date of this Agreement maintain in full force and
effect, an Interest Rate Contract(s) in form and substance satisfactory to Agent
in an amount necessary to ensure that the outstanding “Debt” (as hereinafter
defined) of Borrower, the Guarantors and their respective Subsidiaries that is
Variable Rate Debt does not exceed twenty-five percent (25%) of Consolidated
Total Adjusted Asset Value of the Borrower.  The Interest Rate Contract(s) shall
be provided by any Bank which is a party to this Agreement or a bank or other
financial institution that has unsecured, uninsured and unguaranteed long-term
debt which is rated at least A-3 by Moody’s Investor Service, Inc. or at least
A- by Standard & Poor’s Corporation.  The Borrower shall upon the request of the
Agent provide to the Agent evidence that the Interest Rate Contract(s) is in
effect.  For the purposes of this §7.18, the term “Debt” shall mean any
indebtedness of the Borrower, the Guarantors or any their respective
Subsidiaries, whether or not contingent, and without duplication, in respect of
(i) borrowed money evidenced by bonds, notes, debentures or similar instruments
or (ii) indebtedness secured by any mortgage, pledge, lien, charge, encumbrance
or any security interest existing on property owned by the Borrower, any
Guarantor or any of their respective Subsidiaries, to the extent that any such
items would appear as a liability on the balance sheet of the Borrower, the
Guarantors or any of their respective Subsidiaries in accordance with GAAP, and
also includes, to the extent not otherwise included, any obligation by the
Borrower, the Guarantors or any of their respective Subsidiaries to be liable
for, or to pay, as obligor, guarantor or otherwise (other than for purposes of
collection in the ordinary course of business), indebtedness of another Person
(other than the Borrower, any Guarantor or any of their respective Subsidiaries)
(it being understood that Debt shall be deemed to be incurred by the Borrower,
the Guarantors or any of their respective Subsidiaries whenever the Borrower,
any Guarantor or any of their respective Subsidiaries shall create, assume,
guarantee or otherwise become liable in respect thereof).

§7.19.                 Mortgaged Properties.  

(a)                          The Mortgaged Properties shall at all times satisfy
all of the following conditions:

(i)                                    each of the Mortgaged Properties shall be
owned 100% in fee simple or leased under a ground lease approved by Agent by the
Borrower or, subject to the terms of this Agreement, a Subsidiary Guarantor,
free and clear of all Liens other than the Liens permitted in §8.2(ix).  If such
Mortgaged Property is owned or leased by a Subsidiary Guarantor, such Subsidiary
Guarantor shall not be a borrower or guarantor with respect to any other
Indebtedness other than the Obligations;



78

--------------------------------------------------------------------------------





(ii)                                   [Intentionally Omitted];

(iii)                                  such Mortgaged Property is managed by the
Borrower or a Wholly Owned Subsidiary of the Borrower, or a third party manager
approved by the Agent, such approval not to be unreasonably withheld;

(iv)                                   prior to inclusion of Real Estate within
the Collateral, Borrower shall have delivered to Agent, and Agent and the
Majority Banks as applicable shall have approved, the Eligible Real Estate
Qualification Documents (it being acknowledged that the tenant estoppels and
Subordination, Attornment and Non Disturbance Agreements required to be
delivered pursuant to Schedule 5.3 must be delivered on or before the date that
is ninety (90) days after the inclusion of such Real Estate in the Collateral,
provided further that if such items are not delivered within such period such
Real Estate shall no longer be included in the calculation of the Borrowing Base
Availability unless and until such items are delivered);

(v)                                    each of the Mortgaged Properties shall
consist solely of Real Estate (A)  which is located within the contiguous 48
states of the continental United States, , excluding those States which
prescribe as of the date of inclusion of such Real Estate in the Collateral a
“single-action” or similar rule limiting the rights of creditors secured by real
property, which exclusion shall apply, without limitation, to the States of
California and Washington except to the extent (i) such exclusion is waived in
writing by the Agent with respect to a specific parcel of Real Estate, or (ii)
the Mortgaged Property is located in New York or New Jersey, (B) which is
utilized principally for a shopping center or a retail facility or a use
ancillary thereto (including, with respect to Borrower’s Aquia development only,
an office component) and is consistent with Borrower’s business strategy on the
date of this Agreement, (C) which contains improvements that are in operating
condition and available for occupancy, and (D) except with respect to properties
temporarily removed from the occupancy calculation pursuant to §7.19(a)(ix),
with respect to which valid certificates of occupancy or the equivalent for all
buildings thereon have been issued and are in full force and effect;

(vi)                                   no Person other than Borrower or a
Subsidiary Guarantor has any direct or indirect ownership of any equity interest
or other Voting Interest in such Subsidiary Guarantor if such Mortgaged Property
is owned or leased under a ground lease by a Subsidiary Guarantor (it being
understood that no such Person shall be deemed to have any such ownership
interest for purposes of this provision solely by virtue of owning any equity
interest in the Trust or owning any limited partnership interest in the
Borrower);

(vii)                                  [Intentionally Omitted];

(viii)                                 the number of properties included within
the Mortgaged Properties shall not be less than ten (10);



79

--------------------------------------------------------------------------------





(ix)                                   the Mortgaged Properties shall consist
solely of Real Estate which has (A) an aggregate occupancy level of tenants
(excluding the Borrower or any of its Affiliates) in possession (but not any
tenant having under lease 25,000 square feet or more on a holdover or
month-to-month basis), operating, paying rent and which are not otherwise in
default of at least seventy-five percent (75%) of the Net Rentable Area within
such Mortgaged Properties for the previous fiscal quarter of the Borrower based
on bona fide arms-length tenant leases requiring current rental payments and
which are in full force and effect, and (B) an aggregate level of tenants
(excluding the Borrower or any of its Affiliates) under leases in such Mortgaged
Properties (but not any tenant having under lease 25,000 square feet or more on
a holdover or month-to-month basis) which are paying rent and which are not in
default of at least eighty percent (80%) of the Net Rentable Area within such
Mortgaged Properties for the previous fiscal quarter of the Borrower based on
bona fide arms-length tenant leases requiring current rental payments and which
are in full force and effect.  Notwithstanding the foregoing, Borrower may
temporarily remove a Mortgaged Property from the foregoing occupancy
calculations with respect to a Mortgaged Property (x) that is a Redevelopment
Property, (y) which is being voluntarily redeveloped by Borrower to reposition
such property and (z) which Agent has approved in writing as a property that can
be excluded from such calculation.  Without limiting the foregoing, the Agent
shall not be required to approve the removal of such property from the foregoing
calculation if redevelopment is as a result of a default, insolvency, lease
termination or other act or circumstance affecting a tenant of such Mortgaged
Property.  Such property shall be excluded from the foregoing occupancy
calculations until the date that is eighteen (18) months following the initial
approval of such Mortgaged Property as a Redevelopment Property for the purposes
of this §7.19; and

(x)                                    no more than ten percent (10%) of the
Borrowing Base Availability of the Mortgaged Properties shall be properties
leased by Borrower or a Subsidiary Guarantor as the lessee or tenant under a
ground lease;

(b)                          [Intentionally Omitted.]

(c)                          In the event that all or any material portion of
any Real Estate within the Mortgaged Properties shall be damaged or taken by
condemnation, then such Real Estate shall no longer be a part of the Mortgaged
Properties unless and until (i) any damage to such Real Estate is repaired or
restored, such Real Estate becomes fully operational and the Agent shall receive
evidence satisfactory to the Agent of the Operating Cash Flow of such Real
Estate following such repair or restoration (both at such time and
prospectively) or (ii) Agent shall receive evidence satisfactory to the Agent
that the Operating Cash Flow of such Real Estate (both at such time and
prospectively) shall not be materially adversely affected by such damage or
condemnation.

(d)                          Upon any Mortgaged Property ceasing to qualify as a
Mortgaged Property, such Mortgaged Property shall no longer be included in the
calculation of the Borrowing Base Availability nor shall the Operating Cash Flow
from such property be included for the purposes of §9.5 (provided that such
Mortgaged Property shall remain as Collateral unless released as provided in
this Agreement).  Within five (5) Business Days after any such disqualification,
the Borrower shall deliver to the Agent a certificate reflecting such
disqualification, together with the identity of the disqualified Mortgaged
Property, a statement as to whether any Default or Event of Default arises as a
result of such disqualification, and a calculation of the value attributable to
such Mortgaged Property.  Simultaneously with the delivery of the items required
pursuant above, the Borrower shall deliver to the Agent a pro forma Compliance
Certificate demonstrating, after giving effect to such removal, replacement or
disqualification, compliance with the covenants contained in §7.19 and §9.5.



80

--------------------------------------------------------------------------------





§7.20.                 Registered Servicemark.  Without prior written notice to
the Agent, none of the Mortgaged Properties shall be owned or operated by the
Borrower or any Guarantor under any trademark, tradename, servicemark or
logo.  In the event any of the Mortgaged Properties shall be owned or operated
under any tradename, trademark, servicemark or logo, Borrower or the applicable
Guarantor shall enter into such agreements with Agent in form and substance
reasonably satisfactory to Agent, as Agent may reasonably require to grant Agent
a perfected first priority security interest therein and to grant to Agent or
any successful bidder at a foreclosure sale of such Mortgaged Property the right
and/or license to continue operating such Mortgaged Property under such
tradename, trademark, servicemark or logo as determined by Agent.

§7.21.                 Leases of the Property.  The Borrower and each Guarantor
will give notice to the Agent of any proposed new Lease that covers 10,000
square feet or more of building floor area of any Mortgaged Property for the
lease of space therein and shall provide to the Agent a copy of the proposed
Lease and any and all agreements or documents related thereto and such other
information as the Agent may reasonably request (the “Lease Notice”).  Neither
the Borrower nor any Guarantor will lease all or any portion of a Mortgaged
Property or amend, supplement or otherwise modify, terminate or cancel, or
accept the surrender of, or (if Borrower’s or such Guarantor’s consent is
required under the terms of such Lease) consent to the assignment or subletting
of, or grant any concessions to or waive the performance of any obligations of
any tenant, lessee or licensee under, any now existing or future Lease without
the prior written consent of the Agent; provided, however, with respect to (a)
any Lease which covers less than 25,000 square feet of building floor area of a
Mortgaged Property, the Borrower or any Guarantor may enter into any such Lease,
or amend, supplement or otherwise modify, terminate or cancel, or accept the
surrender of, or consent to the assignment or subletting of, or grant
concessions to or waive the performance of any obligations of any tenant, lessee
or licensee under, any such Lease, without Agent’s consent and even if Borrower
or Guarantor is required to give a Lease Notice with respect to such Lease, in
each case in the ordinary course of business consistent with sound leasing and
management practices for similar properties.  To the extent the Agent’s approval
or consent is required pursuant to this §7.21, Agent’s approval shall be deemed
granted in the event the Agent fails to respond to the Borrower’s request within
ten (10) Business Days if (A) Borrower has delivered to Agent the applicable
documents, with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO
THIS APPROVAL REQUEST WITHIN TEN (10) DAYS FROM RECEIPT SHALL BE DEEMED TO BE
AGENT’S APPROVAL” prominently displayed in bold, all caps and fourteen (14)
point or larger font in the transmittal letter requesting approval and (B) Agent
does not approve or reject the applicable request within ten (10) days from the
date Agent receives the request as evidenced by a certified mail return receipt
or confirmation by a reputable national overnight delivery service (e.g.,
Federal Express) that the same has been delivered.  Upon the request of
Borrower, Agent shall enter into Subordination, Attornment and Non-Disturbance
Agreements with tenants of a Mortgaged Property provided that both the Lease of
such tenant (if the Lease does not cover less than 25,000 square feet of
building floor area) and the Subordination, Attornment and Non-Disturbance
Agreements are in form and substance reasonably satisfactory to Agent.  



81

--------------------------------------------------------------------------------





§7.22.                 Management.  The Borrower shall not and shall not permit
any Subsidiary Guarantor to enter into any Management Agreement after the date
hereof for any Mortgaged Property without the prior written consent of the Agent
(which shall not be unreasonably withheld).  Agent may condition any approval of
a new Management Agreement with respect to a Mortgaged Property upon the
execution and delivery to Agent of a collateral assignment of such Management
Agreement to Agent and a subordination of the manager’s rights thereunder to the
rights of the Agent and the Banks under the Loan Documents in a form
substantially similar to the form delivered to Agent on the Closing
Date.  Borrower shall not and shall not permit any Guarantor to modify, amend or
terminate any Management Agreement relating to a Mortgaged Property without the
prior written consent of the Agent.

§7.23.                 Remediation Reserve.  Notwithstanding anything in this
Agreement to the contrary, Borrower shall not be entitled to obtain any advance
of the Revolving Credit Loans or issuance of any Letter of Credit, and the
Revolving Credit Banks shall have no obligation to advance any of the Revolving
Credit Loans or issue any Letters of Credit, in an amount equal to the
Remediation Reserve, which shall be reserved from the Borrowing Base
Availability as provided in this section.  The Borrower shall promptly commence,
and thereafter implement and diligently pursue to completion the planning and
subsequent implementation of the work described on Schedule 7.23 hereto, all
such work to be in accordance with the recommendations and findings of the
Borrower’s environmental consultant set forth in the reports delivered to the
Agent prior to inclusion of such Mortgaged Property as Collateral (and any
subsequent report delivered pursuant to this Agreement) and in accordance with
all applicable laws and regulations.  Upon the receipt by Agent of any
additional or revised documentation, information, recommendations, reports,
notice of governmental actions or otherwise with respect to any of the
enumerated items on Schedule 7.23, Agent may require the delivery and
performance of additional remediation, documentation, information or
confirmation of closure of such issues described on Schedule 7.23 as Agent may
request, and the Remediation Reserve with respect to such item may be increased
or decreased as Agent determines in its reasonable discretion.  Upon completion
of each item set forth on Schedule 7.23 (and any additional requirements related
thereto of Agent pursuant to this §7.23 or Schedule 7.23), the Borrower shall
deliver to the Agent a certification as Collateral (and any subsequent report)
signed by the principal financial officer of the Trust certifying that such work
has been completed in compliance with the requirements of this Agreement, and
upon Agent’s satisfaction therewith, any amount of the Remediation Reserve
attributable to such Mortgaged Property shall no longer be required.  Borrower
shall upon the request of the Agent provide reasonably detailed information
concerning the status of the progress of such work.  If the amount unfunded
under this Agreement (for the avoidance of doubt, Letters of Credit issued and
outstanding shall be considered funded for the purposes of this section) is less
than the Remediation Reserve, Borrower shall within five days of demand either
(x) reduce the Outstanding Revolving Credit Loans and Letters of Credit such
that the amount unfunded under this Agreement equals or exceeds the Remediation
Reserve or (y) deposit with Agent cash in an amount equal to such shortfall, and
execute and deliver to Agent such documents as Agent may reasonably request to
grant Agent a first priority perfected security interest in such sums.  Such
amount shall be held as additional collateral for the Obligations but may be
released to Borrower as the amount of the Remediation Reserve is reduced.  



82

--------------------------------------------------------------------------------





§7.24.                 Compliance with Recommendations; Environmental
Insurance.  Borrower and the Subsidiary Guarantors shall comply with all
recommendations and findings of their environmental consultants set forth in the
environmental reports delivered to Agent with respect to each Mortgaged
Property.  Borrower shall pay all premiums on the Environmental Insurance Policy
on or before the date due, and shall otherwise maintain the Environmental
Insurance Policy in full force and effect.  Borrower shall not terminate or
modify the Environmental Insurance Policy in any manner adverse to Borrower or
to Agent and the Banks without the prior written consent of Agent.  Borrower
shall cause Agent to be an additional insured under the Environmental Insurance
Policy.

§8.      CERTAIN NEGATIVE COVENANTS OF THE TRUST AND THE BORROWER.

The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any of the Banks
has any obligation to make any Loans or to issue any Letters of Credit:

§8.1.                  Restrictions on Indebtedness.  Except as permitted in
§8.1(f) below, the Trust will not (other than solely as a result of its status
as a general partner of the Borrower) create, incur, assume, guarantee or be or
remain liable, contingently or otherwise with respect to any Indebtedness other
than the Obligations and any Indebtedness of the Borrower permitted under the
terms of this §8.1.  The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, with respect to any Indebtedness other than:

(a)                          Indebtedness to the Banks arising under any of the
Loan Documents, and Indebtedness and obligations in respect of the Interest Rate
Contract(s) required pursuant to §7.18;

(b)                          current liabilities of the Borrower or its
Subsidiaries incurred in the ordinary course of business but not incurred
through (i) the borrowing of money, or (ii) the obtaining of credit except for
credit on an open account basis customarily extended and in fact extended in
connection with normal purchases of goods and services;

(c)                          Indebtedness in respect of taxes, assessments,
governmental charges or levies and claims for labor, materials and supplies to
the extent that payment therefor shall not at the time be required to be made in
accordance with the provisions of §7.8;

(d)                          Indebtedness in respect of judgments or awards the
existence of which does not create an Event of Default;

(e)                          endorsements for collection, deposit or negotiation
and warranties of products or services, in each case incurred in the ordinary
course of business;

(f)                          subject to the provisions of §9, (i) Non-recourse
Indebtedness of the Borrower or any of its Subsidiaries (other than Subsidiary
Guarantors), and (ii) Indebtedness of Borrower, the Trust or any of the
Borrower’s Subsidiaries (other than Subsidiary Guarantors) under environmental
indemnities and guarantees with respect to customary exceptions to exculpatory
language with respect to Non-recourse Indebtedness of Borrower’s Subsidiaries or
Unconsolidated Affiliates permitted pursuant to §8.3(i) (it being agreed that
any such indemnity or guaranty shall not cause such Non-recourse Indebtedness to
be deemed to be Recourse Indebtedness and provided that in the event any claim
is made against Borrower, the Trust or any of their respective Subsidiaries with
respect to such indemnities, guarantees or exceptions, the amount so claimed
shall be considered a recourse liability of such Person);



83

--------------------------------------------------------------------------------





(g)                          Indebtedness in respect of reverse repurchase
agreements having a term of not more than one hundred eighty (180) days with
respect to Investments described in §8.3(d) or (e);

(h)                          subject to the provisions of §9, other Recourse
Indebtedness (whether secured or unsecured) of the Borrower and its Subsidiaries
(other than Subsidiary Guarantors) provided that in no event shall such Recourse
Indebtedness (excluding the Obligations) in the aggregate exceed twenty percent
(20%) of Consolidated Total Adjusted Asset Value (provided that the liability
under any completion guaranty shall equal the remaining costs to complete the
applicable construction project in excess of construction loan or mezzanine loan
proceeds available therefor and any equity deposited or invested for the payment
of such costs; and provided further that Indebtedness of Borrower or any of its
Subsidiaries with respect to the TIF Guaranty and any other guaranty obligation
which the Majority Banks may in their sole discretion approve in writing shall
not be included for the purposes of §8.1(h) unless (i) a claim shall have been
made against the Trust, Borrower or a Subsidiary of either of them on account of
such guaranty or (ii) with respect to any other guaranty obligation which the
Majority Banks may in their sole discretion approve in writing to not be
included for the purposes of §8.1(h), the occurrence of such other events with
respect thereto as the Majority Banks may require in connection with their
approval of such obligation); and

(i)                          Indebtedness in respect of purchase money financing
for equipment, computers and vehicles acquired in the ordinary course of the
Borrower’s business not exceeding $5,000,000.00.

§8.2.                  Restrictions on Liens Etc.  Neither the Trust nor the
Borrower will, nor will either of them permit any of their respective
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any lien, encumbrance, mortgage, pledge, charge, restriction or other
security interest of any kind upon any of its property or assets of any
character whether now owned or hereafter acquired, or upon the income or profits
therefrom; (b) transfer any of its property or assets or the income or profits
therefrom for the purpose of subjecting the same to the payment of Indebtedness
or performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; (e) sell, assign, pledge or otherwise transfer any accounts, contract
rights, general intangibles, chattel paper or instruments, with or without
recourse; or (f) incur or maintain any obligation which prohibits the creation
or maintenance of any lien securing the Obligations (collectively, “Liens”);
provided that the Borrower, the Guarantors and any Subsidiary of any of them may
create or incur or suffer to be created or incurred or to exist:



84

--------------------------------------------------------------------------------





(i)                                    liens in favor of the Borrower or the
Trust on all or part of the assets of Subsidiaries of such Person (but excluding
any Mortgaged Property or any direct or indirect interest therein) securing
Indebtedness owing by Subsidiaries of such Person to such Person;

(ii)                                   liens on properties to secure taxes,
assessments and other governmental charges or claims for labor, material or
supplies in respect of obligations not overdue or which are being contested as
permitted by §7.8;

(iii)                                  deposits or pledges made in connection
with, or to secure payment of, workers’ compensation, unemployment insurance,
old age pensions or other social security obligations;

(iv)                                   liens on properties or any interest
therein (including the rents, issues and profits therefrom) (but excluding any
Mortgaged Property or any direct or indirect interest therein) in respect of
judgments or awards, the Indebtedness with respect to which is permitted by
§8.1(d);

(v)                                    encumbrances on properties other than
Mortgaged Properties consisting of easements, rights of way, zoning
restrictions, leases and other occupancy agreements, restrictions on the use of
real property and defects and irregularities in the title thereto, landlord’s or
lessor’s liens under leases to which the Borrower, a Guarantor or a Subsidiary
of such Person is a party, and other minor non-monetary liens or encumbrances
none of which interferes materially with the use of the property affected in the
ordinary conduct of the business of the Borrower, the Guarantors or their
Subsidiaries, which defects do not individually or in the aggregate have a
materially adverse effect on the business of the Borrower or any Guarantor
individually or of such Person and its Subsidiaries on a Consolidated basis;

(vi)                                   liens on the specific personal property
acquired by Indebtedness permitted by §8.1(i);

(vii)                                  liens on properties or interests therein
(but excluding any Mortgaged Property or any direct or indirect interest
therein) to secure Indebtedness permitted by §8.1(f) and §8.1(h) (including
purchase money debt);

(viii)                                 liens in favor of the Agent and the Banks
under the Loan Documents; and

(ix)                                   liens and encumbrances on a Mortgaged
Property expressly permitted under the terms of the Security Deed relating
thereto.



85

--------------------------------------------------------------------------------





§8.3.                  Restrictions on Investments.  Neither the Borrower nor
the Trust will, nor will either of them permit any of its Subsidiaries to, make
or permit to exist or to remain outstanding any Investment except Investments
in:

(a)                          marketable direct or guaranteed obligations of the
United States of America that mature within one (1) year from the date of
purchase by the Borrower or its Subsidiary;

(b)                          marketable direct obligations of any of the
following: Federal Home Loan Mortgage Corporation, Student Loan Marketing
Association, Federal Home Loan Banks, Federal National Mortgage Association,
Government National Mortgage Association, Bank for Cooperatives, Federal
Intermediate Credit Banks, Federal Financing Banks, Export-Import Bank of the
United States, Federal Land Banks, or any other agency or instrumentality of the
United States of America;

(c)                          demand deposits, certificates of deposit, bankers
acceptances and time deposits of United States banks having total assets in
excess of $100,000,000; provided, however, that the aggregate amount at any time
so invested with any single bank having total assets of less than $1,000,000,000
will not exceed $200,000;

(d)                          [Intentionally Omitted];

(e)                          [Intentionally Omitted];

(f)                          repurchase agreements having a term not greater
than ninety (90) days and fully secured by securities described in the foregoing
subsection (a), (b) or (e) with banks described in the foregoing subsection (c)
or with financial institutions or other corporations having total assets in
excess of $500,000,000;

(g)                          shares of so-called “money market funds” registered
with the SEC under the Investment Company Act of 1940 which maintain a level
per-share value, invest principally in investments described in the foregoing
subsections (a) through (f) and have total assets in excess of $50,000,000;

(h)                          the acquisition of fee interests by the Borrower or
its Subsidiaries in Real Estate which is utilized principally for shopping
centers, and, subject to the restrictions set forth in §8.9 and §8.10 for
development of new shopping centers, the acquisition of undeveloped Real Estate;

(i)                          Investments in Subsidiaries of the Borrower or the
Trust that are not one hundred percent (100%) owned by the Borrower or the Trust
or in Unconsolidated Affiliates, which Subsidiaries or Unconsolidated Affiliates
are engaged in the ownership of Real Estate or development activity pursuant to
§8.9 or §8.10, and Investments in mortgages and notes receivables from such
Subsidiaries or Unconsolidated Affiliates, provided that in no event shall such
Investments (including the principal amount payable pursuant to such notes)
exceed fifteen percent (15%) of Borrower’s Consolidated Total Adjusted Asset
Value in the aggregate without the prior written consent of the Required
Banks.  For the purposes of this §8.3(i) only, notes receivable from
Unconsolidated Affiliates shall be valued at face value (subject to reduction as
a result of payments thereon);



86

--------------------------------------------------------------------------------





(j)                          Investments (i) in any preferred stock issued by
Trust which has been repurchased solely with the proceeds of a new issue of
common or preferred stock issued by Trust, or (ii) in any common stock issued by
Trust which has been repurchased by the Trust, Borrower or any of their
respective Subsidiaries, provided that in no event shall such Investments
pursuant to clause (ii) exceed in the aggregate $15,000,000.00 (calculated based
upon the consideration given for such stock) unless the respective ratio of
Borrower’s and Guarantor’s Consolidated Total Liabilities to such Person’s
Consolidated Total Adjusted Asset Value is equal to or less than 0.55 to 1 at
the time of  such Investment and would be equal to or less than 0.55 to 1 after
giving effect to such Investment;

(k)                          subject to the restrictions set forth in §8.9 and
§8.10, investments in real estate investment trusts which own real property
which is used principally for fee interests in Real Estate utilized principally
for shopping centers located within the United States, provided that in no event
shall the aggregate costs of all Investments pursuant to this §8.3(k) exceed the
amount set forth with respect thereto in the Borrower’s annual budget and
business plan delivered to the Agent pursuant to §7.4(n); and

(l)                          Investments by Borrower in Subsidiaries that are
one hundred percent (100%) owned by the Borrower.

§8.4.                  Merger, Consolidation.  Neither the Borrower nor the
Trust will, nor will either of them permit any of its Subsidiaries to, become a
party to any merger, consolidation or other business combination or disposition
of all or substantially all of its assets except (a) the merger or consolidation
of one or more of the Subsidiaries of the Borrower with and into the Borrower or
(b) the merger or consolidation of two or more Subsidiaries of the Borrower.

§8.5.                  Conduct of Business.  Neither the Borrower nor the Trust
will conduct any of its business operations other than through the Borrower and
its Subsidiaries; provided, however, that subject to §8.3(i), §8.9 and §8.10,
ownership of Real Estate and development activities may be conducted through
Unconsolidated Affiliates of the Borrower as provided therein.  No
reorganizations, spin-offs or new business lines shall be established or occur
without the prior written consent of the Majority Banks.

§8.6.                  Compliance with Environmental Laws.  Neither the Borrower
nor the Trust will, nor will either of them permit any of its Subsidiaries, to
do any of the following: (a) use any of the Real Estate or any portion thereof
as a facility for the handling, processing, storage or disposal of Hazardous
Substances, except for such quantities of Hazardous Substances as are
appropriate for a retail shopping center and used in the ordinary course of
business and in compliance in all material respects with all applicable
Environmental Laws, (b) cause or permit to be located on any of the Real Estate
any underground tank or other underground storage receptacle for Hazardous
Substances except in material compliance with Environmental Laws, (c) generate
any Hazardous Substances on any of the Real Estate except in material compliance
with Environmental Laws, (d) conduct any activity at any Real Estate or use any
Real Estate in any manner so as to cause a Release of Hazardous Substances on,
upon or into the Real Estate or any surrounding properties or any threatened
Release of Hazardous Substances in any material amount which might give rise to
liability under CERCLA or any other Environmental Law, or (e) directly or
indirectly transport or arrange for the transport of any Hazardous Substances
(except in material compliance with all Environmental Laws); provided that with
respect to the foregoing clauses (a)-(e), with respect to Real Estate other than
the Mortgaged Properties, the Borrower and the Trust shall comply with the
foregoing except to the extent such failure could not individually or in the
aggregate have any material adverse effect upon the business or financial
condition of the Borrower or the Trust.



87

--------------------------------------------------------------------------------





The Borrower shall:

(i)                                    in the event of any change in
Environmental Laws governing the assessment, release or removal of Hazardous
Substances, which change would lead a prudent lender to require additional
testing to avail itself of any statutory insurance or limited liability, take
all action (including, without limitation, the conducting of engineering tests
at the sole expense of the Borrower) to confirm that no Hazardous Substances are
or ever were Released or disposed of on the Mortgaged Properties; and

(ii)                                   if any Release or disposal of Hazardous
Substances shall occur or shall have occurred on the Mortgaged Properties
(including without limitation any such Release or disposal occurring prior to
the acquisition of such Mortgaged Properties by the Borrower), cause the prompt
containment and removal of such Hazardous Substances and remediation of the
Mortgaged Properties to the extent required by and in full compliance with all
applicable laws and regulations and to the reasonable satisfaction of the
Majority Banks; provided, that the Borrower shall be deemed to be in compliance
with Environmental Laws for the purpose of this clause (ii) so long as it or a
responsible third party with sufficient financial resources is taking reasonable
action to remediate or manage any event of noncompliance to the reasonable
satisfaction of the Majority Banks and no action shall have been commenced by
any enforcement agency.  The Majority Banks may engage their own environmental
consultant to review the environmental assessments and the Borrower’s compliance
with the covenants contained herein.

At any time after an Event of Default shall have occurred hereunder, or, whether
or not an Event of Default shall have occurred, at any time that the Agent or
the Majority Banks shall have reasonable grounds to believe that a Release or
threatened Release of Hazardous Substances may have occurred, relating to any
Mortgaged Property, or that any of the Mortgaged Properties is not in compliance
with the Environmental Laws, the Agent may at its election (and will at the
request of the Majority Banks) obtain such environmental assessments of such
Mortgaged Property prepared by an Environmental Engineer as may be necessary or
advisable for the purpose of evaluating or confirming (i) whether any Hazardous
Substances are present in the soil or water at or adjacent to such Mortgaged
Property and (ii) whether the use and operation of such Mortgaged Property
comply with all Environmental Laws.  Environmental assessments may include
detailed visual inspections of such Mortgaged Property including, without
limitation, any and all storage areas, storage tanks, drains, dry wells and
leaching areas, and the taking of soil samples, as well as such other
investigations or analyses as are necessary or appropriate for a complete
determination of the compliance of such Mortgaged Property and the use and
operation thereof with all applicable Environmental Laws.  All such
environmental assessments shall be at the sole cost and expense of the Borrower.



88

--------------------------------------------------------------------------------





§8.7.                  Distributions.  Neither the Borrower nor the Trust shall
make any Distributions which would cause it to violate any of the following
covenants:

(a)                          In the event that a High Leverage Condition exists
(or would arise as a result of a Distribution), neither Borrower nor the Trust
shall make any Distribution if such Distribution is in excess of the amount
which, when added to the amount of all other Distributions paid in the same
fiscal quarter and the preceding three (3) fiscal quarters would exceed the
lesser of (i) an amount equivalent to 0.9252 cents per share of common stock of
the Trust or (ii) ninety-five percent (95%) of their respective Funds from
Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid.

(b)                          In the event that a Target Leverage Condition
exists, the Borrower and the Trust shall not make any Distribution if such
Distribution is in excess of the amount which, when added to the amount of all
other Distributions paid in the same fiscal quarter and the preceding three (3)
fiscal quarters would exceed ninety-five percent (95%) of their respective Funds
from Operations for the four (4) consecutive fiscal quarters ending prior to the
quarter in which such Distribution is paid; provided, however, notwithstanding
the foregoing in this §8.7(b), Borrower and the Trust may, subject to the
limitations set forth in this Agreement (including specifically, but without
limitation, those contained in §8.7(b)) redeem existing Preferred Equity with
proceeds from an issuance of common equity or Preferred Equity of the Borrower
or the Trust so long as (i) no Event of Default shall have occurred and be
continuing on the date of any such repurchase and (ii) no Default or Event of
Default shall occur as a result of any such repurchase.  Notwithstanding the
foregoing, the Borrower may pay a Distribution to its partners of sums received
by it pursuant to the Tax Indemnity Agreement;

(c)                          In the event that an Event of Default shall have
occurred and be continuing, neither the Borrower nor the Trust shall make any
Distributions other than the minimum Distributions by the Borrower to the Trust
and by the Trust required under the Code to maintain the REIT Status of the
Trust, as evidenced by a certification of the principal financial or accounting
officer of the Trust containing calculations in reasonable detail satisfactory
in form and substance to Agent; provided, however, that neither Borrower nor the
Trust shall be entitled to make any Distributions in connection with the
repurchase of common or preferred stock of the Trust at any time after an Event
of Default shall have occurred and be continuing; and

(d)                          Notwithstanding the foregoing, at any time when an
Event of Default shall have occurred and the maturity of the Obligations has
been accelerated, neither the Borrower nor the Trust shall make any
Distributions whatsoever, directly or indirectly.

§8.8.                  Asset Sales.  Neither the Borrower, the Trust nor any
Subsidiary thereof shall sell, transfer or otherwise dispose of any individual
Real Estate having a sales price in excess of $75,000,000.00 unless there shall
have been delivered to the Agent a statement that no Default or Event of Default
exists immediately prior to such sale, transfer or other disposition or would
exist  after giving effect to such sale, transfer or other disposition.



89

--------------------------------------------------------------------------------





§8.9.                  Development Activity.  Neither the Borrower, the Trust
nor any of their respective Subsidiaries shall engage, directly or indirectly,
in any development except as expressly provided in this §8.9 and subject to the
terms of §8.10.  The Borrower, the Trust or any of their respective Subsidiaries
may engage, either directly or, in the case of the Borrower, through any
Subsidiary or Unconsolidated Affiliate of the Borrower, an Investment in which
is permitted under §8.3(i), in the development of property to be used
principally for retail shopping centers or a use ancillary thereto (except for
the development commonly referred to as Aquia) which at any time has a total
cost (including acquisition, construction and other costs), whether such total
costs are incurred directly by the Borrower, the Trust or such Subsidiary or
through an Investment in an Unconsolidated Affiliate permitted under §8.3(i),
individually for each development project that is not in excess of ten percent
(10%) of the Consolidated Total Adjusted Asset Value of the Borrower, and in the
aggregate for all development projects that is not in excess of fifteen percent
(15%) of the Consolidated Total Adjusted Asset Value of the Borrower, without
the prior written consent of the Majority Banks.  For the purposes of
calculating the cost of developments by Subsidiaries or Unconsolidated
Affiliates, the cost of such developments shall be based upon the Borrower’s
interest in such Subsidiaries or Unconsolidated Affiliates.  For purposes of
this §8.9, the term “total cost” shall not include (x) costs specifically
reimbursable by tenants or shadow anchors (other than through rent or a gross up
of rent), (y) capitalized general and administrative expenses, or (z) operating
expenses and interest to the extent of operating income received from the
applicable development property, and the term “development” shall include the
new construction of a shopping center complex or the substantial renovation of
improvements to real property which materially change the character or size
thereof, but shall not include the addition of amenities or other related
facilities to existing Real Estate which is already used principally for
shopping centers; provided, however, that the term “development” shall not
include demolition of existing structures performed by Borrower or the addition
of an anchor store to an existing shopping center project provided that the
construction of such improvements is performed by the tenant, and the Borrower
(or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or its
respective Subsidiary, as applicable, is only obligated to reimburse such tenant
for a fixed amount with respect to the cost of such construction upon completion
of such construction by such tenant.  The Borrower and the Trust each
acknowledges that the decision of the Majority Banks to grant or withhold such
consent shall be based on such factors as the Majority Banks deem relevant in
their sole discretion, including without limitation, evidence of sufficient
funds both from borrowings and equity to complete such development and evidence
that the Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the
Trust or either of its Subsidiaries has the resources and expertise necessary to
complete such project.  Nothing herein shall prohibit the Borrower, the Trust or
any of their respective Subsidiaries thereof from entering into an agreement to
acquire Real Estate which has been developed and initially leased by another
Person.  Neither the Borrower (or any Subsidiary or Unconsolidated Affiliate
thereof), the Trust nor any Subsidiary thereof shall acquire or hold any number
of undeveloped parcels of Real Estate which in the aggregate exceed five percent
(5%) of the Consolidated Total Adjusted Asset Value of the Borrower without the
prior written consent of the Majority Banks, provided that the acquisition or
holding of any outlots or property adjacent to any Real Estate owned by the
Borrower (or any Subsidiary or Unconsolidated Affiliate thereof), the Trust or
any Subsidiary thereof shall not be deemed to be an undeveloped parcel of Real
Estate for this purpose and options and purchase agreements to acquire any
property shall not be deemed an acquisition or holding of such
property.  Further, any new development project permitted under the terms of
this §8.9 engaged in by the Borrower (or any Subsidiary or Unconsolidated
Affiliate thereof), the Trust or any Subsidiary thereof, before any vertical
construction commences on any phase of such project, shall be either (i) at
least fifty percent (50%) pre-leased (based on the gross leasable area of the
improvements to the development, or the phase of the development project being
developed if the Borrower submits and the Agent agrees that the development
consists of more than one (1) phase, excluding outlots), including all anchors
in such phase (it being agreed that Borrower shall receive a credit against such
occupancy requirement for any space to be occupied by an anchor that has been
conveyed to such anchor), or under a purchase agreement to sell and all
construction bids shall be in place, and any such development shall continue to
be deemed an undeveloped parcel until such time as construction commences, or
(ii) sufficiently pre-leased such that based on such leases the gross income
from such leases upon completion of such project shall equal or exceed projected
operating expenses (including reserves for expenses not paid on a monthly
basis).  For purposes of this §8.9, property shall be deemed to be in
development at all times that it is Under Development.



90

--------------------------------------------------------------------------------





§8.10.                 Restrictions on New Development Activity and New
Redevelopment Activity.  

(a)                          In the event that a High Leverage Condition Exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments), in any New
Redevelopment Activity without Agent’s prior written consent unless Borrower
certifies (and provides any back-up documentation reasonably required by Agent)
to Agent that (i) Borrower has sufficient capital through committed equity,
third party debt or funds directly available to Borrower, Trust or their
respective Subsidiaries (other than from the Liquidity described in clause (ii)
below) to complete such New Redevelopment Activity on a timely basis, and
(ii) Borrower maintains Liquidity of not less than $8,000,000.00 beyond the
Total Construction Costs reasonably estimated by Borrower to complete all such
New Redevelopment Activity in the aggregate; provided, however, that no written
consent from Agent or certificate from Borrower to Agent shall be required (x)
in the event that the Total Construction Costs estimated by Borrower to complete
such individual New Redevelopment Activity do not exceed $3,000,000.00 at such
time as site work or vertical construction for the New Redevelopment Activity is
commenced, or (y) in the event that the terms of any joint venture agreement in
effect as of the date of this Agreement require the New Redevelopment Activity
to occur without the prior approval by Borrower or its Subsidiaries, or would
force a liquidation of the joint venture or a sale of the property if such
approval is not given.

(b)                          In the event that a High Leverage condition exists,
neither the Borrower, the Trust nor any of their respective Subsidiaries shall
engage, directly or indirectly (including through other Investments) in any New
Development Activity except to the extent that the terms of any joint venture
agreement in effect as of the date of this Agreement requires a New Development
Activity to occur without the prior approval by Borrower or its Subsidiaries, or
would force a liquidation of the joint venture or a sale of property if such
approval is not given.  Agent and the Banks acknowledge and agree that that
projects described on Schedule 8.10 hereto shall not constitute New Development
Activity.

(c)                          In the event that a Target Leverage Condition
exists, Borrower, the Trust and their Subsidiaries may pursue New Redevelopment
Activity and New Development Activity subject to the limitations in §8.9.  



91

--------------------------------------------------------------------------------





(d)                          The terms of this §8.10 shall not limit the terms
of §8.9.

§8.11.                 Trust Preferred Equity and Subordinated Debt.  The
Borrower and the Trust shall not permit the Trust Preferred Equity and
Subordinated Debt to exceed in the aggregate $150,000,000 (provided that to the
extent any such Trust Preferred Equity and Subordinated Debt exceeds such limit,
such excess shall be considered Indebtedness for the purposes of this
Agreement).  The Borrower and the Trust will not make or permit any amendment or
modification to the indenture, note or other agreements evidencing or governing
any Trust Preferred Equity or Subordinated Debt without Agent’s prior written
approval, or directly or indirectly pay, prepay, defease or in substance
defease, purchase, redeem, retire or otherwise acquire any Trust Preferred
Equity or Subordinated Debt.

§9.      FINANCIAL COVENANTS OF THE TRUST AND THE BORROWER.

The Borrower and the Trust, jointly and severally, covenant and agree that, so
long as any Loan, Letter of Credit or Note is outstanding or any Bank has any
obligation to make any Loans or issue any Letters of Credit, each of them will
comply with the following:

§9.1.                  Liabilities to Assets Ratio.  Each of the Borrower and
the Trust will not permit the ratio of its Consolidated Total Liabilities to
Consolidated Total Adjusted Asset Value to exceed the ratios set forth below for
the periods specified below.

Period Ending on or Before:

Total Leverage Ratio

March 30, 2011 65% March 31, 2011 and Thereafter 60%

§9.2.                  Fixed Charges Coverage.  The Borrower will not permit the
Borrower’s Consolidated Operating Cash Flow for the period covered by the four
(4) previous consecutive fiscal quarters (treated as a single accounting period)
to be less than 1.50 times the Fixed Charges of the Borrower and the Trust for
such period; provided, however, that for purposes of determining compliance with
this covenant, prior to such time as the Borrower has owned and operated a
parcel of Real Estate for four (4) full fiscal quarters, the Operating Cash Flow
with respect to such parcel of Real Estate for the number of full fiscal
quarters which the Borrower has owned and operated such parcel of Real Estate as
annualized shall be utilized.  Additionally, for the purposes of calculating
Consolidated Operating Cash Flow under this §9.2, Operating Cash Flow
attributable to any Redevelopment Property shall be included even if such
Redevelopment Property is then being valued at cost for the purposes of
calculating Borrower’s Consolidated Total Adjusted Asset Value.  For the
purposes of this §9.2, the Operating Cash Flow and Debt Service attributable to
any Real Estate and the principal indebtedness repaid as a part of such sale
shall be excluded from the calculations when such Real Estate is sold.

§9.3.                  Consolidated Tangible Net Worth.  The Borrower will not
permit its Consolidated Tangible Net Worth to be less than $450,000,000.00 plus
seventy-five percent (75%) of any Net Offering Proceeds from Equity Offerings
received by the Borrower or the Trust after the date of this Agreement (except
to the extent of any of such Net Offering Proceeds from an issuance of common
equity or Preferred Equity of the Borrower or the Trust which are used to retire
an existing issue of preferred equity of Borrower or the Trust, respectively).



92

--------------------------------------------------------------------------------





§9.4.                  [Intentionally Omitted].  

§9.5.                  Borrowing Base Test.  The Borrower shall not at any time
permit (i) the sum of the Outstanding Revolving Credit Loans, Outstanding Swing
Line Loans, Outstanding Term Loans and Letter of Credit Liabilities to exceed
(ii) the Borrowing Base Availability.  

§10.     CLOSING CONDITIONS.

The obligations of the Agent and the Banks to enter into this Agreement and to
make the Loans or to issue Letters of Credit shall be subject to the
satisfaction of the following:

§10.1.                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto, shall be in
full force and effect and shall be in form and substance reasonably satisfactory
to the Agent.  The Agent shall have received a fully executed copy of each such
document, except that each Bank shall have received a fully executed counterpart
of its Note, if any.

§10.2.                 Certified Copies of Organizational Documents.  The Agent
shall have received from the Borrower a copy, certified as of a recent date by
the appropriate officer of each State in which the Borrower, the Guarantors or
any of their respective Subsidiaries, as applicable, is organized or in which
the Real Estate is located and a duly authorized partner, member or officer of
such Person, as applicable, to be true and complete, of the partnership
agreement, corporate charter, declaration of trust or other organizational
documents of the Borrower, the Guarantors, or any Subsidiary, as applicable, or
its qualification to do business, as applicable, as in effect on such date of
certification.

§10.3.                 Resolutions.  All action on the part of the Borrower, the
Guarantors, or any of their respective Subsidiaries as applicable, necessary for
the valid execution, delivery and performance by such Person of this Agreement
and the other Loan Documents to which such Person is or is to become a party
shall have been duly and effectively taken, and evidence thereof satisfactory to
the Agent shall have been provided to the Agent.  The Agent shall have received
from the Trust true copies of the resolutions adopted by its board of directors
authorizing the transactions described herein, each certified by its secretary
as of a recent date to be true and complete.

§10.4.                 Incumbency Certificate; Authorized Signers.  The Agent
shall have received incumbency certificates, dated as of the date of this
Agreement, signed by a duly authorized officer of the Trust (with respect to the
Borrower and the Guarantors) and giving the name and bearing a specimen
signature of each individual who shall be authorized to sign, in the name and on
behalf of the Borrower and the Guarantors, each of the Loan Documents to which
such Person is or is to become a party.  The Agent shall have also received from
the Borrower a certificate, dated as of the date of this Agreement, signed by a
duly authorized officer of the Borrower and giving the name and specimen
signature of each individual who shall be authorized to make Loan and Conversion
Requests, and to give notices and to take other action on behalf of the Borrower
under the Loan Documents.



93

--------------------------------------------------------------------------------





§10.5.                 Opinion of Counsel.  The Agent shall have received a
favorable opinion addressed to the Banks and the Agent and dated as of the date
of this Agreement, in form and substance satisfactory to the Banks and the
Agent, from counsel of the Borrower and the Guarantors as to such matters as the
Agent shall reasonably request.

§10.6.                 Payment of Fees.  The Borrower shall have paid to KeyBank
the fees required to be paid at closing pursuant to §4.2.

§10.7.                 Performance; No Default.  The Borrower and Guarantors
shall have performed and complied with all terms and conditions herein required
to be performed or complied with by it on or prior to the Closing Date, and on
the Closing Date there shall exist no Default or Event of Default.

§10.8.                 Representations and Warranties.  The representations and
warranties made by the Borrower, the Guarantors and their Subsidiaries in the
Loan Documents or otherwise made by or on behalf of the Borrower, the Guarantors
or any of their respective Subsidiaries in connection therewith or after the
date thereof shall have been true and correct in all material respects when made
and shall also be true and correct in all material respects on the Closing Date.

§10.9.                 Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement and the other Loan
Documents shall be reasonably satisfactory to the Agent and the Agent’s Special
Counsel in form and substance, and the Agent shall have received all information
and such counterpart originals or certified copies of such documents and such
other certificates, opinions or documents as the Agent and the Agent’s Special
Counsel may reasonably require.

§10.10.                Stockholder and Partner Consents.  The Agent shall have
received evidence satisfactory to the Agent that all necessary stockholder,
member and partner consents required in connection with the consummation of the
transactions contemplated by this Agreement and the other Loan Documents have
been obtained.

§10.11.                Compliance Certificate.  A Compliance Certificate dated
as of the date of this Agreement demonstrating compliance with each of the
covenants calculated therein as of the most recent fiscal quarter end for which
the Borrower or the Trust has provided financial statements under §6.4, adjusted
in the best good faith estimate of the Borrower or the Guarantor, as applicable,
dated as of the date of this Agreement shall have been delivered to the Agent.

§10.12.                Contribution Agreement.  The Agent shall have received a
fully executed counterpart of the Contribution Agreement.

§10.13.                No Legal Impediment.  No change shall have occurred in
any law or regulations thereunder or interpretations thereof that in the
reasonable opinion of any Bank would make it illegal for such Bank to make such
Loan.



94

--------------------------------------------------------------------------------





§10.14.                Governmental Regulation.  Each Bank shall have received
such statements in substance and form reasonably satisfactory to such Bank as
such Bank shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

§10.15.                Appraisals.  The Agent shall have determined the
Appraised Value of each of the Mortgaged Properties.

§10.16.                Eligible Real Estate Qualification Documents.  Agent
shall have received and approved the Eligible Real Estate Qualification
Documents for the Mortgaged Properties accepted as Collateral as of the Closing
Date.

§10.17.                Other.  The Agent shall have reviewed such other
documents, instruments, certificates, opinions, assurances, consents and
approvals as the Agent or the Agent’s Special Counsel may reasonably have
requested.

§11.     CONDITIONS TO ALL BORROWINGS.

The obligations of the Banks to make any Loan or to issue Letters of Credit,
whether on or after the date of this Agreement, shall also be subject to the
satisfaction of the following conditions precedent:

§11.1.                 Prior Conditions Satisfied.  All conditions set forth in
§10 shall continue to be satisfied as of the date upon which any Loan is to be
made or any Letter of Credit is to be issued.

§11.2.                 Representations True; No Default.  Each of the
representations and warranties made by or on behalf of the Borrower, the
Guarantors or any of their respective Subsidiaries contained in this Agreement,
the other Loan Documents or in any document or instrument delivered pursuant to
or in connection with this Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such Loan or the issuance of such Letter of Credit with the same effect as if
made at and as of that time (except to the extent of changes resulting from
transactions contemplated or permitted by this Agreement and the other Loan
Documents and changes occurring in the ordinary course of business that singly
or in the aggregate are not materially adverse, and except to the extent that
such representations and warranties relate expressly to an earlier date) and no
Default or Event of Default shall have occurred and be continuing.  The Agent
shall have received a certificate of the Borrower and the Trust signed by an
authorized officer of the Borrower and the Trust to such effect.

§11.3.                 Borrowing Documents.  In the case of any request for a
Loan and/or a Letter of Credit, as applicable, the Agent (and Issuing Bank with
respect to a request for a Letter of Credit) shall have received the request for
a Revolving Credit Loan required by §2.5 in the form of Exhibit E hereto, fully
completed and/or the Letter of Credit Application required by §2.9 in the form
of Exhibit G hereto, fully completed.

§11.4.                 Endorsement to Title Policy.  At such time as the Agent
shall determine in its discretion, to the extent available under applicable law,
a “date down” endorsement to each Title Policy indicating no change in the state
of title and containing no survey exceptions not approved by the Agent, which
endorsement shall, expressly or by virtue of a proper “revolving credit” clause
or endorsement in the Title Policy, increase the coverage of the Title Policy to
the aggregate amount of all Loans advanced and outstanding and all Letters of
Credit issued and outstanding on or before the effective date of such
endorsement (provided that the amount of coverage under an individual Title
Policy for an individual Mortgaged Property need not equal the aggregate amount
of all Loans), or if such endorsement is not available, such other evidence and
assurances as the Agent may reasonably require (which evidence may include,
without limitation, an affidavit from the Borrower stating that there have been
no changes in title from the date of the last effective date of the Title
Policy).



95

--------------------------------------------------------------------------------





§11.5.                 Future Advances Tax Payment.  The Borrower will pay to
the Agent any mortgage, recording, intangible, documentary stamp or other
similar taxes and charges which the Agent reasonably determines to be payable as
a result of such Loan to any state or any county or municipality thereof in
which any of the Mortgaged Properties is located and deliver to the Agent such
affidavits or other information which the Agent reasonably determines to be
necessary in connection with the payment of such tax, in order to insure that
the Security Deeds on Mortgaged Property located in such state secure the
Borrower’s obligation with respect to the Loans then being requested by the
Borrower.  The provisions of this §11.5 shall be without limitation of the
Borrower’s obligations under other provisions of the Loan Documents, including,
without limitation, §15 hereof.

§12.     EVENTS OF DEFAULT; ACCELERATION; ETC.

§12.1.                 Events of Default and Acceleration.  If any of the
following events (“Events of Default” or, if the giving of notice or the lapse
of time or both is required, then, prior to such notice or lapse of time,
“Defaults”) shall occur:

(a)                          the Borrower shall fail to pay any principal of any
of the Loans after the same shall become due and payable, whether at the stated
date of maturity or any accelerated date of maturity or at any other date fixed
for payment;

(b)                          the Borrower shall fail to pay any interest on the
Loans, any reimbursement obligations with respect to the Letters of Credit, or
any other fees or sums due hereunder or under any of the other Loan Documents,
within ten (10) days after the same shall become due and payable, whether at the
stated date of maturity or any accelerated date of maturity or at any other date
fixed for payment;

(c)                          the Borrower or the Trust shall fail to comply with
any covenant contained in §9, and such failure shall continue for thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Agent; provided, however, that in the event that Borrower or the Trust shall
fail to comply with the covenant set forth in §9.5, then the same shall not
constitute a Default hereunder in the event that Borrower prepays the Loans or
provides additional Mortgaged Property in accordance with the terms of this
Agreement in an amount sufficient such that Borrower and the Trust would be
fully in compliance with the covenant set forth in §9.5 within ninety (90) days
of the earlier to occur of (i) Borrower obtaining knowledge of such
noncompliance, (ii) Borrower reporting any such noncompliance, or (iii) receipt
by Borrower of written notice of such noncompliance from Agent; provided further
that within thirty (30) days of the earlier to occur of the events described in
clauses (i)-(iii) above of this §12.1(c), Borrower shall deliver to Agent a
description of its proposed plan to cure such noncompliance under §9.5 (although
the failure to follow such plan shall not constitute an independent Default
under this §12.1(c)); and provided further, that during any period in which
Borrower or the Trust shall fail to be in compliance of any covenant in §9.5,
then the Banks shall have no obligation to make Loans or to issue Letters of
Credit;



96

--------------------------------------------------------------------------------





(d)                          the Borrower or any Guarantor or any of their
respective Subsidiaries shall fail to perform any other material term, covenant
or agreement contained herein or in any of the other Loan Documents (other than
those specified in this §12), and such failure shall continue for thirty (30)
days after written notice thereof shall have been given to the Borrower by the
Agent; provided, however, that in the event that such failure shall be a failure
to comply with the terms of §8.7(a) or (b), the Borrower shall be afforded a
period of one (1) fiscal quarter to cure such failure provided that the
Distribution which caused such failure was historically consistent with prior
dividends;  

(e)                          any representation or warranty made by or on behalf
of the Borrower, any Guarantor or any of their respective Subsidiaries in this
Agreement or any other Loan Document, or in any report, certificate, financial
statement, request for a Loan, or in any other document or instrument delivered
pursuant to or in connection with this Agreement, any advance of a Loan or any
of the other Loan Documents shall prove to have been false in any material
respect upon the date when made or deemed to have been made or repeated;

(f)                          the Borrower, any Guarantor or any of their
respective Subsidiaries shall fail to pay at maturity, or within any applicable
period of grace, any obligation for borrowed money or credit received or other
Indebtedness (including, without limitation, any Derivatives Contract), or fail
to observe or perform any material term, covenant or agreement contained in any
agreement by which it is bound, evidencing or securing any such borrowed money
or credit received or other Indebtedness (including, without limitation, any
Derivatives Contract)for such period of time as would permit (assuming the
giving of appropriate notice if required) the holder or holders thereof or of
any obligations issued thereunder to accelerate the maturity thereof or require
the prepayment or purchase thereof, provided that the events described in this
§12.1(f) shall not constitute an Event of Default unless such failure to
perform, together with other failures to perform as described in this §12.1(f),
involve singly or in the aggregate obligations for Recourse Indebtedness
totaling in excess of $10,000,000.00 or Non-recourse Indebtedness totaling in
excess of $30,000,000.00;

(g)                          the Borrower, any Guarantor or any of their
respective Subsidiaries, (i) shall make an assignment for the benefit of
creditors, or admit in writing its general inability to pay or generally fail to
pay its debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any such
Person or of any substantial part of the assets of any thereof, (ii) shall
commence any case or other proceeding relating to any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or (iii) shall take any action to authorize or in furtherance of any
of the foregoing;



97

--------------------------------------------------------------------------------





(h)                          a petition or application shall be filed for the
appointment of a trustee or other  custodian, liquidator or receiver of any of
the Borrower, any Guarantor or any of their respective Subsidiaries or any
substantial part of the assets of any thereof, or a case or other proceeding
shall be commenced against any such Person under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law of any jurisdiction, now or hereafter in effect, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition, application, case or proceeding shall not have been dismissed
within sixty (60) days following the filing or commencement thereof;

(i)                          a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating any of the Borrower,
any Guarantor or any of their respective Subsidiaries bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;

(j)                          there shall remain in force, undischarged,
unsatisfied and unstayed, for more than sixty (60) days, whether or not
consecutive, any uninsured final judgment against any of the Borrower, any
Guarantor or any of their respective Subsidiaries that, with other outstanding
uninsured final judgments, undischarged, against such Persons exceeds in the
aggregate $10,000,000.00;

(k)                          any of the Loan Documents or the Contribution
Agreement shall be canceled, terminated, revoked or rescinded otherwise than in
accordance with the terms thereof or with the express prior written agreement,
consent or approval of the Banks, or any action at law, suit in equity or other
legal proceeding to cancel, revoke or rescind any of the Loan Documents or the
Contribution Agreement shall be commenced by or on behalf of the Borrower, any
Guarantor, any of their respective Subsidiaries or any of their respective
holders of Voting Interests, or any court or any other governmental or
regulatory authority or agency of competent jurisdiction shall make a
determination that, or issue a judgment, order, decree or ruling to the effect
that, any one or more of the Loan Documents or the Contribution Agreement is
illegal, invalid or unenforceable in accordance with the terms thereof;

(l)                          any dissolution, termination, partial or complete
liquidation, merger or consolidation of the Borrower or the Trust or any of
their respective Subsidiaries or any sale, transfer or other disposition of the
assets of the Borrower, the Trust or any of their respective Subsidiaries other
than as permitted under the terms of this Agreement or the other Loan Documents;

(m)                          any suit or proceeding shall be filed against the
Borrower or any Guarantor or any of their respective Subsidiaries or any of
their respective assets which in the good faith business judgment of the
Majority Banks after giving consideration to the likelihood of success of such
suit or proceeding and the availability of insurance to cover any judgment with
respect thereto and based on the information available to them if adversely
determined, would have a materially adverse effect on the ability of the
Borrower, any Guarantor or any of their respective Subsidiaries to perform each
and every one of its obligations under and by virtue of the Loan Documents and
such suit or proceeding is not dismissed within sixty (60) days following the
filing or commencement thereof;



98

--------------------------------------------------------------------------------





(n)                          the Borrower, any Guarantor, any of their
respective Subsidiaries or any Person so connected with them shall be indicted
for a federal crime, a punishment for which could include the forfeiture of any
assets of Borrower, any Guarantor or any of their respective Subsidiaries,
including the Real Estate;

(o)                          with respect to any Guaranteed Pension Plan, an
ERISA Reportable Event shall have occurred and the Majority Banks shall have
determined in their reasonable discretion that such event reasonably could be
expected to result in liability of the Borrower, any Guarantor or any of their
respective Subsidiaries to the PBGC or such Guaranteed Pension Plan in an
aggregate amount exceeding $1,000,000 and such event in the circumstances
occurring reasonably could constitute grounds for the termination of such
Guaranteed Pension Plan by the PBGC or for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan; or a trustee shall have been appointed by the United States District Court
to administer such Plan or the PBGC shall have instituted proceedings to
terminate such Guaranteed Pension Plan;

(p)                          a Change of Control shall occur;

(q)                          Dennis Gershenson shall cease to be active on a
daily basis in the management of the Trust and the Borrower and a competent and
experienced successor for such Person shall not be approved by the Majority
Banks within six (6) months of such event, such approval not to be unreasonably
withheld;

(r)                          any Event of Default (as defined in any of the
other Loan Documents) shall occur; or

(s)                          The Borrower and the Guarantor and any of their
respective Subsidiaries shall fail to pay at maturity, or within any applicable
period of grace, any Subordinated Debt, or fail to observe or perform any
material term, covenant or agreement contained in any agreement by which it is
bound, evidencing or securing any such Subordinated Debt for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof or require a redemption, retirement, prepayment, purchase
or defeasance thereof;

then, and in any such event, the Agent may, and upon the request of the Majority
Banks shall, by notice in writing to the Borrower (in addition to the rights
afforded under §12.3) (i) declare all amounts owing with respect to this
Agreement, the Notes, the Letters of Credit and the other Loan Documents to be,
and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower, and (ii) require the Borrower to
immediately cash collateralize all outstanding Letters of Credit or obtain
replacement letters of credit for such Letters of Credit, all in a manner
satisfactory to the Issuing Bank and the Majority Banks, or alternatively upon
demand by Agent, the Issuing Bank or the Majority Revolving Credit Banks in
their absolute and sole discretion, and regardless of whether the conditions
precedent in this Agreement for a Revolving Credit Loan have been satisfied, the
Revolving Credit Banks will cause a Revolving Credit Loan to be made in the
undrawn amount of all Letters of Credit, the proceeds of which will be pledged
to and held by Agent as security for any amounts that become payable under the
Letters of Credit and all other Obligations and Hedge Obligations.  Upon any
draws under Letters of Credit, at Agent’s sole discretion, Agent may apply any
such amounts to the repayment of amounts drawn thereunder and upon the
expiration of the Letters of Credit any remaining amounts will be applied to the
payment of all other Obligations and Hedge Obligations or if there are no
outstanding Obligations or Hedge Obligations and the Banks have no further
obligation to make Revolving Credit Loans or issue Letters of Credit or if such
excess no longer exists, such proceeds deposited by the Borrower will be
released to the Borrower.  In the event of any Event of Default specified in
§12.1(g), §12.1(h) or §12.1(i), all such amounts shall become immediately due
and payable automatically without any requirement of presentment, demand,
protest or other notice of any kind from any of the Banks or the Agent.



99

--------------------------------------------------------------------------------





§12.2.                 Limitation of Cure Periods.  Notwithstanding the
provisions of subsections (b), (c) and (d) of §12.1, the cure periods provided
therein shall not be allowed and the occurrence of a Default thereunder
immediately shall constitute an Event of Default for all purposes of this
Agreement and the other Loan Documents if, within the period of twelve (12)
months immediately preceding the occurrence of such Default, there shall have
occurred two (2) periods of cure or portions thereof under any one or more than
one of said subsections.

§12.3.                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g), §12.1(h) or §12.1(i) shall occur, then
immediately and without any action on the part of the Agent or any Bank any
unused portion of the credit hereunder shall terminate and the Banks shall be
relieved of all obligations to make Loans to the Borrower or to issue Letters of
Credit for the account of the Borrower.  If any other Event of Default shall
have occurred, the Agent, upon the election of the Majority Revolving Credit
Banks, may by notice to the Borrower terminate the obligation to make Revolving
Credit Loans to the Borrower or to issue Letters of Credit for the account of
the Borrower or upon the election of the Swing Line Bank may terminate the
obligation to make Swing Line Loans to the Borrower.  No termination under this
§12.3 shall relieve the Borrower of its obligations to the Banks arising under
this Agreement or the other Loan Documents.

§12.4.                 Remedies.  In case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Banks
shall have accelerated the maturity of the Loans pursuant to §12.1, the Agent on
behalf of the Banks may, with the consent of the Majority Banks but not
otherwise, proceed to protect and enforce their rights and remedies under this
Agreement, the Notes, the Letters of Credit or any of the other Loan Documents
by suit in equity, action at law or other appropriate proceeding, whether for
the specific performance of any covenant or agreement contained in this
Agreement and the other Loan Documents or any instrument pursuant to which the
Obligations are evidenced, including to the full extent permitted by applicable
law the obtaining of the ex parte appointment of a receiver, and, if such amount
shall have become due, by declaration or otherwise, proceed to enforce the
payment thereof or any other legal or equitable right.  No remedy herein
conferred upon the Agent or the holder of any of the Obligations is intended to
be exclusive of any other remedy and each and every remedy shall be cumulative
and shall be in addition to every other remedy given hereunder or now or
hereafter existing at law or in equity or by statute or any other provision of
law.  In the event that all or any portion of the Obligations is collected by or
through an attorney-at-law, the Borrower shall pay all costs of collection
including, but not limited to, reasonable attorneys’ fees.



100

--------------------------------------------------------------------------------





§12.5.                 Distribution of Proceeds.  In the event that, following
the occurrence or during the continuance of any Event of Default, any monies are
received in connection with the enforcement of any of the Loan Documents, or
otherwise with respect to the realization upon any of the assets of the Borrower
or the Guarantors, such monies shall be distributed for application as follows:

(a)                          First, to the payment of, or (as the case may be)
the reimbursement of, the Agent for or in respect of all reasonable costs,
expenses, disbursements and losses which shall have been incurred or sustained
by the Agent in connection with the collection of such monies by the Agent, for
the exercise, protection or enforcement by the Agent of all or any of the
rights, remedies, powers and privileges of the Agent under this Agreement or any
of the other Loan Documents or in support of any provision of adequate indemnity
to the Agent against any taxes or liens which by law shall have, or may have,
priority over the rights of the Agent to such monies;

(b)                          Second, to all other Obligations and Hedge
Obligations in such order or preference as the Majority Banks shall determine;
provided, however, that (i) Swing Line Loans shall be repaid first,
(ii) distributions in respect of such Obligations shall be made pari passu among
Obligations with respect to the Agent’s fee payable pursuant to §4.3 and all
other Obligations, (iii) in the event that any Bank shall have wrongfully failed
or refused to make an advance under §2.6, §2.9(f) or §2.10(c) and such failure
or refusal shall be continuing, advances made by other Banks during the pendency
of such failure or refusal shall be entitled to be repaid as to principal and
accrued interest in priority to the other Obligations described in this
subsection (b), (iv) Obligations owing to the Banks with respect to each type of
Obligation such as interest, principal, fees and expenses and Hedge Obligations,
shall be made among the Banks and Lender Hedge Providers pro rata, and as
between Revolving Credit Loans and Term Loans shall be made pro rata, and
(v) amounts received or realized from the Borrower shall be applied against the
Obligations of the Borrower; and provided, further that the Majority Banks may
in their discretion make proper allowance to take into account any Obligations
not then due and payable; and

(c)                          Third, the excess, if any, shall be returned to the
Borrower or to such other Persons as are entitled thereto.

§13.     SETOFF.

Regardless of the adequacy of any collateral, during the continuance of any
Event of Default, any deposits (general or specific, time or demand, provisional
or final, regardless of currency, maturity, or the branch of where such deposits
are held) or other sums credited by or due from any of the Banks to the Borrower
or any Guarantor and any securities or other property of the Borrower or any
Guarantor in the possession of such Bank may be applied to or set off against
the payment of Obligations of such Person and any and all other liabilities,
direct, or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising, of such Person to such Bank; provided that no Bank shall
exercise such right of setoff without the prior approval of the Agent.  Each of
the Banks agrees with each other Bank that if such Bank shall receive from the
Borrower or any Guarantor, whether by voluntary payment, exercise of the right
of setoff, or otherwise, and shall retain and apply to the payment of the
Obligations owed to such Bank (but excluding any Swing Line Note) any amount in
excess of its ratable portion of the payments received by all of the Banks with
respect to the Obligations held by all of the Banks, such Bank will make such
disposition and arrangements with the other Banks with respect to such excess,
either by way of distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Bank receiving in respect of the Obligations
held by it its proportionate payment as contemplated by this Agreement; provided
that if all or any part of such excess payment is thereafter recovered from such
Bank, such disposition and arrangements shall be rescinded and the amount
restored to the extent of such recovery, but without interest.



101

--------------------------------------------------------------------------------





§14.     THE AGENT.

§14.1.                 Authorization.  The Agent is authorized to take such
action on behalf of each of the Banks and to exercise all such powers as are
hereunder and under any of the other Loan Documents and any related documents
delegated to the Agent, together with such powers as are reasonably incident
thereto, provided that no duties or responsibilities not expressly assumed
herein or therein shall be implied to have been assumed by the Agent.  The
obligations of the Agent hereunder are primarily administrative in nature, and
nothing contained in this Agreement or any of the other Loan Documents shall be
construed to constitute the Agent as a trustee for any Bank or to create any
agency or fiduciary relationship.  Agent shall act as the contractual
representative of the Banks hereunder, and notwithstanding the use of the term
“Agent” it is understood and agreed that Agent shall not have any fiduciary
duties or responsibilities to any Bank or by reason of this Agreement or any of
the other Loan Documents and is acting as an independent contractor, the rights
and duties of which are limited to those expressly set forth in this Loan
Agreement and the other Loan Documents.  The Borrower and any other Person shall
be entitled to conclusively rely on a statement from the Agent that it has the
authority to act for and bind the Banks pursuant to this Agreement and the other
Loan Documents.

§14.2.                 Employees and Agents.  The Agent may exercise its powers
and execute its duties by or through employees or agents and shall be entitled
to take, and to rely on, advice of counsel concerning all matters pertaining to
its rights and duties under this Agreement and the other Loan Documents.  The
Agent may utilize the services of such Persons as the Agent may reasonably
determine, and all reasonable fees and expenses of any such Persons shall be
paid by the Borrower.

§14.3.                 No Liability.  Neither the Agent nor any of its
shareholders, directors, officers or employees nor any other Person assisting
them in their duties nor any agent, or employee thereof, shall be liable to any
of the Banks for any waiver, consent or approval given or any action taken, or
omitted to be taken, in good faith by it or them hereunder or under any of the
other Loan Documents, or in connection herewith or therewith, or be responsible
for the consequences of any oversight or error of judgment whatsoever, except
that the Agent or such other Person, as the case may be, may be liable for
losses due to its willful misconduct or gross negligence.  The Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default, except with respect to defaults in the payment of principal,
interest and fees required to be paid to the Agent for the account of the Banks,
unless the Agent has received notice from a Bank or the Borrower referring to
the Loan Documents and describing with reasonable specificity such Default or
Event of Default and stating that such notice is a “notice of default”.



102

--------------------------------------------------------------------------------





§14.4.                 No Representations.  The Agent shall not be responsible
for the execution or validity or enforceability of this Agreement, the Notes,
any of the other Loan Documents or any instrument at any time constituting, or
intended to constitute, collateral security for the Obligations, or for the
value of any such collateral security or for the validity, enforceability or
collectability of any such amounts owing with respect to the Obligations, or for
any recitals or statements, warranties or representations made herein or any
agreement, instrument or certificate delivered in connection therewith or in any
of the other Loan Documents or in any certificate or instrument hereafter
furnished to it by or on behalf of the Borrower, the Guarantor or any of their
respective Subsidiaries, or be bound to ascertain or inquire as to the
performance or observance of any of the terms, conditions, covenants or
agreements herein or in any other of the Loan Documents.  The Agent shall not be
bound to ascertain whether any notice, consent, waiver or request delivered to
it by the Borrower, the Guarantor, any of their respective Subsidiaries or any
holder of any of the Obligations shall have been duly authorized or is true,
accurate and complete.  The Agent has not made nor does it now make any
representations or warranties, express or implied, nor does it assume any
liability to the Banks, with respect to the creditworthiness or financial
condition of the Borrower, the Guarantors or any of their respective
Subsidiaries or the value of the Collateral or any of the other assets of the
Borrower, the Guarantors or their respective Subsidiaries.  Each Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank, and based upon such information and documents as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Bank also acknowledges that it will, independently and without
reliance upon the Agent or any other Bank, based upon such information and
documents as it deems appropriate at the time, continue to make its own credit
analysis and decisions in taking or not taking action under this Agreement and
the other Loan Documents.  Agent’s Special Counsel has only represented Agent
and KeyBank in connection with the Loan Documents and the only attorney-client
relationship or duty of care is between Agent’s Special Counsel and Agent or
KeyBank.  Each Bank has been independently represented by separate counsel on
all matters regarding the Loan Documents.

§14.5.                 Payments.

(a)                          A payment by the Borrower or the Guarantors to the
Agent hereunder or under any of the other Loan Documents for the account of any
Bank shall constitute a payment to such Bank.  The Agent agrees to distribute to
each Bank not later than one Business Day after the Agent’s receipt of good
funds, determined in accordance with the Agent’s customary practices, such
Bank’s pro rata share of payments received by the Agent for the account of the
Banks except as otherwise expressly provided herein or in any of the other Loan
Documents.  In the event the Borrower makes payments to Agent in immediately
available funds on or before the time required in this Agreement for such
payment, and Agent fails to distribute such amounts on the same Business Day as
received, the Agent shall pay interest on such amount at a rate per annum equal
to the Federal Funds Effective Rate from time to time in effect.

(b)                          If in the opinion of the Agent the distribution of
any amount received by it in such capacity hereunder, under the Notes or under
any of the other Loan Documents might involve it in liability, it may refrain
from making distribution until its right to make distribution shall have been
adjudicated by a court of competent jurisdiction.  If a court of competent
jurisdiction shall adjudge that any amount received and distributed by the Agent
is to be repaid, each Person to whom any such distribution shall have been made
shall either repay to the Agent its proportionate share of the amount so
adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.  In the event that the Agent shall
refrain from making any distribution of any amount received by it as provided in
this §14.5(b), the Agent shall endeavor to hold such amounts in an interest
bearing account and at such time as such amounts may be distributed to the
Banks, the Agent shall distribute to each Bank, based on their respective
Commitment Percentages, its pro rata share of the interest or other earnings
from such deposited amount.



103

--------------------------------------------------------------------------------





(c)                          Notwithstanding anything to the contrary contained
in this Agreement or any of the other Loan Documents, any Bank that fails (i) to
make available to the Agent its pro rata share of any Loan, (ii) to comply with
the provisions of §13 with respect to making dispositions and arrangements with
the other Banks, where such Bank’s share of any payment received, whether by
setoff or otherwise, is in excess of its pro rata share of such payments due and
payable to all of the Banks, in each case as, when and to the full extent
required by the provisions of this Agreement, or (iii) to perform any other
obligation within the time period specified for performance, or if no time
period is specified, if such failure continues for a period of five (5) Business
Days after notice from the Agent, shall be deemed a defaulting Bank (a
“Defaulting Bank”) and shall be deemed a Defaulting Bank until such time as such
delinquency is satisfied. In addition to the rights and remedies that may be
available to the Agent at law and in equity, a Defaulting Bank’s right to
participate in the administration of the Loan Documents, including, without
limitation, any rights to consent to or direct any action or inaction of the
Agent pursuant to this Agreement or otherwise, or to be taken into account in
the calculation of Required Banks, Majority Banks or Majority Revolving Credit
Banks or any matter requiring approval of all of the Banks, shall be suspended
while such Bank is a Defaulting Bank; provided that a consent of a Defaulting
Bank shall be required for any increase of its Commitment.  A Defaulting Bank
shall be deemed to have assigned any and all payments due to it from the
Borrower and the Guarantors, whether on account of outstanding Loans, interest,
fees or otherwise, to the remaining non-defaulting Banks for application to, and
reduction of, their respective pro rata shares of all outstanding Loans.  The
Defaulting Bank hereby authorizes the Agent to distribute such payments to the
non-defaulting Banks in proportion to their respective pro rata shares of all
outstanding Loans.  The provisions of this Section shall apply and be effective
regardless of whether an Event of Default occurs and is then continuing, and
notwithstanding (i) any other provision of this Agreement to the contrary or
(ii) any instruction of Borrower as to its desired application of payments.  The
Agent shall be entitled to (i) withhold or set off, and to apply to the payment
of the obligations of any Defaulting Bank any amounts to be paid to such
Defaulting Bank under this Agreement, (ii) to collect interest from such Bank
for the period from the date on which the payment was due at the rate per annum
equal to the Federal Funds Effective Rate plus two percent (2%), for each day
during such period, and (iii) bring an action or suit against such Defaulting
Bank in a court of competent jurisdiction to recover the defaulted obligations
of such Defaulting Bank.  A Defaulting Bank shall be deemed to have satisfied in
full a delinquency when and if, as a result of application of the assigned
payments to all outstanding Loans of the non-defaulting Banks or as a result of
other payments by the Defaulting Banks to the non-defaulting Banks, the Banks’
respective pro rata shares of all outstanding Loans have returned to those in
effect immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.



104

--------------------------------------------------------------------------------





§14.6.                 Holders of Notes.  Subject to the terms of Article 18,
the Agent may deem and treat the payee of any Obligation and any Note as the
absolute owner or purchaser thereof for all purposes hereof until it shall have
been furnished in writing with a different name by such payee or by a subsequent
holder, assignee or transferee.

§14.7.                 Indemnity.  The Banks ratably hereby agree to indemnify
and hold harmless the Agent from and against any and all claims, actions and
suits (whether groundless or otherwise), losses, damages, costs, expenses
(including any expenses for which the Agent has not been reimbursed by the
Borrower as required by § 15), and liabilities of every nature and character
arising out of or related to this Agreement, the Notes, or any of the other Loan
Documents or the transactions contemplated or evidenced hereby or thereby, or
the Agent’s actions taken hereunder or thereunder, except to the extent that any
of the same shall be directly caused by the Agent’s willful misconduct or gross
negligence.

§14.8.                 Agent as Bank.  In its individual capacity, the Bank
acting as the Agent shall have the same obligations and the same rights, powers
and privileges in respect to its Commitment and the Loans made by it, and as the
holder of any of the Obligations and the Notes as it would have were it not also
the Agent.

§14.9.                 Resignation.  The Agent may resign at any time by giving
thirty (30) days’ prior written notice thereof to the Banks and the
Borrower.  The Majority Banks may remove the Agent from its capacity as Agent in
the event of the Agent’s willful misconduct or gross negligence.  Any such
removal or resignation shall also constitute Agent’s resignation as Swing Line
Lender and may, at such Agent’s option, also constitute its resignation as
Issuing Bank.  The Commitment Percentage of the Bank which is acting as Agent
shall not be taken into account in the calculation of Majority Banks for the
purposes of removing Agent in the event of the Agent’s willful misconduct or
gross negligence.  Upon any such resignation, the Majority Banks shall have the
right to appoint as a successor Agent, Swing Line Lender, and if applicable,
Issuing Bank, any Bank or any bank whose senior debt obligations are rated not
less than “A” or its equivalent by Moody’s Investors Service, Inc. or not less
than “A” or its equivalent by Standard & Poor’s Rating Group Inc. and which has
a net worth of not less than $500,000,000.  Unless a Default or Event of Default
shall have occurred and be continuing, such successor Agent, Swing Line Lender
and Issuing Bank shall be reasonably acceptable to the Borrower.  If no
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall have
been so appointed by the Majority Banks and shall have accepted such appointment
within thirty (30) days after the retiring Agent’s giving of notice of
resignation or the Majority Bank’s removal of the Agent, then the retiring Agent
may, on behalf of the Banks, appoint a successor Agent, which shall be any Bank
or a bank whose debt obligations are rated not less than “A” or its equivalent
by Moody’s Investors Service, Inc. or not less than “A” or its equivalent by
Standard & Poor’s Rating Group Inc. and which has a net worth of not less than
$500,000,000.  Upon the acceptance of any appointment as Agent, Swing Line
Lender and Issuing Bank, as applicable, hereunder by a successor Agent, such
successor Agent, Swing Line Lender and, if applicable, Issuing Bank shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Agent, Swing Line Lender and, if
applicable, Issuing Bank, and the retiring or removed Agent shall be discharged
from its duties and obligations hereunder as Agent, Swing Line Lender and, if
applicable, Issuing Bank.  If the resigning Agent shall also resign as the
Issuing Bank, such successor Agent shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
shall make other arrangements satisfactory to the current Issuing Bank, in
either case, to assume effectively the obligations of the current Agent with
respect to such Letters of Credit.  After any retiring Agent’s resignation or
removal, the provisions of this Agreement and the other Loan Documents shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as Agent, Swing Line Lender and Issuing Bank.



105

--------------------------------------------------------------------------------





§14.10.                Duties in the Case of Enforcement.  In case one or more
Events of Default have occurred and shall be continuing, and whether or not
acceleration of the Obligations shall have occurred, the Agent may, and if so
requested by the Majority Banks and the Banks have provided to the Agent such
additional indemnities and assurances in accordance with their respective
Commitment Percentages against expenses and liabilities as the Agent may
reasonably request, shall proceed to enforce the provisions of the Security
Documents and exercise all or any legal and equitable and other rights or
remedies as it may have.  The Majority Banks may direct the Agent in writing as
to the method and the extent of any such exercise, the Banks hereby agreeing to
indemnify and hold the Agent harmless in accordance with their respective
Commitment Percentages from all liabilities incurred in respect of all actions
taken or omitted in accordance with such directions, provided that the Agent
need not comply with any such direction to the extent that the Agent reasonably
believes the Agent’s compliance with such direction to be unlawful or
commercially unreasonable in any applicable jurisdiction.

§14.11.                Bankruptcy.  In the event a bankruptcy or other
insolvency proceeding is commenced by or against Borrower or any Guarantor with
respect to the Obligations, the Agent shall have the sole and exclusive right to
file and pursue a joint proof claim on behalf of all Banks.  Any votes with
respect to such claims or otherwise with respect to such proceedings shall be
subject to the vote of the Majority Banks, the Required Banks or all of the
Banks as required by this Agreement.  Each Bank irrevocably waives its right to
file or pursue a separate proof of claim in any such proceedings unless Agent
fails to file such claim within thirty (30) days after receipt of written notice
from the Banks requesting that Agent file such proof of claim.

§14.12.                Approvals.  If consent is required for some action under
this Agreement, or except as otherwise provided herein an approval of the Banks,
the Required Banks, the Majority Banks or the Majority Revolving Credit Banks is
required or permitted under this Agreement, each Bank agrees to give the Agent,
within ten (10) Business Days of receipt of the request for action together with
all reasonably requested information related thereto (or such lesser period of
time required by the terms of the Loan Documents), notice in writing
of  approval or disapproval (collectively “Directions”) in respect of any action
requested or proposed in writing pursuant to the terms hereof.  If consent is
required for the requested action, any Bank’s failure to respond to a request
for Directions within the required time period shall be deemed to constitute a
Direction to take such requested action.  In the event that any recommendation
is not approved by the requisite number of Banks and a subsequent approval on
the same subject matter is requested by Agent, then for the purposes of this
paragraph each Bank shall be required to respond to a request for Directions
within five (5) Business Days of receipt of such request.  Agent and each Bank
shall be entitled to assume that any officer of the other Banks delivering any
notice, consent, certificate or other writing is authorized to give such notice,
consent, certificate or other writing unless Agent and such other Banks have
otherwise been notified in writing.



106

--------------------------------------------------------------------------------





§14.13.                Borrower not Beneficiary.  Except for the provisions of
§14.9 relating to the appointment of a successor Agent, the provisions of this
§14 are solely for the benefit of the Agent and the Banks, may not be enforced
by Borrower or any Guarantor, and except for the provisions of §14.9, may be
modified or waived without the approval or consent of Borrower and Guarantors.

§14.14.                Request for Agent Action.  Agent and the Banks
acknowledge that in the ordinary course of business of the Borrower, (a)
Borrower and Guarantors will enter into leases or rental agreements covering
Mortgaged Properties that may require the execution of a Subordination,
Attornment and Non-Disturbance Agreement in favor of the tenant thereunder, (b)
a Mortgaged Property may be subject to a Taking, (c) Borrower or a Guarantor may
desire to enter into easements or other agreements affecting the Mortgaged
Properties, or take other actions or enter into other agreements in the ordinary
course of business (including, without limitation, Leases) which similarly
require the consent, approval or agreement of the Agent.  In connection with the
foregoing, the Banks hereby expressly authorize the Agent to (w) execute and
deliver to the Borrower and the Guarantors Subordination, Attornment and
Non-Disturbance Agreements with any tenant under a Lease upon such terms as
Agent in its good faith judgment determines are appropriate (Agent in the
exercise of its good faith judgment may agree to allow some or all of the
casualty, condemnation, restoration or other provisions of the applicable Lease
to control over the applicable provisions of the Loan Documents), (x) execute
releases of liens in connection with any Taking, (y) execute consents or
subordinations in form and substance satisfactory to Agent in connection with
any easements or agreements affecting the Mortgaged Property, or (z) execute
consents, approvals, or other agreements in form and substance satisfactory to
the Agent in connection with such other actions or agreements as may be
necessary in the ordinary course of Borrower’s business.

§14.15.                Reliance on Hedge Provider.  For purposes of applying
payments received in accordance with §12.5, the Agent shall be entitled to rely
upon the trustee, paying agent or other similar representative (each, a
“Representative”) or, in the absence of such a Representative, upon the holder
of the Hedge Obligations for a determination (which each holder of the Hedge
Obligations agrees (or shall agree) to provide upon request of the Agent) of the
outstanding Hedge Obligations owed to the holder thereof.  Unless it has actual
knowledge (including by way of written notice from such holder) to the contrary,
the Agent, in acting hereunder, shall be entitled to assume that no Hedge
Obligations are outstanding.

§15.     EXPENSES.

The Borrower agrees to pay (a) the reasonable costs of producing and reproducing
this  Agreement, the other Loan Documents and the other agreements and
instruments mentioned herein, (b) any taxes (including any interest and
penalties in respect thereto) payable by the Agent or any of the Banks (other
than taxes based upon the Agent’s or any Bank’s gross or net income, except that
the Agent and the Banks shall be entitled to indemnification for any and all
amounts paid by them in respect of taxes based on income or other taxes (other
than pursuant to the Michigan Business Tax, M.C.L. §§208.1101 et seq., if any)
assessed by any State in which Mortgaged Property or other Collateral is
located, such indemnification to be limited to taxes due solely on account of
the granting of Collateral under the Security Documents and to be net of any
credit allowed to the indemnified party from any other State on account of the
payment or incurrence of such tax by such indemnified party, including any
recording, mortgage, documentary or intangibles taxes in connection with the
Security Deeds and other Loan Documents, or other taxes payable on or with
respect to the transactions contemplated by this Agreement, including any such
taxes payable by the Agent or any of the Banks after the Closing Date (the
Borrower hereby agreeing to indemnify the Agent and each Bank with respect
thereto), (c) all title insurance premiums, appraisal fees, engineer’s fees,
reasonable extraordinary internal charges of the Agent (determined in good faith
and in accordance with the Agent’s internal policies applicable generally to its
customers) for commercial finance exams and engineering and environmental
reviews, (d) the reasonable fees, expenses and disbursements of the counsel to
the Agent and any local counsel to the Agent incurred in connection with the
preparation, administration or interpretation of the Loan Documents and other
instruments mentioned herein (excluding, however, the preparation of agreements
evidencing participation granted under §18.4), each closing hereunder, and
amendments, modifications, approvals, consents or waivers hereto or hereunder,
(e) the reasonable fees, expenses and disbursements of the Agent incurred by the
Agent in connection with the preparation or interpretation of the Loan Documents
and other instruments mentioned herein, and the making of each advance
hereunder, (f) all reasonable out-of-pocket expenses (including reasonable
attorneys’ fees and costs, which attorneys may be employees of any Bank or the
Agent and the fees and costs of appraisers, engineers, investment bankers or
other experts retained by any Bank or the Agent) incurred by any Bank or the
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Borrower or the Guarantors or the
administration thereof after the occurrence of a Default or Event of Default and
(ii) any litigation, proceeding or dispute whether arising hereunder or
otherwise, in any way related to the Agent’s or any of the Bank’s relationship
with the Borrower or the Guarantors, (g) all reasonable fees, expenses and
disbursements of the Agent incurred in connection with UCC searches, UCC
filings, title rundowns, title searches or mortgage recordings, (h) all
reasonable fees, expenses and disbursements (including reasonable attorneys’
fees and costs) which may be incurred by KeyBank and the Agent in connection
with the execution and delivery of this Agreement and the other Loan Documents,
(i) all reasonable fees and expenses and disbursements (including reasonable
attorneys’ fees and costs), not to exceed $5,000.00 in the aggregate, which may
be incurred by KeyBank in connection with each and every assignment of interests
in the Loans pursuant to §18.1, and (j) all expenses relating to the use of
Intralinks, SyndTrak or any other similar system for the dissemination and
sharing of documents and information in connection with the syndication of the
Loans.  The covenants of this §15 shall survive payment or satisfaction of
payment of the Obligations.



107

--------------------------------------------------------------------------------





§16.     INDEMNIFICATION.

The Borrower and the Trust, jointly and severally, agree to indemnify and hold
harmless the Agent, the Banks and the Arranger and each director, officer,
employee, agent and Person who controls the Agent or any Bank from and against
any and all claims, actions and suits, whether groundless or otherwise, and from
and against any and all liabilities, losses, damages and expenses of every
nature and character arising out of or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby and thereby
including, without limitation (a) any brokerage, finders or similar fees
asserted against any Person indemnified under this §16 based upon any agreement,
arrangement or action made or taken, or alleged to have been made or taken, by
the Borrower, the Guarantors or any of their respective Subsidiaries, (b) any
condition of the Real Estate, (c) any actual or proposed use by the Borrower or
the Guarantors of the proceeds of any of the Loans or the Letters of Credit,
(d) any actual or alleged infringement of any patent, copyright, trademark,
service mark or similar right of any of the Borrower, the Guarantors or any of
their respective Subsidiaries, (e) the Borrower entering into or performing this
Agreement or any of the other Loan Documents, (f) any actual or alleged
violation of any law, ordinance, code, order, rule, regulation, approval,
consent, permit or license relating to the Real Estate, (g) with respect to the
Borrower, the Guarantors and their respective Subsidiaries and their respective
properties and assets, the violation of any Environmental Law, the Release or
threatened Release of any Hazardous Substances or any action, suit, proceeding
or investigation brought or threatened with respect to any Hazardous Substances
(including, but not limited to, claims with respect to wrongful death, personal
injury or damage to property), and (h) any use of Intralinks, SyndTrak or any
other system for the dissemination and sharing of documents and information
(other than any ongoing usage fees following the closing of the transactions
contemplated by this Agreement), in each case including, without limitation, the
reasonable fees and disbursements of counsel and allocated costs of internal
counsel incurred in connection with any such investigation, litigation or other
proceeding; provided, however, that neither the Borrower nor the Trust shall be
obligated under this §16 to indemnify any Person for liabilities arising from
such Person’s own gross negligence or willful misconduct as determined in a
non-appealable judgment by a court of competent jurisdiction, any loss suffered
to the extent they arise from violation of any such Person’s internal policies
or from a violation of laws, rules or regulations applicable to such Person’s
operations, and with respect to matters described in §16(b), (f) or (g), any
loss attributable to events, acts or circumstances first occurring after the
period Agent and the Banks acquired a direct ownership interest (and not a Lien)
in such Real Estate.  In litigation, or the preparation therefor, the Banks, the
Agent and the Arranger shall be entitled to select a single nationally
recognized law firm as their own counsel and, in addition to the foregoing
indemnity, the Borrower and the Trust agree to pay promptly the reasonable fees
and expenses of such counsel.  If, and to the extent that the obligations of the
Borrower and the Trust under this §16 are unenforceable for any reason, the
Borrower and the Trust hereby agree to make the maximum contribution to the
payment in satisfaction of such obligations which is permissible under
applicable law.  The provisions of this §16 shall survive any assignment by a
Bank of its Commitment, the repayment of the Loans and the termination of the
obligations of the Banks hereunder.



108

--------------------------------------------------------------------------------





§17.     SURVIVAL OF COVENANTS, ETC.

All covenants, agreements, representations and warranties made herein, in the
Notes, in any of the other Loan Documents or in any documents or other papers
delivered by or on behalf of the Borrower, the Guarantors or any of their
respective Subsidiaries pursuant hereto or thereto shall be deemed to have been
relied upon by the Banks and the Agent, notwithstanding any investigation
heretofore or hereafter made by any of them, and shall survive the making by the
Banks of any of the Loans or the issuance of any Letter of Credit, as herein
contemplated, and shall continue in full force and effect so long as any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Bank has any obligation to make any Loans or issue Letters of
Credit.  The indemnification obligations of the Borrower and the Trust provided
herein and the other Loan Documents shall survive the full repayment of amounts
due and the termination of the obligations of the Banks hereunder and thereunder
to the extent provided herein and therein.  All statements contained in any
certificate or other paper delivered to any Bank or the Agent at any time by or
on behalf of the Borrower, the Guarantors or any of their respective
Subsidiaries pursuant hereto or in connection with the transactions contemplated
hereby shall constitute representations and warranties by such Person hereunder.



109

--------------------------------------------------------------------------------





§18.     ASSIGNMENT AND PARTICIPATION.

§18.1.                 Conditions to Assignment by Banks.  Except as provided
herein, each Bank may assign to one or more banks or other entities all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentage and Commitment and the same
portion of the Loans at the time owing to it, and the Notes held by it);
provided that (a) the Agent and the Issuing Bank shall have given their prior
written consent to such assignment, which consent shall not be unreasonably
withheld or delayed (provided that such consent shall not be required for any
assignment to another Bank, to a Related Fund of such Bank, to a bank which is
under common control with the assigning Bank or to a wholly-owned Subsidiary of
such Bank provided that such assignee shall remain a wholly-owned Subsidiary or
Related Fund of such Bank), (b) each such assignment shall be of a constant, and
not a varying, percentage of all the assigning Bank’s rights and obligations
under this Agreement with respect to the Revolving Credit Commitment in the
event an interest in the Revolving Credit Loans is assigned, or of a constant,
and not a varying, percentage of all of the assigning Bank’s rights and
obligations under this Agreement with respect to the Term Loan Commitment in the
event an interest in the Term Loan is assigned, (c) the parties to such
assignment shall execute and deliver to the Agent, for recording in the Register
(as hereinafter defined), an Assignment and Acceptance Agreement (an “Assignment
and Acceptance Agreement”) in the form of Exhibit J hereto, together with any
Notes subject to such assignment, (d) in no event shall any assignment be to any
Person controlling, controlled by or under common control with, or which is not
otherwise free from influence or control by, any of the Borrower or the
Guarantors, (e) such assignee of a portion of the Revolving Credit Loan shall
have a net worth or unfunded capital commitments as of the date of such
assignment of not less than $500,000,000 unless otherwise approved by Borrower
and Agent, (f) such assignee shall acquire an interest in the Revolving Credit
Loans of not less than $5,000,000 or in the Term Loans of not less than
$1,000,000 unless such assignment is to another Bank or a Related Fund or unless
such requirement is waived by the Borrower and the Agent, and (g) the assignor
shall assign its entire interest in the Loans or retain an interest in the Loans
of not less than $5,000,000 unless otherwise approved by Agent and
Borrower.  Upon such execution, delivery, acceptance and recording, of such
notice of assignment, (i) the assignee thereunder shall be a party hereto and
all other Loan Documents executed by the Banks and, to the extent provided in
such assignment, have the rights and obligations of a Bank hereunder, and
(ii) the assigning Bank shall, to the extent provided in such assignment and
upon payment to the Agent of the registration fee referred to in §18.2, be
released from its obligations under this Agreement.  In connection with each
assignment, the assignee shall represent and warrant to the Agent, the assignor
and each other Bank as to whether such assignee is controlling, controlled by,
under common control with or is not otherwise free from influence or control by,
the Borrower or the Guarantors.  Upon any such assignment, the Agent may
unilaterally amend Schedule 1.1 to reflect any such assignment.

§18.2.                 Register.  The Agent for itself and on behalf of the
Borrower shall maintain a copy of each assignment delivered to it and a register
or similar list (the “Register”) for the recordation of the names and addresses
of the Banks and the Commitment Percentages of, and principal amount of the
Loans owing to the Banks from time to time.  The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the Agent and
the Banks may treat each Person whose name is recorded in the Register as a Bank
hereunder for all purposes of this Agreement.  The Register shall be available
for inspection by the Borrower and the Banks at any reasonable time and from
time to time upon reasonable prior notice.  Upon each such recordation, the
assigning Bank agrees to pay to the Agent a registration fee in the sum of
$3,500.  Contemporaneous assignments by a Bank to multiple Related Funds will be
treated as a single assignment for the purposes of such registration fee.



110

--------------------------------------------------------------------------------





§18.3.                 New Notes.  Upon its receipt of an assignment executed by
the parties to such assignment, together with each Note, if any, subject to such
assignment, the Agent shall (a) record the information contained therein in the
Register, and (b) give prompt notice thereof to the Borrower and the Banks
(other than the assigning Bank).  Within five (5) Business Days after receipt of
such notice, the Borrower, at its own expense, shall if requested execute and
deliver to the Agent, in exchange for each surrendered Note, a new Note to the
order of such assignee in an amount equal to the amount assumed by such assignee
pursuant to such assignment and, if the assigning Bank has retained some portion
of its obligations hereunder, a new Note to the order of the assigning Bank in
an amount equal to the amount retained by it hereunder. Such new Notes shall
provide that they are replacements for the surrendered Notes, shall be in an
aggregate principal amount equal to the aggregate principal amount of the
surrendered Notes, shall be dated the effective date of such assignment and
shall otherwise be in substantially the form of the assigned Notes.  The
surrendered Notes shall be canceled and returned to the Borrower.

§18.4.                 Participations.  Each Bank may sell participations to one
or more banks or other entities in all or a portion of such Bank’s rights and
obligations under this Agreement and the other Loan Documents; provided that
(a) any such sale or participation shall not affect the rights and duties of the
selling Bank hereunder to the Borrower, (b) such participation shall not entitle
such participant to any rights or privileges under this Agreement or any Loan
Documents, including without limitation, the right to approve waivers,
amendments or modifications, (c) such participant shall have no direct rights
against the Borrower or the Guarantors except the rights granted to the Banks
pursuant to §13, (d) such sale is effected in accordance with all applicable
laws, and (e) such participant shall not be a Person controlling, controlled by
or under common control with, or which is not otherwise free from influence or
control by the Borrower or the Guarantors.  Any Bank which sells a participation
shall promptly notify the Agent of such sale and the identity of the purchaser
of such interest.

§18.5.                 Pledge by Bank.  Any Bank may at any time pledge all or
any portion of its interest and rights under this Agreement (including all or
any portion of its Note) to any of the twelve Federal Reserve Banks organized
under §4 of the Federal Reserve Act, 12 U.S.C. §341 or, with Agent’s prior
written approval, to another Person.  No such pledge or the enforcement thereof
shall release the pledgor Bank from its obligations hereunder or under any of
the other Loan Documents.  Any Term Loan Bank may with the consent of the Agent
pledge all or any portion of its rights and interests under this Agreement
(including all or any portion of its Term Loan Note) to a Person approved by
Agent.



111

--------------------------------------------------------------------------------





§18.6.                 No Assignment by Borrower or the Trust.  Neither the
Borrower nor the Trust shall assign or transfer any of its rights or obligations
under any of the Loan Documents without the prior written consent of each of the
Banks.

§18.7.                 Disclosure.  The Borrower and the Trust each agrees that
in addition to disclosures made in accordance with standard banking practices
any Bank may disclose  information obtained by such Bank pursuant to this
Agreement to assignees or participants and potential assignees or participants
hereunder.  In addition, the Banks may make disclosure of such information to
any contractual counterparty in swap agreements or such contractual
counterparty’s professional advisors.

§18.8.                 Amendments to Loan Documents.  Upon any such assignment
or participation, the Borrower and the Trust shall, upon the request of the
Agent, enter into such documents as may be reasonably required by the Agent to
modify the Loan Documents to reflect such assignment or participation.

§18.9.                 Mandatory Assignment.  In the event Borrower requests
that certain amendments, modifications or waivers be made to this Agreement or
any of the other Loan Documents which request is approved by Agent but is not
approved by one or more of the Banks (any such non-consenting Bank shall
hereafter be referred to as the “Non-Consenting Bank”), then, within thirty (30)
days after Borrower’s receipt of notice of such disapproval by such
Non-Consenting Bank, Borrower shall have the right as to such Non-Consenting
Bank, to be exercised by delivery of written notice delivered to the Agent and
the Non-Consenting Bank within thirty (30) days of receipt of such notice, to
elect to cause the Non-Consenting Bank to transfer its entire Commitment.  The
Agent shall promptly notify the remaining Banks that each of such Banks shall
have the right, but not the obligation, to acquire a portion of the Commitment,
pro rata based upon their relevant Commitment Percentages, of the Non-Consenting
Bank (or if any of such Banks does not elect to purchase its pro rata share,
then to such remaining Banks in such proportion as approved by the Agent).  In
the event that the Banks do not elect to acquire all of the Non-Consenting
Bank’s Commitment, then the Agent shall endeavor to find a new Bank or Banks to
acquire such remaining Commitment.  Upon any such purchase of the Commitment of
the Non-Consenting Bank, the Non-Consenting Bank’s interests in the Obligations
and its rights hereunder and under the Loan Documents shall terminate at the
date of purchase, and the Non-Consenting Bank shall promptly execute and deliver
any and all documents reasonably requested by Agent to surrender and transfer
such interest, including, without limitation, an Assignment and Acceptance
Agreement and such Non-Consenting Bank’s original Note.  Notwithstanding
anything in this §18.9 to the contrary, any Bank or other Bank assignee
acquiring some or all of the assigned Commitment of the Non-Consenting Bank must
consent to the proposed amendment, modification or waiver.  The purchase price
to be paid by the acquiring Banks for the Non-Consenting Bank’s Commitment shall
equal the principal owed to such Non-Consenting Bank, and the Borrower shall pay
to such Non-Consenting Bank in addition thereto and as a condition to such sale
any and all other amounts outstanding and owed by Borrower to the Non-Consenting
Bank hereunder or under any of the other Loan Documents, including all accrued
and unpaid interest or fees which would be owed to such Non-Consenting Bank
hereunder or under any of the other Loan Documents if the Loans were to be
repaid in full on the date of such purchase of the Non-Consenting Bank’s
Commitment.  No registration fee under §18.2 shall be required in connection
with such assignment.



112

--------------------------------------------------------------------------------





§18.10.                Titled Agents.  The Titled Agents shall not have any
additional rights or obligations under the Loan Documents, except for those
rights, if any, as a Bank.

§19.     NOTICES.

Each notice, demand, election or request provided for or permitted to be given
pursuant to this Agreement, but specifically excluding to the maximum extent
permitted by law any notices of the institution or commencement of foreclosure
proceedings (hereinafter in this §19 referred to as “Notice”) must be in writing
and shall be deemed to have been properly given or served by personal delivery
or by sending same by overnight courier or by depositing same in the United
States Mail, postpaid and registered or certified, return receipt requested, or
as expressly permitted herein, by telegraph, telecopy, telefax or telex, and
addressed as follows:

If to the Agent or KeyBank:

KeyBank National Association
1200 Abernathy Road, N.E.
Suite 1550
Atlanta, Georgia  30328
Attn:  Daniel Silbert
Telecopy No.:  (770) 510-2195

With a copy to:

McKenna Long & Aldridge LLP
5300 SunTrust Plaza
303 Peachtree Street
Atlanta, Georgia  30308
Attn:  William F. Timmons, Esq.
Telecopy No.:  (404) 527-4198

If to the Borrower or the Guarantor:

Ramco-Gershenson Properties, L.P.
Ramco-Gershenson Properties Trust
Suite 300
31500 Northwestern Highway
Farmington Hills, Michigan  48334
Attn:  Chief Financial Officer
Telecopy No.:  (248) 350-9925



113

--------------------------------------------------------------------------------





With a copy to:

Honigman Miller Schwartz & Cohn LLP
Suite 100
38500 Woodward Avenue
Bloomfield Hills, Michigan  48304-5048
Attn:  Alan M. Hurvitz, Esq.
Telecopy No.:  (248) 566-8455

to each other Bank a party hereto at the address for such party set forth on
Schedule 1.1 hereto for such Bank, and to each other Bank which may hereafter
become a party to this Agreement at such address as may be designated by such
Bank.  Each Notice shall be effective upon being personally delivered or upon
being sent by overnight courier or upon being deposited in the United States
Mail as aforesaid, or if transmitted by facsimile, upon being sent and
confirmation of receipt.  The time period in which a response to such Notice
must be given or any action taken with respect thereto (if any), however, shall
commence to run from the date of receipt if personally delivered or sent by
overnight courier, or if so deposited in the United States Mail, the earlier of
three (3) Business Days following such deposit or the date of receipt as
disclosed on the return receipt, or if sent by facsimile, upon receipt or the
next Business Day if received after 5:00 p.m. (Cleveland time) or on a day that
is not a Business Day.  Rejection or other refusal to accept or the inability to
deliver because of changed address for which no notice was given shall be deemed
to be receipt of the Notice sent.  By giving at least fifteen (15) days prior
Notice thereof, the Borrower, the Trust, a Bank or Agent shall have the right
from time to time and at any time during the term of this Agreement to change
their respective addresses and each shall have the right to specify as its
address any other address within the United States of America.

§20.     RELATIONSHIP.

Neither the Agent nor any Bank has any fiduciary relationship with or fiduciary
duty to the Borrower, the Guarantors or their respective Subsidiaries arising
out of or in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereunder and thereunder, and the relationship between
each Bank and the Borrower is solely that of a lender and borrower, and nothing
contained herein or in any of the other Loan Documents shall in any manner be
construed as making the parties hereto partners, joint venturers or any other
relationship other than lender and borrower.

§21.     GOVERNING LAW: CONSENT TO JURISDICTION AND SERVICE.

THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF
MICHIGAN AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF SUCH STATE (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE
OF LAW).  THE BORROWER AND THE TRUST EACH AGREES THAT ANY SUIT FOR THE
ENFORCEMENT OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT
IN THE COURTS OF THE STATE OF OHIO OR THE STATE OF MICHIGAN OR ANY FEDERAL COURT
SITTING THEREIN AND CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND
THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
TRUST BY MAIL AT THE ADDRESS SPECIFIED IN §19.  THE BORROWER AND THE TRUST EACH
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.



114

--------------------------------------------------------------------------------





§22.     HEADINGS.

The captions in this Agreement are for convenience of reference only and shall
not define or limit the provisions hereof.

§23.     COUNTERPARTS.

This Agreement and any amendment hereof may be executed in several counterparts
and by each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.  In proving this Agreement it shall not be necessary to produce or
account for more than one such counterpart signed by the party against whom
enforcement is sought.

§24.     ENTIRE AGREEMENT, ETC.

The Loan Documents and any other documents executed in connection herewith or
therewith express the entire understanding of the parties with respect to the
transactions contemplated hereby.  Neither this Agreement nor any term hereof
may be changed, waived, discharged or terminated, except as provided in §27.

§25.     WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS.

EACH OF THE BORROWER, THE TRUST, THE AGENT AND THE BANKS HEREBY WAIVES ITS RIGHT
TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE
IN CONNECTION WITH THIS AGREEMENT, ANY NOTE OR ANY OF THE OTHER LOAN DOCUMENTS,
ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH
RIGHTS AND OBLIGATIONS.  EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE
BORROWER AND THE TRUST EACH HEREBY WAIVES ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE
BORROWER AND THE TRUST EACH (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY BANK OR THE AGENT HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH BANK OR THE AGENT WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVERS AND (B) ACKNOWLEDGES THAT THE AGENT AND THE BANKS HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH
THEY ARE PARTIES BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS §25.



115

--------------------------------------------------------------------------------





§26.     DEALINGS WITH THE BORROWER OR THE GUARANTORS.

The Agent, the Banks and their affiliates may accept deposits from, extend
credit to, invest in, act as trustee under indentures of, serve as financial
advisor of, and generally engage in any kind of banking, trust or other business
with the Borrower, the Guarantors and their respective Subsidiaries or any of
their affiliates regardless of the capacity of the Agent or the Bank
hereunder.  The Banks acknowledge that, pursuant to such activities, the Agent,
a Bank or its affiliates may receive information regarding such Persons
(including information that may be subject to confidentiality obligations in
favor of such Person) and acknowledge that the Agent or such Bank, as
applicable, shall be under no obligation to provide such information to them.

§27.     CONSENTS, AMENDMENTS, WAIVERS, ETC.

Except as otherwise expressly provided in this Agreement, any consent or
approval required or permitted by this Agreement may be given and any term of
this Agreement or of any other instrument related hereto or mentioned herein may
be amended, and the performance or observance by the Borrower or the Guarantors
of any terms of this Agreement or such other instrument or the continuance of
any Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Majority Banks.  Notwithstanding the foregoing,
(a) none of the following may occur without the written consent of each Bank
affected thereby:  a decrease in the rate of interest on the Loans; except as
otherwise provided herein, an extension of the Revolving Credit Maturity Date or
the Term Loan Maturity Date; an increase or a non-pro rata reduction in the
amount of the Commitments of the Banks except pursuant to §2.8 or §18.1; a
forgiveness, reduction or waiver of the principal of any unpaid Loan or any
interest thereon; the postponement of any date fixed for any payment of
principal of or interest on the Loans; a decrease of the amount of any fee
(other than late fees) payable to a Bank hereunder; the release of the Borrower,
any Guarantor or the Collateral except as otherwise provided herein; a change in
the manner of distribution of any payments to the Banks or the Agent; an
amendment of the definition of Majority Banks, Required Banks or the Majority
Revolving Credit Banks or of any requirement for consent by the Majority Banks,
the Required Banks, the Majority Revolving Credit Banks or all of the Banks; or
an amendment of this §27, and (b) the provisions of §9 and any of the
definitions used therein may not be modified, amended or waived without the
written consent of the Required Banks.  The amount of the Agent’s fee payable
for the Agent’s account and the provisions of §14 may not be amended or waived
without the written consent of the Agent.  The amount of the fees payable to the
Issuing Bank and the provisions relating to the Issuing Bank and the Letters of
Credit may not be amended or waived without the written consent of the Issuing
Bank.  The provisions relating to Swing Line Loans or the Swing Line Lender may
not be amended or waived without the written consent of the Swing Line
Lender.  The Borrower and the Guarantors each agrees to enter into such
modifications or amendments of this Agreement or the other Loan Documents as may
be reasonably requested by KeyBank in connection with the acquisition by each
Bank acquiring all or a portion of the Commitment, provided that no such
amendment or modification materially affects or increases any of the obligations
of the Borrower or the Guarantors hereunder.  No waiver shall extend to or
affect any obligation not expressly waived or impair any right consequent
thereon.  No course of dealing or delay or omission on the part of the Agent or
any Bank in exercising any right shall operate as a waiver thereof or otherwise
be prejudicial thereto.  No notice to or demand upon the Borrower or the
Guarantors shall entitle the Borrower and the Guarantors to other or further
notice or demand in similar or other circumstances.



116

--------------------------------------------------------------------------------





§28.     SEVERABILITY.

The provisions of this Agreement are severable, and if any one clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction, and shall not
in any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision of this Agreement in any jurisdiction.

§29.     TIME OF THE ESSENCE.

Time is of the essence with respect to each and every covenant, agreement and
obligation of the Borrower or the Trust under this Agreement and the other Loan
Documents.

§30.     NO UNWRITTEN AGREEMENTS.

THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.  ANY ADDITIONAL TERMS OF THE AGREEMENT BETWEEN THE PARTIES ARE SET
FORTH BELOW.

§31.     REPLACEMENT OF NOTES.

Upon receipt of evidence reasonably satisfactory to Borrower of the loss, theft,
destruction or mutilation of any Note, and in the case of any such loss, theft
or destruction, upon delivery of an indemnity agreement reasonably satisfactory
to Borrower or, in the case of any such mutilation, upon surrender and
cancellation of the applicable Note, Borrower will execute and deliver, in lieu
thereof, a replacement Note, identical in form and substance to the applicable
Note and dated as of the date of the applicable Note and upon such execution and
delivery all references in the Loan Documents to such Note shall be deemed to
refer to such replacement Note.

§32.     TRUST EXCULPATION.

Subject to the terms of this paragraph, all persons having a claim against the
Trust (as a Guarantor or general partner of Borrower), the general partner of
the Borrower whose signature is affixed hereto as said general partner,
hereunder or in connection with any matter that is the subject hereof, shall
look solely to (i) the Trust’s interest and rights in the Borrower (as a general
partner or limited partner), (ii) the amount of any Net Offering Proceeds not
contributed to the Borrower, (iii) all accounts receivable, including the amount
of any Distributions received by the Trust from the Borrower and not distributed
to shareholders of the Trust as permitted by this Agreement, (iv) all rights and
claims (including amounts paid under) the Tax Indemnity Agreement, (v) all cash
and Short-term Investments in an amount in excess of $500,000.00, (vi) any other
assets which the Trust may now own or hereafter acquire with the consent of
Agent pursuant to §7.17, (vii) all documents and agreements in favor of the
Trust in connection with any of the foregoing, (viii) all claims and causes of
action arising from or otherwise related to any of the foregoing, and all rights
and judgments related to any legal actions in connection with such claims or
causes of action, and (ix) all extensions, additions, renewals and replacements,
substitutions, products or proceeds of any of the foregoing (the “Attachable
Assets”), and in no event shall the obligation of the Trust be enforceable
against any shareholder, trustee, officer, employee or agent of the Trust
personally.  In no event shall any person have any claim against:  (i) the cash,
Short-term Investments of the Trust and the property described in Schedule 6.29
hereto, all under the heading of “Other Permitted Assets”, (ii) all documents
and agreements in favor of the Trust in connection with any of the foregoing,
(iii) all claims and causes of action arising from or otherwise related to any
of the foregoing, and all rights and judgments related to any legal actions in
connection with such claims or causes of action, and (iv) all extensions,
additions, renewals and replacements, substitutions, products or proceeds of any
of the foregoing (the “Other Permitted Assets”).  The Agent and the Banks have
agreed to the terms of this §32 solely based upon the representation and
covenant of Borrower and the Trust that the Trust does not and will not own any
assets other than the Attachable Assets and the Other Permitted
Assets.  Notwithstanding anything in this §32 to the contrary, the foregoing
limitation on liability and recourse to the Trust (as a Guarantor or general
partner of Borrower) shall be null and void and of no force and effect, and
Agent and the Banks shall have full recourse against the Trust, individually as
a Guarantor and in its capacity as general partner of Borrower, and to all of
its assets (including, without limitation, the Other Permitted Assets) in the
event that the Trust shall now or at any time hereafter own any asset other than
or in addition to the Other Permitted Assets and the Attachable Assets.  Nothing
herein shall limit the rights of the Agent and the Banks against the Borrower.



117

--------------------------------------------------------------------------------





§33.     PATRIOT ACT.

Each Bank and the Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrower and Guarantors that, pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies Borrower, the Guarantors and their respective Subsidiaries, which
information includes names and addresses and other information that will allow
such Bank or the Agent, as applicable, to identify Borrower, the Guarantors and
their respective Subsidiaries in accordance with the Patriot Act.

[SIGNATURE PAGES FOLLOW]



118

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

TRUST:

RAMCO-GERSHENSON PROPERTIES TRUST,
a Maryland real estate investment trust

By:         /s/ DENNIS GERSHENSON                          
Name:     Dennis Gershenson
Title:      President and CEO





BORROWER:

RAMCO-GERSHENSON PROPERTIES, L.P.,
a Delaware limited partnership

By:        Ramco-Gershenson Properties Trust,
             a Maryland real estate investment trust,
             its General Partner

             By:      /s/ DENNIS GERSHENSON                  
             Name:  Dennis Gershenson
             Title:   President and CEO



119

--------------------------------------------------------------------------------



BANKS:

KEYBANK NATIONAL ASSOCIATION,
individually and as Agent

By:                  /s/ JAY L.
JOHNSON                                                           
Name:              Jay L. Johnson
Title:               Vice President

JPMORGAN CHASE BANK, N.A.

By:                  /s/ ELIZABETH
RITENOUR                                                 
Name:              Elizabeth Ritenour
Title:               Vice President

BANK OF AMERICA, N.A.

By:                  /s/ MICHAEL W.
EDWARDS                                                
Name:              Michael W. Edwards
Title:               Senior Vice President

DEUTSCHE BANK TRUST COMPANY AMERICAS

By:                  /s/ PERRY
FORMAN                                                            
Name:              Perry Forman
Title:               Director

By:                  /s/ MICHAEL
SUCHY                                                           
Name:              Michael Suchy
Title:               Vice President

PNC BANK, NATIONAL ASSOCIATION

By:                 /s/ JAMES A.
HARMANN                                                        
Name:             James A. Harmann
Title:              Vice President



120

--------------------------------------------------------------------------------





COMMERZBANK AG NEW YORK AND GRAND CAYMAN BRANCHES

By:                 /s/ N.
ALAMGIR                                                                     
Name:             N. Alamgir
Title:              Attorney in fact

By:                 /s/ NICHOLAS
MANOLAS                                                       
Name:             Nicholas Manolas
Title:              Attorney in fact

COMERICA BANK

By:                 /s/ ADAM
SHEETS                                                                  
Name:             Adam Sheets
Title:              Vice President

THE HUNTINGTON NATIONAL BANK

By:                 /s/ NICOLAS W.
PERAINO                                                      
Name:             Nicolas W. Peraino
Title:              Vice President

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION

By:                 /s/ TIMOTHY J.
KALIL                                                            
Name:             Timothy J. Kalil
Title:               Vice President



121

--------------------------------------------------------------------------------

